                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                       No. CR 15-4268 JB

ANGEL DELEON; JOE LAWRENCE
GALLEGOS; EDWARD TROUP, a.k.a.
“Huero Troup;” LEONARD LUJAN;
BILLY GARCIA, a.k.a. “Wild Bill;”
EUGENE MARTINEZ, a.k.a. “Little
Guero;” ALLEN PATTERSON;
CHRISTOPHER CHAVEZ, a.k.a. “Critter;”
JAVIER ALONSO, a.k.a. “Wineo;”
ARTURO ARNULFO GARCIA, a.k.a.
“Shotgun;” BENJAMIN CLARK, a.k.a.
“Cyclone;” RUBEN HERNANDEZ;
JERRY ARMENTA, a.k.a. “Creeper;”
JERRY MONTOYA, a.k.a. “Boxer;”
MARIO RODRIGUEZ, a.k.a. “Blue;”
TIMOTHY MARTINEZ, a.k.a. “Red;”
MAURICIO VARELA, a.k.a. “Archie,”
a.k.a. “Hog Nuts;” DANIEL SANCHEZ,
a.k.a. “Dan Dan;” GERALD ARCHULETA,
a.k.a. “Styx,” a.k.a. “Grandma;” CONRAD
VILLEGAS, a.k.a. “Chitmon;” ANTHONY
RAY BACA, a.k.a. “Pup;” ROBERT
MARTINEZ, a.k.a. “Baby Rob;” ROY
PAUL MARTINEZ, a.k.a. “Shadow;”
CHRISTOPHER GARCIA; CARLOS
HERRERA, a.k.a. “Lazy;” RUDY PEREZ,
a.k.a. “Ru Dog;” ANDREW GALLEGOS,
a.k.a. “Smiley;” SANTOS GONZALEZ;
PAUL RIVERA; SHAUNA GUTIERREZ;
and BRANDY RODRIGUEZ,

       Defendants.

                        MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the United States’ Notice of Proposed

James Statements for Trial 2, filed March 8, 2018 (Doc. 1903)(“James Notice”); (ii) Defendant
Billy Garcia’s Targeted Response to United States Notice of Proposed James Statements for

Trial 2 (Doc. No. 1903), filed March 9, 2018 (Doc. 1909)(“B. Garcia Response”); (iii) General

Response to United States Notice of Proposed James Statements for Trial 2 (Doc. 1903), filed

March 9, 2018 (Doc. 1910)(“General James Response”);1 (iv) United States’ Sealed Opposed

Motion In Limine Regarding Statements Against Penal Interest Under Rule 804(b)(3), filed

March 10, 2018 (Doc. 1912)(“804(b)(3) MIL”); (v) Response to United States Notice of

Proposed   James    Statements    for   Trial   II    (Doc.   1901),   filed   March   11,   2018

(Doc. 1914)(“Gutierrez Response”); (vi) Response to United States Notice of Proposed James

Statements for Trial 2 (Doc. 1901), filed March 11, 2018 (Doc. 1916)(“C. Chavez Response”);

(vii) Andrew Gallegos’ Response to United States Notice of Proposed James Statements for Trial

2 (Doc. 1903), filed March 11, 2018 (Doc. 1917)(“A. Gallegos Response”); (viii) Defendant Joe

Gallegos’ Response to the United State’s [sic] Notice of Proposed James Statements

(Doc. 1903), filed March 12, 2018 (Doc. 1918)(“J. Gallegos Response”); (ix) Edward Troup’s

Specific Response to United States Notice of Proposed James Statements for Trial 2 (Doc. No.

1901), filed March 12, 2018 (Doc. 1920)(“Troup Response”); (x) Allen Patterson’s Response to

the United States Notice of Proposed James Statements (Doc. 1903), filed March 14, 2018

(Doc. 1939)(“Patterson Response”); (xi) United States’ Notice Regarding James Statements

From Trial 1, filed March 15, 2018 (Doc. 1944)(“Trial 1 James Notice”); (xii) Supplement to

Defendant Billy Garcia’s Targeted Response to United States Notice of Proposed James

Statements for Trial 2 (Doc. No. 1903), filed March 31, 2018 (Doc. 2009)(“B. Garcia

Supplement”); and (xiii) Brief in Support of Inapplicability of of [sic] Fed. R. 803(b)(3) [sic]

       1
        “Defendants Joe Gallegos, Edward Troup, Christopher Chavez, Allen Patterson, Arnulfo
Arturo Garcia, Andrew Gallegos, and Shauna Gutierrez all join in this response.” General James
Response at 1.



                                                -2-
(Doc. Nos. 1909 and 2009), filed April 6, 2018 (Doc. 2085)(“B. Garcia Brief”). The Court held

an evidentiary hearing on March 12-16, 2018. See Transcript of Motion Proceedings (taken

March 12, 2018), filed April 3, 2018 (Doc. 2026)(“March 12 Tr.”); Transcript of Motions

Hearing (taken March 13, 2018), filed April 3, 2018 (Doc. 2027)(“March 13 Tr.”); Transcript of

Motion Proceedings (taken March 14, 2018), filed April 3, 2018 (Doc. 2028)(“March 14 Tr.”);

Transcript of Motion Proceedings (taken March 15, 2018), filed April 3, 2018

(Doc. 2029)(“March 15 Tr.”); Transcript of Motions Hearing (taken March 16, 2018), filed April

3, 2018 (Doc. 2030)(“March 16 Tr.”).        The primary issues are (i) whether admitting the

statements identified in the Proffer Under Fed. R. Evid. 801(d)(2)(E) and Objections, filed

March 8, 2018 (Doc. 1903-1)(“James Proffer”), which the Plaintiff United States of America

attaches to its James Notice, would offend the Confrontation Clause of the Sixth Amendment to

the Constitution of the United States of America; (ii) whether admitting non-testifying

Defendants’ statements would violate the Confrontation Clause; (iii) whether the James Proffer

statements are admissible for their truth -- and if so, against whom -- under rule 801(d)(2)(E) of

the Federal Rules of Evidence; (iv) whether the non-testifying Defendants’ statements are

admissible as statements against interest under rule 804(b)(3) of the Federal Rules of Evidence;

and (v) whether the James statements from the first trial in this case are admissible in the second

trial under rule 801(d)(2)(E). The Court concludes that none of the James Proffer statements or

the non-testifying Defendants’ statements are testimonial, so admitting them raises no

Confrontation Clause issues. The Court also concludes that some -- but not all -- of the James

Proffer statements are admissible under rule 801(d)(2)(E) for their truth against some -- but not

all -- of the Defendants, while other James Proffer statements are admissible for their truth under

different rules.   Finally, the Court determines that some of the non-testifying Defendants’




                                               -3-
statements are admissible for their truth against all the Defendants as declarations against interest

under rule 804(b)(3), while other statements are admissible for their truth against only the

declarant under rule 801(d)(2)(A), but none of the first trial’s James statements are admissible.

Accordingly, the Court grants in part and denies in part the 804(b)(3) MIL.

                                  FACTUAL BACKGROUND

       The Court takes its background facts from the Second Superseding Indictment, filed

March 9, 2017 (Doc. 947)(“Indictment”). The background facts are largely unchanged from

those that the Court provided in its Memorandum Opinion and Order, 323 F.R.D. 672, filed

December 18, 2017 (Doc. 1585). The Court does not set forth these facts as findings or as the

truth. The Court recognizes that the factual background largely reflects the United States’

version of events and that the Defendants are all presumed innocent.

       This case deals with crimes that the Syndicato de Nuevo Mexico (“SNM”) allegedly

committed through its members. Indictment at 2. SNM, through its members, operated in the

District of New Mexico at all relevant times, and its members engaged in acts of violence and

other criminal activities, “including murder, kidnapping, attempted murder, conspiracy to

manufacture/distribute narcotics, and firearms trafficking.” Indictment at 2. SNM constitutes an

enterprise “as defined in Title 18, United States Code, Section 1959(b)(2), that is, a group of

individuals associated in fact that engaged in, and the activities of which affected, interstate and

foreign commerce.” Indictment at 2-3.

       SNM is a violent prison gang formed in the early 1980s at the Penitentiary of New

Mexico (“PNM”) after a violent prison riot at PNM during which inmates seriously assaulted and

raped twelve correctional officers after taking them hostage. Indictment at 3. During the riot,

thirty-three inmates were killed, and over 200 were injured. See Indictment at 3. After the PNM




                                                -4-
riot, SNM expanded throughout the state’s prison system and has had as many as 500 members.

See Indictment at 3. SNM now has approximately 250 members, and “a ‘panel’ or ‘mesa’

(Spanish for table) of leaders who issue orders to subordinate gang members.” Indictment at 3.

SNM controls drug distribution and other illegal activities within the New Mexico penal system,

but it also conveys orders outside the prison system. See Indictment at 3. Members who rejoin

their communities after completing their sentences are expected to further the gang’s goals, the

main one being the control of and profit from narcotics trafficking. See Indictment at 3-4.

Members who fail “to show continued loyalty to the gang [are] disciplined in various ways, . . .

includ[ing] murder and assaults.” Indictment at 4. SNM also “intimidate[es] and influenc[es]

smaller New Mexico Hispanic gangs” to expand its illegal activities. Indictment at 4. If another

gang does not abide by SNM’s demands, SNM will assault or kill one of the other gang’s

members to show its power. See Indictment at 4. SNM’s rivalry with other gangs also manifests

itself in beatings and stabbings within the prison system. See Indictment at 4. SNM further

engages in violence “to assert its gang identity, to claim or protect its territory, to challenge or

respond to challenges, to retaliate against a rival gang or member, [and] to gain notoriety and

show its superiority over others.” Indictment at 4. To show its strength and influence, SNM

expects its members to confront and attack any suspected law enforcement informants,

cooperating witnesses, homosexuals, or sex offenders. See Indictment at 5. To achieve its

purpose of preserving its power, SNM uses intimidation, violence, threats of violence, assaults,

and murder. See Indictment at 7. SNM as an enterprise generates income by having its

members and associates traffic controlled substances and extort narcotic traffickers.           See

Indictment at 8. SNM’s recent activities in a conspiracy to murder high-ranking New Mexico

Corrections Department Officials inspired the Federal Bureau of Investigation’s (“FBI”) present




                                               -5-
investigation. United States v. Garcia, No. CR 15-4275, Memorandum Opinion and Order at 2,

221 F. Supp. 3d 1275, 1277, filed November 16, 2016 (Doc. 133). The other relevant facts

giving rise to this case are as follows.

        In March, 2014, a Doña Ana County, New Mexico grand jury indicted Defendants Jerry

Montoya and Jerry Armenta on charges of first-degree murder, and four other felonies, related to

the death of Javier Enrique Molina, Montoya and Armenta’s fellow inmate during their

incarceration at the Southern New Mexico Correctional Facility (“Southern New Mexico”).

Memorandum Opinion and Order at 6, 2016 WL 7242579, at *3, filed October 28, 2016

(Doc. 753)(“MOO”).       The New Mexico Third Judicial District Attorney’s Office accused

Montoya and Armenta of fatally stabbing Molina with a shank in a gang-related attack. See

MOO at 6, 2016 WL 7242579, at *3. That New Mexico indictment charged Montoya and

Armenta with: (i) Molina’s murder; (ii) possessing a deadly weapon; (iii) tampering with

evidence; and (iv) two counts of conspiracy. See MOO at 6-7, 2016 WL 7242579, at *3. In

November, 2015, the state District Attorney dismissed the charges against Montoya and Armenta

-- as well as separate charges against their alleged accomplice, Defendant Mario Rodriguez, who

had been charged with possession of a deadly weapon by a prisoner, tampering, and conspiracy.

See MOO at 7, 2016 WL 7242579, at *3. “A spokesperson for the District Attorney’s Office

indicated the charges were dismissed because the cases were going to be prosecuted at the

federal court level.” MOO at 7, 2016 WL 7242579, at *3.

        The United States now brings this case, which it initiated in Las Cruces, New Mexico,

against thirty-one Defendants, charging them with a total of sixteen counts. See Indictment at 1,

9-18.   All Defendants are accused of participating in the SNM enterprise’s operation and

management, and of committing unlawful activities “as a consideration for the receipt of, and as




                                              -6-
consideration for a promise and an agreement to pay, anything of pecuniary value from SNM and

for the purpose of gaining entrance to and maintaining and increasing position in SNM, an

enterprise engaged in racketeering activity.” Indictment at 9-18. Defendant Arturo Arnulfo

Garcia, Defendant Gerald Archuleta,2 Defendant Benjamin Clark, M. Rodriguez, Defendant

Anthony Ray Baca, Defendant Robert Martinez, Defendant Roy Paul Martinez,3 and Defendant


       2
           Archuleta pled guilty on June 16, 2016, stipulating:

                In 1990, while incarcerated at the Penitentiary of New Mexico, I became a
       member of the Syndicato Nuevo Mexico (SNM) prison gang. The SNM is an
       ongoing criminal organization whose members, prospects and associates engage
       in acts of violence and other criminal activities, including murder, kidnapping,
       attempted murder, and conspiracy to manufacture / distribute narcotics. The
       SNM operates in the District of New Mexico and elsewhere. The SNM
       constitutes an enterprise (individuals associated in fact that engaged in, or the
       activities of which, affected interstate commerce) that is engaged in racketeering
       activity.

               In 2003, I was an active member of the SNM. The person listed as J.R. in
       Count 8 of the Superseding Indictment was also a member of the SNM, and we
       were both engaged in racketeering activities for the SNM. J.R. and I had a falling
       out in 2003 and as a result, I put a “green-light” on J. R. Based upon my status in
       the SNM, this “green-light” was well known to members of the SNM. The
       “green-light” resulted in other members of the SNM shooting J.R. in 2003;
       however, J.R. survived the shooting. The “green-light” remained in effect in
       2015; consequently, another member or associate of the SNM acted on the “hit,”
       and J.R. was assaulted while incarcerated at the Southern New Mexico
       Correctional Facility in Dona Ana County, New Mexico. This attack and “hit”
       had been approved of by leaders of the SNM gang, including Anthony Ray Baca.
       As leader of the SNM gang in 2015, Baca was aware of the outstanding “green-
       light” and sanctioned it.

               Thus, from 2003 to July, 2015, I conspired with members and associates
       of the SNM gang to commit assault resulting in serious bodily injury to J.R. This
       conspiracy was for the purpose of maintaining and increasing my position in the
       SNM, as well as the other people who were involved with the assault.

Plea Agreement at 4-5, filed June 16, 2016 (Doc. 586).
       3
           R.P. Martinez plead guilty on September 15, 2016, stipulating:




                                                 -7-
Daniel Sanchez are the enterprise’s alleged leaders. See Indictment at 6. The other Defendants

are allegedly members or associates who acted under the direction of the enterprise’s leaders.

See Indictment at 6. The SNM gang enterprise, through its members and associates, allegedly

engaged in: (i) racketeering activity as 18 U.S.C. §§ 1959(b)(1) and 1961(1) define that term;

(ii) murder and robbery in violation of State of New Mexico law; (iii) acts, indictable under 18

U.S.C. §§ 1503, 1512, and 1513, “involving obstruction of justice, tampering with or retaliating

against a witness, victim, or an informant”; and (iv) offenses involving trafficking in narcotics in

violation of 21 U.S.C. §§ 841 and 846. Indictment at 9.

       Specifically, the Indictment alleges that, on March 26, 2001, Defendants Angel DeLeon,

Joe Gallegos, Edward Troup, Leonard Lujan, and Billy Garcia murdered “F.C.” Indictment at 9



                In 1995, while incarcerated at the Penitentiary of New Mexico, I became a
       member of the Syndicato Nuevo Mexico (SNM) prison gang. The SNM is an
       ongoing criminal organization whose members, prospects and associates engage
       in acts of violence and other criminal activities, including murder, kidnapping,
       attempted murder, and conspiracy to manufacture / distribute narcotics. The
       SNM operates in the District of New Mexico and elsewhere. The SNM
       constitutes an enterprise (individuals associated in fact that engaged in, or the
       activities of which, affected interstate commerce) that is engaged in racketeering
       activity.

               In 2013, I was an active member of the SNM. On or before 2013, I
       conspired with Robert Martinez, a.k.a. “Baby Rob,” Anthony Baca, a.k.a. “Pup,”
       and others to murder G.M. and D.S. Specifically, Anthony Baca was angry at the
       New Mexico Corrections Department (NMCD) for moving him out of State.
       Baca, as the purported leader of the SNM at the time, ordered the murders of
       G.M. and D.S. As a result, in 2015, I agreed to write letters to SNM gang
       members ordering the murders and in fact, did write letters ordering the members
       to kill G.M. and D.S. I did this by virtue of my membership in the SNM and to
       maintain and increase my position in the SNM.

            Thus, from 2013 to continuing into 2015, I conspired with members of the
       SNM gang to murder G.M and D.S.

Plea Agreement at 4-5, filed September 15, 2016 (Doc. 686).



                                               -8-
(Count 1).   On the same day, Lujan, B. Garcia, and Defendants Eugene Martinez, Allen

Patterson, and Christopher Chavez allegedly murdered “R.G.” Indictment at 10 (Count 2). On

June 17, 2007, Defendant Javier Alonso, Troup, A.A. Garcia, Clark, and Defendant Ruben

Hernandez allegedly murdered “F.S.” Indictment at 10-11 (Count 3). On November 12, 2012,

J. Gallegos and Defendant Andrew Gallegos allegedly conspired to murder “A.B.” Indictment at

11 (Count 4). On the same day, J. Gallegos and A. Gallegos allegedly murdered A.B. See

Indictment at 11-12 (Count 5). In March, 2014, Armenta, Montoya, M. Rodriguez, Defendant

Timothy Martinez, Baca, Defendant Mauricio Varela, Sanchez, Defendant Carlos Herrera, and

Defendant Rudy Perez allegedly conspired to murder “J.M.” Indictment at 12 (Count 6). On

March 7, 2014, Armenta, Montoya, M. Rodriguez, T. Martinez, Baca, Varela, Sanchez, Herrera,

and Perez allegedly murdered J.M. See Indictment at 13 (Count 7).

       Further, starting in or around 2003 -- until about July 13, 2015 -- Baca, Archuleta, and

Defendant Conrad Villegas allegedly conspired to commit assault resulting in serious bodily

injury to “J.R.” Indictment at 13-14 (Count 8). Starting “on a date uncertain, but no later than

2013,” and until the date of the Indictment -- April 21, 2014 -- Baca, R.P. Martinez, and R.

Martinez allegedly conspired to murder “D.S.” Indictment at 14 (Count 9). During the same

time period, Baca, R.P. Martinez, R. Martinez, and Defendant Christopher Garcia allegedly

conspired to murder “G.M.” Indictment at 15 (Count 10). On November 29, 2015, C. Garcia, a

convicted felon, allegedly unlawfully possessed a firearm. See Indictment at 15-16 (Count 11).

On the same day, C. Garcia, a convicted felon, allegedly knowingly used and carried a firearm in

relation to a charge of conspiracy to murder. See Indictment at 16 (Count 12).

       On March 17, 2015, J. Gallegos allegedly committed assault with a dangerous weapon

against “J.G.” Indictment at 16 (Count 13). From February 1, 2016, until February 27, 2016,




                                              -9-
J. Gallegos and Defendants Santos Gonzalez, Paul Rivera, Shauna Gutierrez, and Brandy

Rodriguez allegedly conspired to murder “J.G.” Indictment at 17 (Count 14). Also, on February

27, 2016, J. Gallegos, B. Rodriguez, Gonzalez, Rivera, and Gutierrez allegedly attempted to

murder J.G., and committed assault with a dangerous weapon and assault resulting in serious

bodily injury to J.G. See Indictment at 17-18 (Count 15). The same Defendants also allegedly

tampered with a witness, J.G. See Indictment at 18 (Count 16).

       For fuller factual context, there are four cases before the Court related to SNM’s alleged

criminal activity.    In a related case -- United States v. Baca, No. CR 16-1613 JB

(D.N.M.)(Browning, J.)4 -- the United States names twelve defendants, all alleged SNM

members or associates, who have allegedly engaged in a racketeering conspiracy, under 18




       4
         The Court has granted a conditional severance of one Defendant in that case. See United
States v. Baca, No. CR 16-1613 JB, 2016 WL 6404772 (D.N.M. Oct. 20, 2016)(Browning, J.).
The Court severed Defendant Richard Gallegos, because R. Gallegos -- unlike his co-Defendants
-- asserted his Speedy Trial Act, 18 U.S.C. §§ 3161-74, rights. The Court concluded that, given
R. Gallegos’ assertion of those rights, there was sufficient prejudice to warrant a conditional
severance of R. Gallegos from the joint-trial grouping. Further, the Court was convinced that
R. Gallegos was in a wholly unique position, distinct from his co-Defendants, because:

       Gallegos is ready for trial, because his counsel prepared his state court defense
       and he “[is] basically being tried for the same thing here . . .” in federal court. See
       July Tr. at 10:13-18 (Ray). If the Court does not sever, Gallegos will have to wait
       for discovery to be complete as to all Defendants, pre-trial motions as to all
       Defendants, and then, ultimately, the trial against him and all eleven of his co-
       Defendants.

United States v. Baca, 2016 WL 6404772, at *31. Ultimately, the Court notes, it was clearly the
speedy trial concerns which tipped the scale of prejudice in R. Gallegos’ favor. See 2016 WL
6404772, at *32 (setting a new trial date to ensure his speedy trial rights were upheld). On
March 22, 2017, R. Gallegos pled guilty in his severed case. See United States v. Gallegos, No.
CR 16-4299, Plea Agreement at 1, filed March 22, 2017 (Doc. 24).




                                               - 10 -
U.S.C. § 1962(d).5 There is also a separate prosecution of C. Garcia for drug crimes, see United

States v. Garcia, No. CR 15-4275 (D.N.M.)(Browning, J.), and a four-defendant prosecution for

alleged violent crimes in aid of racketeering, under 18 U.S.C. § 1959, see United States v.

Varela, No. CR 15-4269 (D.N.M.)(Browning, J.).

                               PROCEDURAL BACKGROUND

       The Court severed this case into two trial groups. See Memorandum Opinion and Order

at 3, 2017 WL 3054511, at *1, filed June 30, 2017 (Doc. 1204)(“Severance MOO”). The Court

held a trial on Counts 6-12 of the Indictment from January 29, 2018, to March 12, 2018. See

Clerk’s Minutes, filed March 12, 2018 (Doc. 1932); Clerk’s Minutes, filed January 29, 2018

(Doc. 1746). The Court will try Counts 1-5 alongside Counts 13-16 in a second trial. See

Severance MOO at 3, 2017 WL 3054511, at *1. The Court set the second trial to begin on April

9, 2018. See Fourth Scheduling Order ¶ 15, at 2, filed July 7, 2017 (Doc. 1205).

       Before the first trial began, several Defendants asked the Court to hold a hearing under

United States v. James, 590 F.2d 575 (5th Cir. 1979)(“James”), to determine, by a preponderance

of the evidence, whether statements that the United States will attempt to introduce for their truth

under rule 801(d)(2)(E) of the Federal Rules of Evidence satisfy that rule’s requirements, i.e.:

(i) that a conspiracy existed; (ii) that the declarant and the Defendant against whom the United

States offers a statement were members of that conspiracy; and (iii) the statement was made

during and in furtherance of that conspiracy. See Memorandum Opinion and Order at 14, 287

F. Supp. 3d 1187, 1200, filed March 7, 2018 (Doc. 1882)(“James MOO”). See also Fed. R.

Evid. 801(d)(2)(E). On November 27, 2017, the Court orally granted those requests. See

       5
         The Court has also declared that case complex under the Speedy Trial Act. See United
States v. Baca, 2016 WL 6404772, at *1.




                                               - 11 -
Transcript of Hearing at 10:12-24 (taken November 27, 2017)(Court), filed December 6, 2017

(Doc. 1545)(“Nov. 27 Tr.”). The Trial 1 Defendants6 indicated that they would have preferred

pre-James-hearing notice regarding the statements that the United States intends to offer at their

trial under rule 801(d)(2)(E) of the Federal Rules of Evidence, but they added that,

       at this point, with a January 29 [trial] date, we’d rather just have a witness put up
       cold, and get into it, just so we can know what we’re dealing with right around the
       corner. So we would have loved the Government’s response to have been: Hey,
       let’s do this bifurcated way, so you can actually prepare for the hearing. But since
       we’re here, and it’s the week after Thanksgiving, and we’re going to be in front of
       a jury in two months, we’d just like to get a witness up and get it going.

Nov. 27 Tr. at 105:9-18 (Adams). In contrast, the United States agreed to notify the Trial 2

Defendants7 in writing regarding the statements that it intends to offer at their trial under rule

801(d)(2)(E), and the Court indicated that it would hold a James hearing regarding any of those

statements that the Trial 2 Defendants found objectionable.        See Nov. 27 Tr. at 106:7-10

(Castellano)(“It’s my understanding [the Trial 2 Defendants will] get the statements and they’ll

make a determination at that point whether they want to challenge the statements.”). See also

James MOO at 16-17, 287 F. Supp. 3d at 1201-02.

       1.        The James MOO.

       The Court issued the James MOO after having a three-day James hearing. See Transcript

of Hearing (held November 27, 2017), filed December 6, 2017 (Doc. 1545)(“Nov. 27 Tr.”);

Transcript of Hearing (held November 28, 2017), filed December 6, 2017 (Doc. 1546)(“Nov. 28

Tr.”); Transcript of Hearing (held November 29, 2017), filed December 6, 2017

(Doc. 1547)(“Nov. 29 Tr.”). At the James hearing, the United States “proffered ‘about 14 plea

       6
           The Trial 1 Defendants are Sanchez, Baca, Herrera, and Perez.
       7
         The Trial 2 Defendants who have not pleaded out as of March 16, 2018, are Troup,
J. Gallegos, A. Gallegos, Gutierrez, B. Garcia, Chavez, A.A. Garcia, and Patterson.



                                               - 12 -
agreements in this case which will establish at least the first two requirements of James, which is

the existence of the conspiracy, as well as membership in the conspiracy.’” James MOO at 17,

287 F. Supp. 3d at 1202 (quoting Nov. 27 Tr. at 17:9-13 (Castellano)). The United States

introduced “the statements it intends to offer under rule 801(d)(2)(E) at the first trial by calling

[FBI Special Agent Bryan Acee] to the stand.” James MOO at 18, 287 F. Supp. 3d at 1202-03

(citing Nov. 27 Tr. at 145:23-24 (Castellano)).          The Court provides a table, in which it

“designates statements by both declarant and transcript citation,” and also includes its

conclusions as to admissibility. James MOO at 117, 287 F. Supp. 3d at 1264. This table is

provided below, with its footnotes.

        Declarant(s)        Citation                    The Court’s Conclusions
            Baca         Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E)       applies as
                           147:8-16       against Counts 6-7 Defendants
         Calbert and     Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E)       applies as
            Baca          149:17-21       against Counts 6-7 Defendants
            Baca         Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E)       applies as
                          149:17-21       against Counts 6-7 Defendants
        M. Rodriguez     Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E)       applies as
             and          150:11-20       against Counts 6-7 Defendants
         T. Martinez
        T. Martinez      Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as
                          150:11-20       against Counts 6-7 Defendants
           Herrera       Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as
                           151:1-13       against Herrera; the Court will give a limiting
                                          instruction as to Sanchez, Baca, and Perez
        M. Rodriguez     Nov. 27 Tr. at   Nontestimonial
                           152:8-24
           Sanchez       Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as
                           153:6-10       against Sanchez; rule 803(3) applies generally
           Gomez         Nov. 27 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
                         153:19-154:5     Count 8 Defendants; the Court will give a
                                          limiting instruction as to Sanchez, Herrera, and
                                          Perez




                                               - 13 -
   Baca        Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
               153:19-154:5   Count 8 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
M. Rodriguez   Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                155:19-159:2 Counts 6-7 Defendants
M. Rodriguez   Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                159:10-160:5 Counts 6-7 Defendants
M. Rodriguez   Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                 160:6-161:4 Counts 6-7 Defendants
  Sanchez      Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                 160:6-161:4 Counts 6-7 Defendants
  Sanchez      Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                161:5-162:13 Counts 6-7 Defendants
M. Rodriguez   Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
               162:14-163:25 Counts 6-7 Defendants
  Sanchez      Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                   164:4-14   Counts 6-7 Defendants
   Baca        Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(A) applies as to
               164:23-165:16 Baca; the Court will give a limiting instruction
                              as to Sanchez, Herrera, and Perez
  Gomez        Nov. 27 Tr. at Nontestimonial
               164:23-165:16
   Baca        Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(A) applies as to
                   167:5-18   Baca; the Court will give a limiting instruction
                              as to Sanchez, Herrera, and Perez
 C. Garcia     Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                167:19-169:6 Count 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
   Baca        Nov. 27 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                167:19-169:6 Count 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
  Sanchez      Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                  40:23-41:8  Counts 6-7 Defendants
R. Martinez    Nov. 28 Tr. at Nontestimonial
                   41:14-20
  Sanchez      Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                    42:1-14   Counts 6-7 Defendants
  Herrera      Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                   42:15-21   Counts 6-7 Defendants
  Sanchez      Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                 42:22-43:14 Counts 6-7 Defendants




                                    - 14 -
   Perez       Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                   43:9-14      Counts 6-7 Defendants
T. Martinez    Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                43:15-44:15     Counts 6-7 Defendants
M. Rodriguez   Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                43:15-44:15     Counts 6-7 Defendants
M. Rodriguez   Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                    45:5-8      Counts 6-7 Defendants
  Montoya      Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                  45:12-15      Counts 6-7 Defendants
  Sanchez      Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                  45:15-20      Counts 6-7 Defendants
M. Rodriguez   Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                 45:22-46:4     Counts 6-7 Defendants
  Montoya      Nov. 28 Tr. at   Nontestimonial; rule 801(d)(2)(E)   applies as to
                    46:5-6      Counts 6-7 Defendants
M. Rodriguez   Nov. 28 Tr. at   Nontestimonial
                    46:6-9
  Molina       Nov. 28 Tr. at   Nontestimonial; rule 804(b)(2) applies
                    46:6-9
M. Rodriguez   Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                  46:10-15    Counts 6-7 Defendants
  Herrera      Nov. 28 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                  46:10-15    Counts 6-7 Defendants
   R.P.        Nov. 29 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
  Martinez     229:16-230:4   Counts 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
   R.P.          Nov. Tr. at  Nontestimonial; rule 801(d)(2)(E) applies as to
  Martinez        230:6-19    Counts 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
   R.P.        Nov. 29 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
  Martinez     230:22-232:14 Counts 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
R. Martinez    Nov. 29 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                232:15-233:7 Counts 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez
R. Martinez    Nov. 29 Tr. at Nontestimonial; rule 801(d)(2)(E) applies as to
                  233:7-24    Counts 9-10 Defendants; the Court will give a
                              limiting instruction as to Sanchez, Herrera, and
                              Perez




                                    - 15 -
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
              233:25-234:19    Baca; rule 803(3) applies generally
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                234:19-25      Baca; the court will give a limiting instruction
                               as to Sanchez, Herrera, and Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
              236:21-237:5     Baca; rule 803(3) applies generally
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               237:15-25       Counts 9-10 Defendants; the Court will give a
                               limiting instruction as to Sanchez, Herrera, and
                               Perez
R. Martinez   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               237:15-25       Counts 9-10 Defendants; the Court will give a
                               limiting instruction as to Sanchez, Herrera, and
                               Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                238:3-11       Baca; the Court will give a limiting instruction
                               as to Sanchez, Herrera, and Perez
 Montoya      Nov. 29 Tr. at   Nontestimonial
                238:3-11
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
              238:25-239:3     Counts 9-10 Defendants; the Court will give a
                               limiting instruction as to Sanchez, Herrera, and
                               Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                239:3-8        Baca; rule 803(3) applies generally
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
              239:18-240:3     Baca; rule 803(3) applies generally
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               240:10-15       Count 9 Defendants; the Court will give a
                               limiting instruction as to Sanchez, Herrera, and
                               Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
               240:15-21       Baca; rule 803(3) applies generally
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
                241:3-4        Count 10 Defendants; the Court will give a
                               limiting instruction as to Sanchez, Herrera, and
                               Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               241:19-21       Counts 9-10; the Court will give a limiting
                               instruction as to Sanchez, Herrera, and Perez
   Baca       Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               242:11-25       Count 9 Defendants; the Court will give a
                               limiting instruction as to the other Defendants




                                   - 16 -
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
         243:3-18       Count 9 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
       243:24-244:7     Count 9 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
        244:10-11       Baca; the Court will give a limiting instruction
                        as to Sanchez, Herrera, and Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
       244:25-245:5     Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
        245:12-17       Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
       245:24-246:9     Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
        247:15-25       Counts 10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
         248:3-7        Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
        248:16-19       Baca; the Court will give a limiting instruction
                        as to Sanchez, Herrera, and Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
         249:5-12       Baca; the Court will give a limiting instruction
                        as to Sanchez, Herrera, and Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
         250:3-5        Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez
Baca   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
        250:11-21       Counts 9-10 Defendants; the Court will give a
                        limiting instruction as to Sanchez, Herrera, and
                        Perez



                            - 17 -
 C. Garcia     Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
                250:11-21       Counts 9-10 Defendants; the Court will give a
                                limiting instruction as to Sanchez, Herrera, and
                                Perez
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               250:25-251:3     Counts 9-10 Defendants; the Court will give a
                                limiting instruction as to Sanchez, Herrera, and
                                Perez
 C. Garcia     Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
               250:25-251:3     Counts 9-10 Defendants; the Court will give a
                                limiting instruction as to Sanchez, Herrera, and
                                Perez
   Baca        Nov.29 Tr. at    Nontestimonial; rule 801(d)(2)(E) applies as to
                251:8-17        Counts 9-10 Defendants; the Court will give a
                                limiting instruction as to Sanchez, Herrera, and
                                Perez
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                252:14-21       Baca; rule 803(3) applies generally
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                256:17-25       Baca; rule 803(3) applies generally
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                 257:7-11       Baca; rule 803(3) applies generally
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                257:13-14       Baca; rule 803(3) applies generally
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                257:15-16       Baca; the Court will give a limiting instruction
                                as to Sanchez, Herrera, and Perez
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                257:17-18       Baca; the Court will give a limiting instruction
                                as to Sanchez, Herrera, and Perez
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                257:19-21       Baca; the Court will give a limiting instruction
                                as to Sanchez, Herrera, and Perez
   Duran       Nov. 29 Tr. at   Nontestimonial
                257:20-21
M. Rodriguez   Nov. 29 Tr. at   Nontestimonial; rule 803(3) applies
                257:20-21
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                257:21-22       Baca; the Court will give a limiting instruction
                                as to Sanchez, Herrera, and Perez
   Baca        Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                 257:25         Baca; the Court will give a limiting instruction
                                as to Sanchez, Herrera, and Perez




                                    - 18 -
        M Rodriguez     Nov. 29 Tr. at   Nontestimonial
                            257:25
              Baca      Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                          258:12-20      Baca; rule 803(3) applies generally
              Baca      Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(A) applies as to
                            259:1-4      Baca; rule 803(3) applies generally
            C. Garcia   Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
                           261:7-13;     Counts 9-10 Defendants; the Court will give a
                        James Hearing    limiting instruction as to Sanchez, Herrera, and
                          Exhibit 268    Perez
             Parker     Nov. 29 Tr. at   Nontestimonial; rule 801(d)(2)(E) applies as to
                            262:1-4      Counts 9-10 Defendants; the Court will give a
                                         limiting instruction as to Sanchez, Herrera, and
                                         Perez
            Montoya      Nov 29 Tr. at   Testimonial9
                         262:8-263:4

James MOO at 117-23, 287 F. Supp. 3d at 1264-70.

       2.       The James Notice and James Proffer.

       The United States filed the James Notice and the James Proffer on March 8, 2018, see

James Notice at 1; James Proffer at 1, pursuant to the agreement reached at the November 27,

2017, hearing that the United States would provide the Defendants a summary of the

coconspirator statements it wishes to introduce, see Nov. 27 Tr. at 104:19-23 (Castellano). In the

James Notice, the United States indicates that it intends to introduce the statements in the James

                8
                The United States indicated at the November 29, 2017 hearing that it
       would highlight, via Acee’s testimony, portions of James Hearing Exhibit 26, “a
       transcript from a body wire that Mario wore when he went to Chris Garcia’s
       house to pick up the firearm,” Nov. 29 Tr. at 260:9-11 (Acee), but it added, “I’m
       actually moving in the entire conversation as part of the co-conspirator
       statements,” Nov. 29 Tr. at 260:13-15 (Castellano).
                9
                 When Montoya made this statement, he was acting as confidential human
       source, and he was wearing a wire. See Nov. 29 Tr. at 260:2-11 (Acee).
       Accordingly, his statement was not made in furtherance of the conspiracy --
       because Montoya, as a confidential human source -- was actively working to
       thwart the conspiracy. That Montoya was wearing a wire indicates that Montoya
       would reasonably expect his recorded statements to be introduced as evidence at a
       trial, so those statements are testimonial.



                                              - 19 -
Proffer at the second trial. See James Notice at 1. The United States also “reserves the right to

introduce the co-conspirator statements introduced in Trial 1, which began January 29, 2018.”

James Notice at 1. Finally, the United States “reserves the right to file additional notices of

James statements should they be revealed in preparation for trial.” James Notice at 1.

       The James Proffer enumerates eighty-eight distinct statements. See James Proffer at 1-

45. For each statement, the James Proffer lists the statement’s declarant, its source, and the

approximate date on which the statement was made. See James Proffer at 1-45. The United

States also identifies a basis of admission for each statement. See James Proffer at 1-45.

       3.      The B. Garcia Response.

       On the next day, B. Garcia filed a response to the James Notice and the James Proffer.

See B. Garcia Response at 1. B. Garcia argues that “all statements regarding counts 3-5 and 13-

15” are irrelevant to the charges against him, and are “highly prejudicial.” B. Garcia Response

¶ 3, at 2. B. Garcia lists particular James Proffer statements that he finds objectionable. See

B. Garcia Response ¶¶ 4-10, at 2-5.

       B. Garcia also makes a blanket objection to admitting out-of-court statements that his

non-testifying co-Defendants made insofar as those statements implicate him. See B. Garcia

Response ¶ 20, at 9.      In addition to that blanket objection, B. Garcia identifies specific

individuals who he anticipates will testify that B. Garcia’s co-Defendants made out-of-court

statements -- which are not listed in the James Proffer -- that inculpate B. Garcia. See B. Garcia

Response ¶ 11, at 5 (James Garcia); id. ¶ 13, at 6 (Samuel Gonzales); id. ¶ 14, at 6-7 (Robert

Lovato); id. ¶ 15, at 7 (Leroy Lucero); id. ¶ 16, at 7-8 (Fred Quintana); id. ¶ 17, at 8 (Ben Clark);

id. ¶ 18, at 8-9 (Julian Romero); id. ¶ 19, at 9 (T. Martinez). B. Garcia attaches documents to the

B. Garcia Response as appendices, and these appendices summarize interviews with law




                                               - 20 -
enforcement which contain statements attributed to B. Garcia’s co-Defendants. See Appendix A

at 2-3, filed March 9, 2018 (Doc. 1909-1)(“J. Garcia 302”)(containing the out-of-court co-

Defendant statements about which B. Garcia anticipates J. Garcia will testify); Appendix C at 3,

filed March 9, 2018 (Doc. 1909-3)(“Samuel Gonzales 302”)(containing the out-of-court co-

Defendant statements about which B. Garcia anticipates Samuel Gonzales will testify); Appendix

D at 2, filed March 9, 2018 (Doc. 1909-4)(“Lovato 302”)(containing the out-of-court co-

Defendant statements about which B. Garcia anticipates Lovato will testify); Appendix E at 2,

filed March 9, 2018 (Doc. 1909-5)(“Quintana 1023”)(containing the out-of-court co-Defendant

statements about which B. Garcia anticipates Quintana will testify); Appendix F at 3-4, 9-10,

filed March 9, 2018 (Doc. 1909-6)(“Clark Debriefs”)(containing the out-of-court co-Defendant

statements about which B. Garcia anticipates Clark will testify); Appendix G at 7, filed March 9,

2018 (Doc. 1909-7)(“Romero 302”)(containing the out-of-court co-Defendant statements about

which B. Garcia anticipates Romero will testify); Appendix H at 5, filed March 9, 2018

(Doc. 1909-8)(“T. Martinez 302”)(containing the out-of-court co-Defendant statements about

which B. Garcia anticipates T. Martinez will testify). B. Garcia also contends that Phillip

Gonzales “has made statements about who was responsible for the 2001 murders, however, he

indicated he never spoke to any of the suspects for that homicide as he was in[] segregation at the

time of the murders.” B. Garcia Response ¶ 12, at 5. See Appendix B at 6, filed March 9, 2018

(Doc. 1909-2)(“P. Gonzales 302”)(describing P. Gonzales’ statements). B. Garcia elaborates

that “[t]here is no indication where Gonzales obtained the information about who ordered the hit

so there is no ability to properly attribute or authenticate or assess what might be several levels

of hearsay.” B. Garcia Response ¶ 12, at 5-6.




                                                - 21 -
        B. Garcia makes two additional requests. First, he asks for a limiting instruction vis-à-vis

out-of-court statements that his non-testifying co-Defendants made if those statements are

admitted over his objection. See B. Garcia Response ¶¶ 11, 13-19, at 5-9. Second, B. Garcia

“requests that if the Court admits any of the above referenced statements over the objections of

B. Garcia that the court allow a continuing objection so as not to require counsel to interpose an

oral objection during trial that would interrupt the flow of the presentation.” B. Garcia Response

¶ 21, at 9.

        4.     The General James Response.

        B. Garcia observes that, in the James Proffer, “the government generally addressed

coconspirator statements it intends to offer under Fed. R. Evid. 801(d)(2)(E),” but “[w]ith some

exceptions the government did not address statements it intended to offer as statements against

interest under Fed. R. Evid. 804(b)([3]) or as admissions by a party opponent under Fed. R. Evid.

801(d)(2)(A).” General James Response ¶ 1, at 1. B. Garcia indicates that both the Trial 2

Defendants and the United States “believe it would be helpful to the parties to seek clarification

from the Court” regarding the Court’s application of rules 801(d)(2)(A) and 804(b)(3) to the

statements at issue in the second trial. General James Response ¶ 4, at 3. B. Garcia provides an

example:

        [D]efendant Billy Garcia is objecting to the admission of that portion of a
        statement allegedly made by defendant Troup to witness James (“Daffy”) Garcia
        in which Troup indicated he had committed the Garza murder and that Billy
        Garcia gave the order for the murder. Defendant Garcia’s objections are
        numerous but one set of objections rely only on whether Troup’s supposed
        knowledge is authenticated, properly attributed to Billy Garcia and whether the
        government can establish Troup had personal knowledge. This would require
        motions hearing testimony by James Garcia who is subpoenaed to testify. But if
        the Court and the government will be redacting Billy Garcia’s statement from
        James Garcia’s testimony then no motions hearing is necessary.




                                               - 22 -
General James Response ¶ 4, at 3. Finally, B. Garcia asserts that the James Proffer’s statements

“are inadmissible under the due process and confrontation clauses of the fifth and sixth

amendments to the United States constitution.” General James Response ¶ 6, at 4.

       5.      The 804(b)(3) MIL.

       In the 804(b)(3) MIL, the United States acknowledges that, in the James MOO, the Court

concluded that incriminating “statements that Defendant Rudy Perez made to a fellow gang

member were not admissible under Rule 804(b)(3),” because Perez made those statements in

circumstances where a reasonable person might make those statements even if they were false.

804(b)(3) MIL at 1 (citing James MOO at 104, 287 F. Supp. 3d at 1256). The United States

argues, however, that “[t]he Court should not apply that particularized conclusion that the

circumstances around Defendant Perez’s confession did not corroborate the statements’

trustworthiness to the Defendants’ statements against penal interest that the United States offers

under Rule 804(b)(3) in this [trial] for two reasons.” 803(b)(3) MIL at 1-2. First, the United

States draws a factual distinction between Perez’ statements and the Trial 2 Defendants’

statements:

       Defendants cannot show that the circumstances that may have tended to make
       Defendant Perez’s admissions untrustworthy -- rumors that surfaced after the
       original December 2015 Indictment was filed in this case that Defendant Perez
       cooperated with the United States -- are circumstances that inhere to any
       statements against penal interest that the United States intends to offer in this trial
       against the other Defendants.

804(b)(3) MIL at 2. The United States underscores that, for the statements it seeks to admit

against the Trial 2 Defendants, there is “no evidence of rumored cooperation of the declarant and

there’s no lack of strength of independent evidence corroborating the conduct in question.”

804(b)(3) MIL at 13. Second, the United States argues that the Court cannot apply a blanket rule




                                               - 23 -
that “in-prison admissions are not against penal interest,” and must instead “look at each

statement individually and assess whether the factors that courts look to for the required

corroboration apply to each of the offered statements in this trial.”        803(b)(3) MIL at 2.

Accordingly, the United States requests that the Court “conclude that statements that the United

States seeks to admit against the Defendants are admissible under Rule 804(b)(3).” 803(b)(3)

MIL at 2.

       6.      The Gutierrez Response.

       Gutierrez incorporates the argument in the B. Garcia Response as it applies to her. See

Gutierrez Response ¶ 1, at 1. Gutierrez also objects to specific James Proffer statements. See

Gutierrez Response ¶¶ 2-12, at 1-2. Many of Gutierrez’ objections are on the grounds of factual

inaccuracy or of fallacy. See Gutierrez Response ¶¶ 2-4, 7-10, 12, at 1-2.

       7.      The C. Chavez Response.

       C. Chavez objects to specific James Proffer statements. See C. Chavez Response ¶¶ 4-

24, at 2-8. Otherwise, the C. Chavez Response largely echoes the B. Garcia Response. Compare

C. Chavez Response ¶ 2, at 1 (“Christopher Chavez objects to the admission of all statements

made by his alleged coconspirators on confrontation and due process grounds. Specifically,

there is no reliability inherent in these out of court statements.”); id. ¶ 3, at 1 (“Christopher

Chavez objects to the admission of all statements regarding counts 1, 3-5 as they are irrelevant to

the charges against him and are highly prejudicial as they create the strong probability of a

negative spillover effect.”); id. ¶ 25, at 8 (“Christopher Chavez objects to any statements, even if

not listed above or in the government’s James proffer alleged to have been made by any

codefendant who is not testifying.”); id. ¶ 26, at 8 (“The defense requests that if the Court admits

any of the above references [sic] statements over the objection of Christopher Chavez that the




                                               - 24 -
court allow a continuing objection so as not to require counsel to pose an oral objection during

trial that would interrupt the flow of the presentation.”), with B. Garcia Response ¶ 2, at 2

(“B. Garcia objects to the admission of all statements made by his alleged coconspirators on

confrontation, due process and evidentiary grounds. There is no reliability inherent in these out

of court statements.”); id. ¶ 3, at 2 (“B. Garcia objects to the admission of all statements

regarding counts 3-5 and 13-15 as they are irrelevant to the charges against him and are highly

prejudicial as they create the strong probability of a negative spillover effect.”); id. ¶ 20, at 9

(“B. Garcia objects to any statements, even if not listed above or in the government’s James

proffer, alleged to have been made by any codefendant who is not testifying and which either

implicated B. Garcia or concerns the 2001 murders.”); id. ¶ 21, at 9 (“The defense requests that if

the Court admits any of the above referenced statements over the objections of B. Garcia that the

court allow a continuing objection so as not to require counsel to interpose an oral objection

during trial that would interrupt the flow of the presentation.”).

       8.      The A. Gallegos Response.

       A. Gallegos identifies several James Proffer statements that he finds objectionable. See

A. Gallegos Response ¶¶ 4-5, at 2-3. He “asserts there is a lack of personal knowledge and an

overall inability to properly attribute or authenticate the source for those statements that are

simply identified with both Joe and Andrew Gallegos, or simply the ‘Gallegos brothers.’”

A. Gallegos Response ¶ 5, at 3. A. Gallegos also “joins and incorporate[s] fully the objections to

Doc. 1903, previously filed by Billy Garcia and anticipated to be filed by Joe Gallegos.”

A. Gallegos Response ¶ 4, at 2.        Otherwise the A. Gallegos Response largely echoes the

B. Garcia Response.      Compare A. Gallegos Response ¶¶ 2-3, 6-7, at 1-3, with B. Garcia

Response ¶¶ 2-3, 20-21, at 2, 9.




                                                - 25 -
          9.       The J. Gallegos Response.

          J. Gallegos argues that “[t]here are no statements [in the James Proffer] that provide a

jurisdictional basis for the prosecution of Counts 4 and 5.”10         J. Gallegos Response at 2.

J. Gallegos objects to specific James Proffer statements. See J. Gallegos Response ¶¶ 1-18, 20,

at 3-7.        J. Gallegos adds that he “would object and request a limiting instruction for all

statements that are attributed to the [Count 3 conspirators],” because he “is not alleged to have

been involved in this act.” J. Gallegos Response ¶ 19, at 7.

          10.      The Troup Response.

          Troup identifies specific statements that he finds objectionable. See Troup Response

¶¶ 4-18, at 2-4. The Troup Response repeats the B. Garcia Response’s objections to Samuel

Gonzales’, Fred Quintana’s, and Ben Clark’s anticipated testimony relating Troup’s, DeLeon’s,

and J. Gallegos’ out-of-court statements.        Compare Troup Response ¶¶ 19-21, at 5, with

B. Garcia Response ¶¶ 13, 16-17, at 6-8.         The Troup Response also repeats the B. Garcia

Response’s general objections. Compare Troup Response ¶¶ 2-3, 22-23, at 1-2, 6, with B.

Garcia Response ¶¶ 2-3, 20-21, at 2, 9.

          11.      The Patterson Response.

          Patterson objects to the admissibility of specific James Proffer statements as against him.

See Patterson Response ¶¶ 5-29, at 2-12. Patterson identifies only one statement in the James

Proffer which refers to him, and avers that, because the statement “identifies the declarant with a

50% accuracy at best,” it is inadmissible. See Patterson Response ¶ 4, at 2. Otherwise, the

          The Court has already addressed J. Gallegos’ jurisdictional arguments and concluded:
          10

(i) those arguments go to the sufficiency of the United States’ evidence and not the Court’s
jurisdiction; and (ii) the Court cannot, without the United States’ consent, make a pretrial
determination regarding evidentiary sufficiency in a criminal case. See Memorandum Opinion
and Order at 3-6, 2018 WL 1388462, at *2-3, filed March 16, 2018 (Doc. 1950).



                                                - 26 -
Patterson Response echoes the B. Garcia Response. Compare Patterson Response ¶¶ 2-3, 30-31,

at 1-2, 12, with B. Garcia Response ¶¶ 2-3, 20-21, at 2, 9.

       12.     The Hearing.

       The Court began its James hearing on March 12, 2018, by articulating its understanding

of the James Notice and the James Proffer:

                So what I understand -- let’s just review for a second -- in the first trial we
       had the Government provide a witness that -- Mr. Acee, I think, primarily, but I
       think it was also some other FBI agents that testified, and so they were subject to
       cross-examination; so that we could get through that and get to the preparation of
       the first trial, the Government agreed to the defendants’ request to provide a list of
       James statements for Trial 2. So they were treated differently.

               Now, my understanding was that that was to facilitate what we were doing
       today, so the defendants would have in hand all the James statements. And then
       what we would be focusing on today would be maybe statements that defendants
       wanted me to look at more closely, that they felt did not fall within the co-
       conspirator exception to the hearsay rule.

               So, if the James hearing is proceeding differently than what I understand it
       to be, if we’re going to do the same thing we did the first trial, y’all can let me
       know.

March 12 Tr. at 57:3-24 (Court). The United States responded that “my understanding is that the

table is now, in essence, supposed substitute for the testimony, so that we have the James

statements in an easier to read and easier to understand format than what we did the first time by

merely putting on testimony.” March 12 Tr. at 58:21-59:1 (Castellano). The United States

added that, “[i]f our agents were to testify, I think they would testify consistently with the

statements in the table. So we could do that, but I think that’s what the table does, it substitutes

for the testimony of those statements.” March 12 Tr. at 59:1-5 (Castellano). The United States

then described several exhibits:

       These exhibits are each of the plea agreements of various people who have pled
       guilty in this case. And so in terms of establishing the existence of the




                                                - 27 -
       conspiracy, and tying various defendants to the conspiracy, what I’ve done is
       submitted -- or I'm proposing to submit, at this point, Government’s Exhibit 11
       through 18. And I’ll give the Court the names of each of the exhibits:

              Government’s Exhibit 11 is the plea agreement for Leonard Lujan.

              Exhibit 12 is the plea agreement for Benjamin Clark.

              Exhibit 13 is the plea agreement for Ruben Hernandez.

              Exhibit 14 is the plea agreement for Javier Alonso.

              Exhibit 15 is the plea agreement for Eugene Martinez.

              Exhibit 16 is the plea agreement for Paul Rivera.

              Exhibit 17 is the plea agreement for Brandy Rodriguez.

              And Exhibit 18 is the plea agreement for Santos Gonzalez.

              And I would move their admission at this time for purposes of the
              James hearing.

March 12 Tr. at 60:3-61:4 (Castellano). B. Garcia objected to the admission of those exhibits,

because

       these are documents drafted, I believe, by the Government. They all appear to be
       the same typeset, same language, et cetera. So these are documents that the
       Government wrote up in a fashion. So I don’t believe that satisfies the
       requirements under 801 to show the establishment of the conspiracy. I mean, it
       has to be something more than the Government’s statements that there is a
       conspiracy; there has to be some evidence and foundation of that.

March 12 Tr. at 61:21-62:5 (Castle). The Court noted -- and B. Garcia conceded -- that “these

are plea agreements that were signed, under oath, by the defendants that have been identified[.]”

March 12 Tr. at 62:7-9 (Court). See id. at 62:10 (Castle). B. Garcia asserted, however:

       They are signed under oath. But what they don’t say is: This is a full and
       complete statement of the facts as they know it concerning the conspiracies. And
       so they’re partial statements drafted by the Government for signature by the
       defendants, so they’re not complete. But those are our objections.




                                             - 28 -
March 12 Tr. at 63:15-21 (Castle). B. Garcia also specifically objected to the admittance of

B. Rodriguez’ and Gonzalez’ plea agreements, because B. Rodriguez and Gonzalez will not

testify at trial. See March 12 Tr. at 63:22-64:4 (Castle). Other Trial 2 Defendants joined in

those objections. See March 12 Tr. at 64:8-10 (Benjamin); id. at 64:13-17 (Burke); id. at 65:9-11

(Solis).     The Court overruled those objections and admitted the United States’ exhibits,

reasoning: “I’m simply determining that I think I can -- that’s competent evidence I can consider

for a James hearing, so I’ll admit it into evidence.” March 12 Tr. at 65:17-19 (Court). See id. at

65:13-17 (Court).

           The Court later indicated that “it seems to me that if you take what’s in the plea

agreement, probably there is enough there to find a conspiracy. And I would group them around

the different murders.” March 12 Tr. at 80:11-15 (Court).

           So I would assume those are the conspiracies the Government is going to prove is
           the murder to kill Mr. Burns, the murder to kill Mr. Castillo, you know, that those
           would be the conspiracies. And then we need to be clear, that means I have to
           find who is a member of that conspiracy, and then we begin to focus then on the
           statements to make sure that the declarant was a member of that conspiracy, and
           that the statement was made during and [in] furtherance of the conspiracy.

March 12 Tr. at 80:15-24 (Court). The Court asked the United States, however, to “tell me how

many conspiracies that you’re going to try to establish in the case, who you allege [the] members

to be.” March 12 Tr. at 87:13-15 (Court). The United States agreed to do so:

                  MR: CASTELLANO: Sure, Your Honor. Let’s give it a shot.

                  Let me start with the indictment, because as we go through any reports or
           anything else, there will be additional members of the conspiracy. For example,
           someone may have passed the paperwork. Starting with the indictment, just in
           terms of branding some of these conspiracies, so Count 1 involves the Castillo
           murder, and it’s currently charged as Angel DeLeon, Joe Gallegos, Edward
           Troup, Leonard Lujan, and Billy Garcia. And I’ll go back and fill in the other
           blanks. But in terms of laying out the framework, I’ll give the Judge the initial
           names.




                                                 - 29 -
          So count 2.

          ....

          MR. CASTELLANO: Count 2 is the Garza murder.

          ....

          MR. CASTELLANO: For starters, we have Leonard Lujan.

          ....

          MR. CASTELLANO: Billy Garcia.

          THE COURT: Okay.

          MR CASTELLANO: Eugene Martinez, who has also pled guilty.

          Allen Patterson.

          THE COURT: Okay.

          MR. CASTELLANO: And Christopher Chavez.

          THE COURT: Okay.

          MR. CASTELLANO: Count 3 is Freddie Sanchez.

          THE COURT: Okay.

          MR. CASTELLANO: Javier Alonso is the first person there, and he’s pled
guilty.

          THE COURT: Okay.

          MR. CASTELLANO: Next is Edward Troup.

          THE COURT: All right.

          MR. CASTELLANO: Arturo Garcia.

          THE COURT: Okay.

          MR. CASTELLANO: Benjamin Clark, who has pled guilty.

          THE COURT: Okay.

          MR. CASTELLANO: And Ruben Hernandez, who has also pled guilty.




                                      - 30 -
               THE COURT: All right.

             MR. CASTELLANO: The next in Counts 4 and 5 [--] the conspiracy and
       murder of Adrian Burns.

               THE COURT: So these are going to be the same?

              MR. CASTELLANO: Yes. And those counts involve Joe and Andrew
       Gallegos.

               ....

              MR. CASTELLANO: [Count] 14 is conspiracy to murder Jose Gomez.
       And in that count is Joe Gallegos; Santos Gonzalez, who has pled guilty; Paul
       Rivera, who has pled guilty; Shauna Gutierrez; and Brandy Rodriguez, who has
       pled guilty.

               THE COURT: Okay.

               MR. CASTELLANO: And in count 15 is the attempted murder of Jose
       Gomez, which also includes [an] allegation of assault with a dangerous weapon
       resulting in serious bodily injury.

              THE COURT: Has that got the same cast of characters as far as alleged
       conspiracy?

               MR. CASTELLANO: That’s correct.

               THE COURT: All right.

              MR. CASTELLANO: And the same applies to count 16, which is -- for
       shorthand, I’ll just call it “witness tampering.”

               THE COURT: And this is related to Jose Gomez, the assault on him.

               MR. CASTELLANO: Yes, sir, that’s correct.

               THE COURT: So it’s the same conspiracy there?

              MR. CASTELLANO: Yes.             Counts 14, 15 and 16 can be grouped
       together.

March 12 Tr. at 87:20-93:10 (Court, Castellano). The United States continued by listing alleged

-- albeit unindicted -- members of those conspiracies:

               THE COURT: All right. So now, going back, are there additional people




                                              - 31 -
-- as far as the Fr[ank] Castillo [murder], are there additional co-conspirators that
you may use to get statements in other than the people that are identified in the
indictment?

       MR. CASTELLANO: Yes, Your Honor. There should be additional
people. And some of those are outlined in the table.

       So let me start with the table. I’m looking at statement number 11.

       THE COURT: So you’ve got a declarant, Angel Munoz?

       MR. CASTELLANO: Yes.

       THE COURT: And Angel Munoz, are you alleging that he is a co-
conspirator?

        MR. CASTELLANO: Yes. Leroy Lucero confirmed the message, and
that’s regarding the Castillo and Garza murders.

       ....

       MR. CASTELLANO: Statement number 13 on the table, Leonard Lujan
met with Joe Gallegos, Angel DeLeon, and someone identified as Criminal.

       ....

       . . . . That person is Michael Jaramillo, Your Honor. Frederico Munoz
should be identified as a co-conspirator in the Garza and Castillo murders. That’s
number 16 on the table.

       THE COURT: Okay.

       MR. CASTELLANO: Two more possible people are the Rascon brothers,
Brian and Raymond. And this is for the Freddie Sanchez murder.

       ....

       . . . . I think for that count we can also add . . . Javier Alonso.

       ....

        . . . . Also related to the Freddie Sanchez murder in statement number 21
on the table, it’s an unidentified person, so I put “first name unknown, last name
unknown.” That person sent word from green pod to the blue pod that if the
murder wasn’t carried out, other people in blue pod would be killed. So that’s an
unknown person who passed word from one pod to the next.




                                         - 32 -
March 12 Tr. at 93:25-97:8 (Court, Castellano). The United States then indicated that Willie

Amador and Jesse Ibarra were both members of the Castillo and Garza conspiracies. See March

12 Tr. at 98:10-25 (Castellano, Court). The United States also indicated that Kyle Dwyer, Jesse

Trujillo, and Joe Martinez were members of the Sanchez conspiracy, see March 12 Tr. at 99:9-19

(Castellano)(identifying Dwyer); id. at 104:9-11 (Castellano)(identifying Trujillo); id. at 105:10-

19 (Castellano, Court)(identifying Joe Martinez), and that Charlene Baldizan and Jason Van

Veghel were members of the Burns conspiracy, see March 12 Tr. at 99:20-100:3 (Castellano).

The United States then stated that it intends to offer out-of-court statements, under rule

801(d)(2)(E), that were made during and in furtherance of an uncharged conspiracy between

B. Garcia and Baby Zack, B. Garcia’s nephew, to kill Gerald Archuleta. See March 12 Tr. at

102:10-103:22 (Castellano, Court).

       13.     The Trial 1 James Notice.

       In the Trial 1 James Notice, the United States “hereby gives notice that the United States

may use the co-conspirator statements referenced in the attachment during Trial #2 in this case.”

Trial 1 James Notice at 1. The United States attaches pages 117 through 123 of the James MOO

to the Trial 1 James Notice. See Attachment at 1-7, filed March 15, 2018 (Doc. 1944-1). These

pages are the portion of the James MOO in which the Court provided a table of the statements, to

which the Defendants did not object, and the Court’s conclusions as to the statements that the

United States presented during Trial 1’s James hearing. James MOO at 117-23, 287 F. Supp. 3d

at 1264-70.

       14.     The B. Garcia Supplement.

       On March 31, 2018, B. Garcia supplemented his earlier motion in light of new

disclosures in which “the government reveals two new witnesses who provide evidence from out




                                              - 33 -
of court declarants that allegedly implicate Billy Garcia.” B. Garcia Supplement ¶ 1, at 1. Those

two additional witnesses are Joseph Otero and Josh Mirka. See B. Garcia Supplement ¶¶ 2-3, at

1-3.11 B. Garcia objects to “an alleged statement made by an unidentified declarant to Joseph

Otero in which he allegedly indicates that Billy Garcia ordered the hits.” B. Garcia Supplement

¶ 2, at 1-2. B. Garcia also objects to “statements Christopher Chavez allegedly made to [Mirka]

which implicate Billy Garcia.” B. Garcia Supplement ¶ 3, at 2. B. Garcia requests “a pre-trial

ruling regarding the statements’ admissibility.” B. Garcia Supplement ¶ 1, at 1.

       15.     The B. Garcia Brief.

       B. Garcia asserts that, at the Court’s pretrial hearings, “[w]itnesses Munoz, Clark,

Lucero, Quintana, and Otero all testified that none of Billy Garcia’s codefendants made any

statements to them which implicated Billy Garcia.” B. Garcia Brief ¶ 5, at 3. B. Garcia also

asserts that “[n]o other evidence was introduced sufficient to make a finding that any alleged

statement implicating Billy Garcia by any declarant to these [five] individuals” is admissible

under rule 804(b)(3) of the Federal Rules of Evidence. B. Garcia Brief ¶ 5, at 3. It follows,

according to B. Garcia, that any co-Defendant statements that those witnesses relate to the jury

“must be accompanied by a limiting [in]struction preventing such evidence from being used

       11
          Contrary to B. Garcia’s assertion that the United States revealed two new witnesses in
disclosures it made on March 30, 2018, see B. Garcia Supplement ¶ 1, at 1, the United States
listed Joseph Otero on the first witness list it filed vis-à-vis Trial 2, see United States’ Sealed
Witness List Trial II at 4, filed January 22, 2018 (Doc. 1676), and the United States listed Josh
Mirka on its supplemental witness list, see United States’ Sealed Supplemental Witness List for
Trial II at 2, filed March 23, 2018 (Doc. 1968). The documents that B. Garcia attaches to the
B. Garcia Supplement -- which the Court assumes are the March 30, 2018, disclosures that the
B. Garcia Supplement mentions, see B. Garcia Supplement ¶ 1, at 1 -- summarize interviews that
the FBI conducted with Otero and Mirka on March 21, 2018, and March 22, 2018, respectively,
and which were drafted on March 22, 2018, and March 23, 2018, respectively, see FBI 302 of
Joseph Otero at 1 (dated March 22, 2018), filed March 31, 2018 (Doc. 2009-1); FBI 302 of Josh
Mirka at 1 (dated March 23, 2018), filed March 31, 2018 (Doc. 2009-2).




                                              - 34 -
against Billy Garcia as they would be admitted solely as statements by a party opponent and

would be admissible solely against that party and not Billy Garcia.” B. Garcia Brief ¶ 5, at 3.

       B. Garcia admits that “Mikra did indicate that Christopher Chavez made a statement in

which he stated that he didn’t agree with some things Billy Garcia did when he ran ‘the car.’”

B. Garcia Brief ¶ 6, at 3. B Garcia argues, however, that C. Chavez’ statement “is not self-

inculpatory as to Christopher Chavez,” so “it fails to meet the criteria for admission under” rule

804(b)(3). B. Garcia Brief ¶ 6, at 3-4. It follows, according to B. Garcia, that “any statement

implicating Billy Garcia [that Mikra relates to the jury] must be stricken.” B. Garcia Brief ¶ 6, at

4.

       B. Garcia contends that, “[f]or witnesses Phillip Gonzales, Samuel Gonzales, Robert

Lovato and Julian Romero, Billy Garcia proceeded through the introduction and admission of

exhibits setting forth their statements,” and that the United States did not introduce “any

additional evidence regarding statements by codefendants to those four individuals” at the

Court’s pretrial hearings. B. Garcia Brief ¶ 7, at 4. B. Garcia also contends that “the Court

should order that Phillip Gonzales be prevented from testifying to any statement by Christopher

Chavez implicating Billy Garcia,” because “[t]he government put on no evidence establishing

either that Chavez implicated Billy Garcia or establishing a foundation under Fed R. Evid

804(b)(3).” B. Garcia Brief ¶ 8, at 4-5. Similarly, B. Garcia avers that “the Court should order

that Samuel Gonzales be prevented from testifying to any statement by any codefendant

implicating Billy Garcia,” because “[t]he government put on no evidence establishing either that

Chavez [or Troup] implicated Billy Garcia or establishing a foundation under Fed. R. Evid.

804(b)(3).” B. Garcia Brief ¶ 9, at 5. B. Garcia adds that the United States’ failure to introduce

evidence at the Court’s pretrial hearing also indicates that Lovato and Romero should not be able




                                               - 35 -
to testify to any co-Defendant statement that implicates B. Garcia. See B. Garcia Brief ¶¶ 10-11,

at 6-7.

          16.    The Response Brief.

          On April 7, 2018, the United States responded to the B. Garcia Brief. See United States’

Response in Opposition to Defendant Billy Garcia’s Brief in Support of of [sic] Inapplicability of

Fed. R. [sic] 803 [sic] (b) [sic] (3) [sic] (Doc. Nos. 1909 and 2009) [Doc. 2085] at 1, filed April

7, 2018 (Doc. 2086)(“Response Brief”).12 The United States argues that the evidence introduced

at the Court’s pretrial hearings indicates that the statements that the B. Garcia Response and the

B. Garcia Supplement identify are “admissible under Rule 804(b)(3) as statements against penal

interest,” and that several circumstances corroborate those statements:

          (i) that SNM members almost always discuss SNM business, including their
          commissions of SNM crimes; (ii) they don’t expect that their SNM brothers will
          tell law enforcement about these statements, but that they are always aware of the
          possibility that the SNM member may cooperate at some point and disclose these
          statements; and (iii) that these declarants -- Defendant Cristopher Chavez,
          Defendant Troup, Defendant Joe Gallegos, and Defendant Angel DeLeon --made
          statements consistent with each others’ statements and consistent with a great
          amount of independent evidence.

Response Brief at 2. The United States also argues that the B. Garcia Brief’s assertions that

“several witnesses testified that the Defendant-declarants’ statements to them didn’t include that

Defendant B. Garcia ordered the murders” are non sequiturs, because those statements are

admissible as statements against the declarant’s penal interest under rule 804(b)(3) even if they

do not implicate B. Garcia. Response Brief at 6. See id. at 6-7. The United States adds that,

“[b]ecause Rule 804(b)(3) is an exception to the rule against hearsay, that evidence comes in as



          All the bracketed material is originally in the United States’ brief’s title. See Response
          12

Brief at 1.




                                                - 36 -
any other non-hearsay evidence,” so the jury can use statements that are admissible for their truth

under rule 804(b)(3) against every Trial 2 Defendant, including B. Garcia, and limiting

instructions are improper. Response Brief at 7. The United States also adds that it “does not

seek to admit Defendant Chavez’s statement to Mirka as a statement against penal interest” and

that, “if the United States seeks to introduce this evidence at trial, this statement is admissible

under Rule 803(3) as a statement of Defendant Chavez’s then-existing state of mind.” Response

Brief at 9.

        The United States avers that the B. Garcia Brief “suggests to the Court that the United

States somehow waived these statements’ admission into evidence” by failing to present

evidence at the Court’s pretrial hearings. Response Brief at 7 n.4. The United States argues that

this suggestion is false. See Brief Response at 7 n.4. Instead, according to the United States,

“the United States, as the evidence’s proponent, bears the burden to establish its admissibility at

trial” and not to establish its admissibility before trial begins. Response Brief at 7 n.4. The

United States contends that, while the Court decided to conduct a pretrial hearing and “found this

preview of the evidence helpful,” whether a statement is admissible under rule 804(b)(3) is an

issue that the Court will need to decide, ultimately, at trial. Response Brief at 7 n.4.

                                      FINDINGS OF FACT

        Rule 12(d) of the Federal Rules of Criminal Procedure requires the Court to state its

essential findings on the record when deciding a motion that involves factual issues. See Fed. R.

Crim. P. 12(d) (“When factual issues are involved in deciding a motion, the court must state its

essential findings on the record.”). The findings of fact in this Memorandum Opinion and Order

shall serve as the Court’s essential findings for rule 12(d) purposes. The Court bases these

conclusions on the testimony it heard at its James hearing as well as the evidence it admitted at




                                                - 37 -
that hearing. The Court makes these findings under the authority of rule 104(a) of the Federal

Rules of Evidence, which requires a judge to decide preliminary questions relating to the

admissibility of evidence, including the legality of a search or seizure and the voluntariness of an

individual’s confession or consent to a search. See United States v. Merritt, 695 F.2d 1263,

1269-70 (10th Cir. 1982). In deciding such preliminary questions, the other rules of evidence,

except those with respect to privileges, do not bind the Court. See Fed. R. Evid. 104(a) (“The

court must decide any preliminary question about whether a witness is qualified, a privilege

exists, or evidence is admissible. In so doing, the court is not bound by evidence rules, except

those on privilege.”). Notwithstanding the Court’s findings, all of the Defendants are presumed

innocent. Accordingly, the Court makes the following findings13:


       13
           The United States made several assertions at the Court’s James hearing which the
Court’s findings of fact do not reflect. First, the United States asserted that a conspiracy to kill
Adrian Burns existed, and that the conspiracy includes J. Gallegos, A. Gallegos, Baldizan, and
Van Veghel. See March 12 Tr. at 91:15-20 (Court, Castellano); id. at 99:20-100:3 (Castellano).
The evidence that the United States introduced at the James hearing indicates, at most, that
Baldizan and Van Veghel agreed to conceal Burns’ murder after the fact. See March 13 Tr. at
36:18-37:19 (Castellano, Stemo)(describing Baldizan’s alleged involvement in hiding the
Gallegos brothers from law enforcement and “agreeing to get rid of the van that the Gallegos
brothers knew the police were looking for”); id. at 37:2-38:25 (Castellano, Stemo)(describing
how Van Veghel allegedly assisted the Gallegos brothers by destroying evidence). Thus, the
James hearing evidence indicates that Baldizan and Van Veghel might have joined a conspiracy
to conceal the Burns murder, but it does not indicate that they joined a conspiracy to commit the
Burns murder. Second, the United States presents no evidence indicating that J. Gallegos and
A. Gallegos agreed to kill Burns as opposed to J. Gallegos killing Burns, and then enlisting his
brother afterwards to help conceal the murder. Thus, the Court cannot find by a preponderance
of the evidence at this time that a conspiracy to murder Burns existed. Third, the United States
indicated, on March 13, 2018, that it intends to offer Statement 70 as a statement made during
and in furtherance of an uncharged conspiracy to harm B. Rodriguez premised on an erroneous
belief that she was cooperating with law enforcement. See March 13 Tr. at 55:9-14 (Castellano);
id. at 55:19-56:16 (Court, Castellano). The only indication that such a conspiracy existed,
however, is Statement 70 itself. For the purpose of rule 801(d)(2)(E), a statement “does not by
itself establish . . . the conspiracy or participation in it.” Fed. R. Evid. 801(d)(2). Accordingly,
the Court does not find that a conspiracy to harm B. Rodriguez existed.




                                               - 38 -
       1.      A conspiracy to kill Frank Castillo existed. See Leonard Lujan Plea Agreement

¶ 7, at 4-5, filed March 13, 2017 (Doc. 963)(James Hearing Exhibit 11)(“Lujan Plea

Agreement”).14

       2.      The Castillo conspiracy includes five indicted conspirators: (i) DeLeon,

(ii) J. Gallegos; (iii) Troup; (iv) Lujan; and (v) B. Garcia. See Lujan Plea Agreement ¶ 7, at 4-5.

       3.      The Castillo conspiracy includes eight unindicted conspirators: (i) Angel Munoz,

see March 13 Tr. at 16:22-17:3 (Castellano, Stemo); (ii) Leroy Lucero see March 13 Tr. at

16:16-24 (Castellano, Stemo); (iii) Michael Jaramillo, see March 13 Tr. at 18:22-19:4

(Castellano, Stemo); id. at 20:2-9 (Castellano, Stemo); (iv) Federico Munoz, see March 13 Tr. at

21:10-22 (Castellano, Stemo); (v) Amador, see March 13 Tr. at 28:16-24 (Castellano, Stemo);

and (vi) Ibarra, see March 13 Tr. at 28:16-24 (Castellano, Stemo).

       4.      The Castillo conspiracy continued until Castillo’s death on March 26, 2001. See

Lujan Plea Agreement ¶ 7, at 4-5.




       14
          The Court accepted into evidence a letter by Assistant United States Attorney Jack
Burkhead stating that Lujan would be incredible in the eyes of a rational factfinder. See March
16 Tr. at 182:3-4 (Castle)(providing that Exhibit R has been admitted); id. at 185:11-20 (reading
from Exhibit R, Burkhead’s letter, stating that “Mr. Lujan’s credibility is in serious doubt”). The
Court expressed its concern regarding “whether I can find by a preponderance of the evidence,
just based on [Lujan], without any corroborating evidence at all,” that a conspiracy to kill
Castillo existed. March 16 Tr. at 271:21-23 (Court). Other evidence that the Court can consider
when deciding whether a conspiracy to kill Castillo existed, however, corroborates the Lujan
Plea Agreement. See, e.g., Samuel Gonzales 302 at 5 (“Francisco CASTILLO was killed in
2001 because he ‘messed up’ with Billy GARCIA.”); Quintana 1023 (“2001 Murder of Frank
Castillo and Rolando Garcia at the Southern New Mexico Correctional Facility in Las Cruces
were called by BILLY GARCIA (‘Wild Bill’). Several members participated in the double
homicide and EDWARD TROUP and CHRIS[T]OPHER CHAVEZ admitted to the murders
during conversations with the CHS.”). That corroborating evidence assuages the concern
regarding Lujan’s credibility that the Court expressed on March 16, 2018, and thus, on this point,
finds him credible.



                                               - 39 -
       5.     A conspiracy to kill Rolando Garza existed.           See Eugene Martinez Plea

Agreement ¶ 9, at 3-4, filed May 5, 2017 (Doc. 1138)(James Hearing Exhibit 15)(“E. Martinez

Plea Agreement”); Lujan Plea Agreement ¶ 7, at 4-5.

       6.     The Garza conspiracy includes five indicted conspirators: (i) Lujan; (ii) B. Garcia;

(iii) E. Martinez; (iv) Patterson; and (v) C. Chavez. See E. Martinez Plea Agreement ¶ 9, at 3-4;

Lujan Plea Agreement ¶ 7, at 4-5.

       7.     The Garza conspiracy includes six unindicted conspirators: (i) A. Munoz, see

March 13 Tr. at 16:22-17:3 (Castellano, Stemo); (ii) Lucero, see March 13 Tr. at 16:16-24

(Castellano, Stemo); (iii) F. Munoz, see March 13 Tr. at 21:10-22 (Castellano, Stemo);

(iv) Amador, see March 13 Tr. at 28:16-24 (Castellano, Stemo); id. at 29:23-30:11 (Castellano,

Stemo); (v) Ibarra, see March 13 Tr. at 28:16-24 (Castellano, Stemo); and (vi) Jimmy Gordon,

see March 13 Tr. at 52:18-59:10 (Castellano, Stemo).15

       8.     The Garza conspiracy continued until Garza’s death on March 26, 2001. See

E. Martinez Plea Agreement ¶ 9, at 3-4; Lujan Plea Agreement ¶ 7, at 4-5.

       9.     A conspiracy to kill Freddie Sanchez existed. See Javier Alonso Plea Agreement

¶ 7, at 4-5, filed August 28, 2017 (Doc. 1237)(James Hearing Exhibit 14)(“Alonso Plea

Agreement”); Ruben Hernandez Plea Agreement ¶ 7, at 4, filed February 1, 2017

(Doc. 880)(James Hearing Exhibit 13)(“Hernandez Plea Agreement”); Benjamin Clark Plea




       15
         The United States identified Geraldine Martinez as a member of the conspiracy to
murder Garza. See March 12 Tr. at 102:2 (Castellano). The United States presented evidence
about her only in connection with Statement 67, indicating that Jimmy Gordon was asked to
obtain information about Garza from G. Martinez. See March 13 Tr. at 52:18-53:10 (Castellano,
Stemo). No evidence indicates that G. Martinez agreed to kill Garza, so the Court cannot
soundly conclude that G. Martinez was a member of a conspiracy to kill Garza.




                                             - 40 -
Agreement ¶ 7, at 4, filed November 15, 2016 (Doc. 768)(James Hearing Exhibit 12)(“Clark Plea

Agreement”).

       10.     The Sanchez conspiracy includes five indicted conspirators: (i) Alonso;

(ii) Troup; (iii) A.A. Garcia; (iv) Hernandez; and (v) Clark. See Alonso Plea Agreement ¶ 7, at

4-5; Hernandez Plea Agreement ¶ 7, at 4; Clark Plea Agreement ¶ 7, at 4.

       11.     The Sanchez conspiracy includes four unindicted conspirators: (i) FNU/LNU, see

March 13 Tr. at 23:22-24:7 (Castellano, Stemo);16 (ii) Dwyer, see March 13 Tr. at 33:22-34:6

(Castellano, Stemo); (iii) Trujillo, see March 13 Tr. at 58:6-59:8 (Castellano, Stemo); and

(iv) Ernest Guerrero, see March 13 Tr. at 24:1-11 (Castellano, Stemo).17



       16
         FNU/LNU stands for First Name Unknown/Last Name Unknown. See March 12 Tr. at
97:1-8 (Castellano).
       17
         The United States identified Brian Rascon and Raymond Rascon as Sanchez conspiracy
members, but the testimony at the Court’s James hearing indicates that the Rascon brothers
refused to kill Sanchez. See March 13 Tr. at 25:15-24 (Stemo).

                The Rascon brothers were tasked to do the hit [on Sanchez] originally.
       But when Javier Alonso approached them, Raymond Rascon said they didn’t want
       to do it because they were short to the door, meaning they were going to get out of
       prison shortly. Therefore, Javier Alonso instructed Edward Troup and they both
       went into Freddie Sanchez’ cell and took care of business. When they were doing
       that, the Rascon brothers came to offer their aid as a way to save face with the
       gang.

March 13 Tr. at 25:15-24 (Stemo). That the Rascon brothers refused to kill Sanchez indicates
that they did not agree to kill Sanchez, i.e., that they were not members of the Sanchez
conspiracy. That they subsequently offered their assistance “while Edward Troup and Javier
Alonso were finishing killing Mr. Sanchez” indicates, at most, that the Rascon brothers joined a
conspiracy to conceal the Sanchez murder and not a conspiracy to commit the Sanchez murder.
March 13 Tr. at 25:9-11 (Castellano). The record before the Court does not elaborate on what
sort of aid the Rascon brothers were offering -- be it to finish killing Sanchez, to act as lookouts,
or to clean up the murder scene. Consequently, the Court concludes that the Rascon brothers
were not members of the Sanchez conspiracy.
        The United States also identified Joe Martinez as a member of the Sanchez conspiracy.
See March 12 Tr. at 105:10-16 (Castellano, Court). The United States introduced little evidence,



                                               - 41 -
          12.   The Sanchez conspiracy continued until Sanchez’ death on June 17, 2007. See

Alonso Plea Agreement ¶ 7, at 4-5; Hernandez Plea Agreement ¶ 7, at 4; Clark Plea Agreement

¶ 7, at 4.

          13.   A conspiracy to murder Jose Gomez and to prevent him from testifying existed.

See Santos Gonzalez Plea Agreement ¶ 10, at 4-5, filed June 5, 2017 (Doc. 1180)(James Hearing

Exhibit 18)(“Gonzalez Plea Agreement”); Brandy Rodriguez Plea Agreement ¶ 13, at 5-6, filed

February 23, 2018 (Doc. 1830)(James Hearing Exhibit 17)(“B. Rodriguez Plea Agreement”);

Paul Rivera Plea Agreement ¶ 8, at 4-5, filed February 1, 2017 (Doc. 877)(James Hearing

Exhibit 16)(“Rivera Plea Agreement”).

          14.   The Gomez conspiracy includes five people, all indicted conspirators: (i) Rivera;

(ii) J. Gallegos; (iii) Gonzalez; (iv) Gutierrez; and (v) B. Rodriguez.     See Gonzalez Plea

Agreement ¶ 10, at 4-5; B. Rodriguez Plea Agreement ¶ 13, at 4-5; Rivera Plea Agreement ¶ 8,

at 4-5.

          15.   The Gomez murder conspiracy began on or about February 1, 2016, and

continued until on or about February 27, 2016. See Gonzalez Plea Agreement ¶ 10, at 4-5; B.

Rodriguez Plea Agreement ¶ 13, at 4-5; Rivera Plea Agreement ¶ 8, at 4-5.

          16.   An uncharged conspiracy to kill Gerald Archuleta existed. See March 13 Tr. at

53:11-22 (Castellano, Stemo).




however, indicating that he was a member of the Sanchez conspiracy. All Stemo said was that
“[t]here was” an “indication from the reports that Joe Martinez, also known as Cheech, helped to
deliver the paperwork.” March 13 Tr. at 50:11-14 (Castellano, Stemo). This is not enough for
the Court to determine that J. Martinez was a member of the Sanchez conspiracy by a
preponderance of the evidence.




                                              - 42 -
       17.      The conspiracy to kill Archuleta included B. Garcia and Reynaldo Garcia, a.k.a.

Baby Zac. See March 13 Tr. at 53:19-25 (Castellano, Stemo).

                  LAW REGARDING COCONSPIRATOR STATEMENTS

       The Federal Rules of Evidence define hearsay as “a statement that: (1) the declarant does

not make while testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Hearsay evidence

usually is not admissible. See Fed. R. Evid. 802. Some out-of-court statements, however, are

not hearsay even when they are offered for proof of the matter asserted. See Fed. R. Evid.

801(d). Statements that are “offered against an opposing party” and were “made by the party’s

coconspirator during and in furtherance of the conspiracy” are not hearsay. Fed. R. Evid.

801(d)(2)(E).

       To admit coconspirators’ out-of-court statements under rule 801(d)(2)(E), “the United

States must demonstrate by a preponderance of the evidence that: (i) a conspiracy existed; (ii) the

declarant and the defendant were members of that conspiracy; and (iii) the statements that the

United States seeks to admit were made during the course and in furtherance of the conspiracy.”

United States v. Vigil, No. CR 05-2051 JB, 2006 WL 4109681, at *3 (D.N.M. Aug. 31,

2006)(Browning, J.)(citing United States v. Sinclair, 109 F.3d 1527, 1533 (10th Cir. 1997)). The

court may consider the statements themselves, as well as independent evidence, to determine

whether the conspiracy existed. See United States v. Lopez-Gutierrez, 83 F.3d 1235, 1242 (10th

Cir. 1996)(“In making its preliminary factual determination as to whether a conspiracy exists, the

court may consider the hearsay statement sought to be admitted, along with independent

evidence tending to establish the conspiracy.”). While the statement itself “does not by itself

establish . . . the existence of the conspiracy or participation in it,” Fed. R. Evid. 801(d)(2),




                                              - 43 -
“there need only be some independent evidence linking the defendant to the conspiracy,” United

States v. Lopez-Gutierrez, 83 F.3d at 1242 (internal quotation marks omitted)(quoting United

States v. Martinez, 825 F.2d 1451, 1453 (10th Cir. 1987)). This “independent evidence may be

sufficient even when it is not ‘substantial.’” United States v. Lopez-Gutierrez, 83 F.3d at 1242

(quoting United States v. Rascon, 8 F.3d 1537, 1541 (10th Cir. 1993)). The United States Court

of Appeals for the Tenth Circuit has noted: “We have defined ‘independent evidence’ as

‘evidence other than the proffered [coconspirator] statements themselves.’” United States v.

Lopez-Gutierrez, 83 F.3d at 1242 (alteration in United States v. Lopez-Gutierrez)(quoting United

States v. Martinez, 825 F.2d at 1451).

       “[I]t is not necessary for the United States to show that proffered statements were made

during the time in which [the defendant] was a member of a conspiracy.” United States v. Vigil,

2006 WL 4109681, at *5 (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 393

(1948)(“With the conspiracy thus fully established, the declarations and acts of the various

members, even though made or done prior to the adherence of some to the conspiracy, become

admissible against all as declarations or acts of co-conspirators in aid of the conspiracy.”)).

Moreover, a newcomer to a conspiracy assumes the risk for what has already happened in the

course of the conspiracy.     See United States v. Brown, 943 F.2d 1246, 1255 (10th Cir.

1991)(“The fact that appellant may have joined the conspiracy after its inception does not make

his co-conspirators’ previous statements inadmissible.”); United States v. Adamo, 882 F.2d

1218, 1230-31 (7th Cir. 1989)(holding that one who joins and participates in a conspiracy

“adopt[s] the previous acts and declarations of his fellow co-conspirators” (internal quotation

marks omitted)(quoting United States v. Coe, 718 F.2d 830, 839 (7th Cir. 1983))). Once the

conspiracy has ended, however, any statements made afterward are not admissible under this




                                             - 44 -
exception as they are not made in furtherance of the conspiracy. See James MOO at 99, 287

F. Supp. 3d at 1253 (citing Lutwak v. United States, 344 U.S. 604, 617-18 (1953)).

       In determining the admissibility of coconspirator statements, “[t]he strongly preferred

order of proof” is for the district court to hold a James hearing “outside the presence of the jury

to determine by a preponderance of the evidence the existence of a predicate conspiracy.”

United States v. Urena, 27 F.3d 1487, 1491 (10th Cir. 1994). A defendant does not possess a

right to a pretrial hearing on admissibility of coconspirators statements; however, “a district court

can only admit coconspirator statements if it holds a James hearing or conditions admission on

forthcoming proof of a ‘predicate conspiracy through trial testimony or other evidence.’” United

States v. Townley, 472 F.3d 1267, 1273 (10th Cir. 2007)(quoting United States v. Owens, 70

F.3d 1118, 1123 (10th Cir. 1995)). See James MOO at 16-17, 287 F. Supp. 3d at 1201-02

(allowing a James hearing and providing guidance on its structure). The Tenth Circuit affords

trial courts this flexibility, because it recognizes that it is not always practical for the United

States to demonstrate that a conspiracy existed before admitting specific evidence at trial. See

United States v. Peterson, 611 F.2d 1313, 1330 (10th Cir. 1979)(noting that the admissibility

determination contemplates presentation of requisite conspiracy evidence before or during the

United States’ case in chief).

       In United States v. Vigil, the Court did not hold a James hearing, because the defendant,

Robert Vigil, had already been tried once, ending in a hung jury, and the Court concluded that

“the evidence that” the Honorable James A. Parker, Senior United States District Judge for the

District of New Mexico, “admitted at the first trial satisfies the preponderance standard on the

basis of the transcripts of the first trial’s testimony.” 2006 WL 4109681, at *4. Vigil was

charged, among other charges, with being a member of a conspiracy to commit Racketeering




                                               - 45 -
Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-68, violations, and the United

States moved the Court to permit it to elicit non-hearsay coconspirator statements in Vigil’s

retrial. See 2006 WL 4109681, at *1. The Court noted that it had previously found, in deciding

Vigil’s rule 29 motion for acquittal, that “a reasonable jury could have found that Vigil agreed

with at least one other person to conduct or participate in the affairs of the enterprise through a

pattern of racketeering activity, or knowingly and voluntarily participated in the conspiracy.”

2006 WL 4109681, at *4 (internal quotation marks omitted)(quoting United States v. Vigil, No.

CR 05-2051 JB, 2006 WL 4109683, at *16 (D.N.M. Aug. 7, 2006)(Browning, J.)).

       In support of its determination that the United States had met its burden to prove that

Vigil participated in the existent conspiracy, the Court pointed to testimony asserting that Angelo

Garcia, an alleged coconspirator, “told Vigil that he would set up the same arrangement with

Vigil as with Montoya, Vigil learned about the prior arrangement with Montoya through Garcia,

Vigil indicated that he intended to continue the fee-sharing arrangement that Montoya had set up,

and Vigil threatened to withhold the SLOM contract from Everage.” 2006 WL 4109681, at *4

(internal quotation marks omitted)(quoting United States v. Vigil, 2006 WL 4109683, at *16).

The Court reasoned that “[p]roof of the existence of a conspiracy is often based on circumstantial

evidence, and this testimony is sufficient to establish Vigil’s participation in a conspiracy by a

preponderance of the evidence.” 2006 WL 4109681, at *5. The Court thus concluded that it

would “permit the United States to elicit from its witnesses at trial co-conspirator statements

made in furtherance of the conspiracy charged.” 2006 WL 4109681, at *6.

                               LAW REGARDING HEARSAY

       “Hearsay testimony is generally inadmissible.” United States v. Christy, No. CR 10-1534

JB, 2011 WL 5223024, at *5 (D.N.M. Sept. 21, 2011)(Browning, J.)(citing Fed. R. Evid. 802).




                                              - 46 -
Under rule 801(c) of the Federal Rules of Evidence: “‘Hearsay’ means a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c).

Hearsay bars a party from presenting its own statements, such as “a defendant . . . attempt[ing] to

introduce an exculpatory statement made at the time of his arrest without subjecting himself to

cross-examination.” United States v. Cunningham, 194 F.3d 1186, 1199 (11th Cir. 1999). A

statement that is otherwise hearsay, however, may be offered for a permissible purpose other

than to prove the truth of the matter asserted, including impeaching a witness. See United States

v. Caraway, 534 F.3d 1290, 1299 (10th Cir. 2008)(“We have already explained why the content

of the statement, if used substantively, would be inadmissible hearsay.           If admitted for

impeachment purposes, however, it is not hearsay.”). Rule 805 of the Federal Rules of Evidence

recognizes that “[h]earsay within hearsay” -- commonly referred to as double hearsay -- may be

admissible “if each part of the combined statements conforms with an exception to the rule.”

Fed. R. Evid. 805.

       1.      Rule 801(d)(2).

       A statement is not hearsay, even if it is offered for its truth, if it is offered against an

opposing party and it:

       (A) was made by the party in an individual or representative capacity;

       (B) is one the party manifested that it adopted or believed to be true;

       (C) was made by a person whom the party authorized to make a statement on the
       subject;

       (D) was made by the party’s agent or employee on a matter within the scope of
       that relationship and while it existed; or




                                               - 47 -
       (E) was made by the party’s coconspirator during and in furtherance of the
       conspiracy.

Fed. R. Evid. 801(d)(2). The Tenth Circuit has stated:

                “Admissions by a party-opponent are excluded from the category of
       hearsay on the theory that their admissibility in evidence is the result of the
       adversary system rather than satisfaction of the conditions of the hearsay rule. No
       guarantee of trustworthiness is required in the case of an admission. The freedom
       which admissions have enjoyed from technical demands of searching for an
       assurance of trustworthiness in some against-interest circumstance, and from
       restrictive influences of the opinion rule and the rule requiring first-hand
       knowledge, when taken with the apparently prevalent satisfaction with the results,
       calls for a generous treatment of this avenue of admissibility.”

Grace United Methodist Church v. City of Cheyenne, 451 F.3d 643, 667 (10th Cir.

2006)(emphasis omitted)(quoting United States v. Pinalto, 771 F.2d 457, 459 (10th Cir. 1985)).18

       2.      Rule 803(1).

       Rule 803(1) provides an exception to the rule against hearsay for “[a] statement

describing an event or condition, made while or immediately after the declarant perceived it.”

Fed. R. Evid. 803(1).     “By its own terms, application of Rule 803(1) has three distinct

requirements: i) the statement must describe or explain the event perceived; ii) the declarant must

have in fact perceived the event described; and iii) the description must be ‘substantially

       18
          The 2011 restyling of the Federal Rules removed “admissions” from the language of
rule 801(d) of the Federal Rules of Evidence, and uses instead the term “statements.” Fed. R.
Evid. 801(d). This replacement was purposeful: “The term ‘admissions’ is confusing because
not all statements covered by the exclusion are admissions in the colloquial sense -- a statement
can be within the exclusion even if it ‘admitted’ nothing and was not against the party’s interest
when made.” Fed. R. Evid. 801 advisory committee’s note to 2011 amendments.
        Although the advisory committee made the commentary quoted in the text regarding the
trustworthiness of “admissions by a party-opponent” before the 2011 amendments to the Federal
Rules of Evidence, the analysis should not be different under the new 2011 restyling of the rules.
Because the advisory committee’s purpose for the 2011 restyling was to make the rules “more
easily understood and to make style and terminology consistent through the rules,” and there was
no “intent to change any result in any ruling on evidence admissibility,” the analysis applied
before 2011 remains useful for cases after the restyling. Fed. R. Evid. 801 advisory committee’s
note to 2011 amendments.



                                              - 48 -
contemporaneous’ with the event in question.” United States v. Mejia-Valez, 855 F. Supp. 607,

613 (E.D.N.Y. 1994)(Korman, J.). “The present sense impression exception applies only to

reports of what the declarant has actually observed through the senses, not to what the declarant

merely conjectures.” Brown v. Keane, 355 F.3d 82, 89 (2d Cir. 2004). “The underlying

rationale of the present sense impression exception is that substantial contemporaneity of event

and statement minimizes unreliability due to defective recollection or conscious fabrication.”

United States v. Hawkins, 59 F.3d 723, 730 (8th Cir. 1995)(internal quotation marks

omitted)(quoting United States v. Parker, 936 F.2d 950, 954 (7th Cir. 1991)), cert. granted,

vacated on other grounds, 516 U.S. 1168 (1996). “The admissibility of spontaneous utterances --

one ground relied on by the state trial court -- was recognized by the Supreme Court [of the

United States] over a century ago in Insurance Co. v. Mosley, 75 U.S. (8 Wall.) 397, 406-

07 . . . (1869) . . . .” Martinez v. Sullivan, 881 F.2d 921, 928 (10th Cir. 1989).

       3.      Rule 803(2).

       Rule 803(2), commonly referred to as the excited-utterance exception, provides an

exception to the exclusion of hearsay statements for “[a] statement relating to a startling event or

condition, made while the declarant was under the stress of excitement that it caused.” Fed. R.

Evid. 803(2). The United States Court of Appeals for the District of Columbia Circuit has noted

that “[t]he rationale underlying the ‘excited utterance’ exception is that ‘excitement suspends the

declarant’s powers of reflection and fabrication, consequently minimizing the possibility that the

utterance will be influenced by self interest and therefore rendered unreliable.’” United States v.

Alexander, 331 F.3d 116, 122 (D.D.C. 2003)(quoting United States v. Brown, 254 F.3d 454, 458

(3d Cir. 2001)). “Thus, to qualify as an excited utterance, ‘the declarant’s state of mind at the

time that the statement was made [must] preclude[] conscious reflection on the subject of the




                                                - 49 -
statement.’”   United States v. Alexander, 331 F.3d at 122 (alterations in United States v.

Alexander)(quoting United States v. Joy, 192 F.3d 761, 766 (7th Cir. 1999)). The Tenth Circuit,

in United States v. Smith, 606 F.3d 1270 (10th Cir. 2010)(Tymkovich, J.), set forth a district

court’s required analysis for whether a statement is admissible under the excited-utterance

exception:

       The so-called “excited-utterance exception has three requirements: (1) a startling
       event; (2) the statement was made while the declarant was under the stress of the
       event’s excitement; and (3) a nexus between the content of the statement and the
       event.” “[T]here is no precise amount of time between the event and the
       statement beyond which the statement cannot qualify as an excited utterance.”
       Admissibility hinges on a statement’s contemporaneousness with the excitement a
       startling event causes, not the event itself.

606 F.3d at 1279 (alteration in United States v. Smith)(internal citations omitted)(first quoting

United States v. Pursley, 577 F.3d 1204, 1220 (10th Cir. 2009); and then quoting United States v.

Ledford, 443 F.3d 702, 711 (10th Cir. 2005), abrogated on other grounds by Henderson v.

United States, 135 S. Ct. 180 (2015)). There is no hard time limit that must be met under Rule

803; what is relevant is whether the declarant is still under the excitement of the startling event.

See United States v. Smith, 606 F.3d at 1279; United States v. Ledford, 443 F.3d at 711. The

Tenth Circuit has noted:

              Courts consider a range of factors in determining whether a declarant
       made a statement while under the stress of a particular event. Among the more
       relevant factors are: the amount of time between the event and the statement; the
       nature of the event; the subject matter of the statement; the age and condition of
       the declarant; the presence or absence of self-interest; and whether the statement
       was volunteered or in response to questioning.

United States v. Pursley, 577 F.3d at 1220. “Permissible subject matter of the statement is [not]

limited . . . to description or explanation of the event or condition . . . . [T]he statement need

only relate to the startling event or condition, thus affording a broader scope of subject matter




                                               - 50 -
coverage.” United States v. Frost, 684 F.3d 963, 973 (10th Cir. 2012)(Tymkovich, J.)(first

alteration in United States v. Frost)(internal quotation marks omitted)(quoting Fed. R. Evid. 803

advisory committee’s notes to 1972 proposed rules), overruled on other grounds by United States

v. Bustamonte-Conchas, 850 F.3d 1130 (10th Cir. 2017). “If the trial court has access to a

recording of the declarant’s statement, it may also consider the declarant’s ‘tone and tenor of

voice’ in determining whether the declarant made that statement while under the stress of

excitement.” United States v. Alexander, 331 F.3d 116, 123 (D.C. Cir. 2003)(quoting United

States v. Woodfolk, 656 A.2d 1145, 1151 n.16 (D.C. 1995)(collecting cases)).

       The United States Court of Appeals for the Second Circuit has provided an analysis of

the similarities and subtle differences between the present-sense-impression and excited-

utterance exceptions to the rule against hearsay:

       As defined by the Federal Rules of Evidence, a present sense impression is a
       statement “describing or explaining an event or condition made while the
       declarant was perceiving the event or condition, or immediately thereafter.” Rule
       803(1), Fed. R. Evid. Such statements are considered to be trustworthy because
       the contemporaneity of the event and its description limits the possibility for
       intentional deception or failure of memory. See United States v. Brewer, 36 F.3d
       266, 272 (2d Cir. 1994).

               The hearsay exception for excited utterances is premised on a similar,
       though distinct, assumption that the reliability of a statement increases as
       opportunity for reflection by the declarant decreases. An “excited utterance” is
       “[a] statement relating to a startling event or condition made while the declarant
       was under the stress of excitement caused by the event or condition.” Rule
       803(2), Fed. R. Evid. As we have explained, “[t]he rationale for this hearsay
       exception is that the excitement of the event limits the declarant’s capacity to
       fabricate a statement and thereby offers some guarantee of its reliability.” [United
       States v. ]Tocco, 135 F.3d [116,] 127 [(2d Cir. 1998)]. Unlike present sense
       impressions, “[a]n excited utterance need not be contemporaneous with the
       startling event to be admissible.” Id. Rather “[t]he length of time between the
       event and the utterance is only one factor to be taken into account in determining
       whether the declarant was, within the meaning of rule 803(2), ‘under the stress of
       excitement caused by the event or condition.’” United States v. Scarpa, 913 F.2d
       993, 1017 (2d Cir. 1990).




                                               - 51 -
       ....

              Thus while the hearsay exception for present sense impressions focuses on
       contemporaneity as the guarantor of reliability, and requires that the hearsay
       statement “describe or explain” the contemporaneous event or condition, Rule
       803(1), Fed. R. Evid., the excited utterance exception is based on the
       psychological impact of the event itself, and permits admission of a broader range
       of hearsay statements -- i.e. those that “relate to” the event. Rule 803(2), Fed. R.
       Evid.

United States v. Jones, 299 F.3d 103, 112 & n.3 (2d Cir. 2002)(emphasis and first, second, sixth,

and seventh alterations in United States v. Jones).

       Many courts across the country have found it proper to admit a 911 caller’s statements as

a present-sense impression and/or an excited utterance. See, e.g., United States v. Thomas, 453

F.3d 838, 841 (7th Cir. 2006)(holding that admission of a three minute and fifty-three second

911 call, in which the caller said that a man holding a handgun had shot someone outside her

apartment and was still there, and in which the “emergency operator . . . asked a series of

questions about the facts of the situation and the caller narrated what she was seeing as it

happened,” was proper as either a present-sense impression or excited utterance); United States

v. Hawkins, 59 F.3d at 730 (holding that the tape of the 911 emergency telephone call from the

defendant’s wife reporting that the defendant displayed gun to his wife during a domestic dispute

was proper as a present-sense impression, because of its “sufficient contemporaneity to the

underlying events” and because of its reliability, as evidenced by the wife’s detailed description

of the gun); United States v. Mejia-Valez, 855 F. Supp. at 613-15 (concluding that admission of

two callers’ 911 call tape recordings as excited utterances and present-sense impressions was

proper, because the two callers were at the scene of the underlying shooting, they placed the calls

moments after the shooting, and both men described the shooting’s circumstances, including

giving the location and the shooter’s description).




                                               - 52 -
          4.       Rule 803(3).

          Rule 803(3) excepts from the general bar on hearsay “[a] statement of the declarant’s

then-existing state of mind . . . or emotional, sensory, or physical condition.” Fed. R. Evid.

803(3).        Rule 803(3) permits the introduction of “hearsay . . . , regardless of whether the

declarant is available as a witness,” for a statement of the declarant’s “then-existing mental,

emotional, or physical condition,” Fed. R. Evid. 803(3) (title case and bolding omitted):

          A statement of the declarant’s then-existing state of mind (such as motive, intent,
          or plan) or emotional, sensory, or physical condition (such as mental feeling, pain,
          or bodily health), but not including a statement of memory or belief to prove the
          fact remembered or believed unless it relates to the validity or terms of the
          declarant’s will.

Fed. R. Evid. 803(3).

          For the statement to qualify under the exception, it “must relate to the declarant’s state of

mind during” the incident in question. United States v. Netschi, 511 F. App’x 58, 61 (2d Cir.

2013)(emphasis omitted)(“To admit statements of one’s state of mind with regard to conduct that

occurred . . . earlier as in this case would significantly erode the intended breadth of this hearsay

exception.” (internal quotation marks omitted)(quoting United States v. Cardascia, 951 F.2d

474, 488 (2d Cir. 1991))). This requirement is not to say that the statement must be said at the

very moment of the incident, but for intent to be proved, it must be “contemporaneous” to the

act. Mutual Life Ins. of N.Y. v. Hillmon, 145 U.S. 285, 295 (1892). To be contemporaneous

and therefore admissible under the present state of mind exception, a statement must be “part of

a continuous mental process.” United States v. Cardascia, 951 F.2d at 488. In addition to the

requirements that the statement be contemporaneous to the incident at hand and relevant to the

issues of the case, it must also be established that there was no opportunity for the declarant to

“fabricate or to misrepresent his thoughts.” United States v. Jackson, 780 F.2d 1305, 1315 (7th




                                                 - 53 -
Cir. 1986)(internal quotation marks omitted)(quoting United States v. Layton, 549 F. Supp. 903,

909 (N.D. Cal. 1982)(Peckham, C.J.)). The statements of intent must reveal information or

details about the future, which has been contrasted with statements of memory, or looking back

to the past. See Shepard v. United States, 290 U.S. 96, 104 (1933). When statements entail

issues of looking into the past combined with other concerns, it can often be too confusing for a

jury to extract, upsetting the balance of advantage, and ultimately making the evidence

inadmissible. See Shepard v. United States, 290 U.S. at 104. “The most obvious risk of

prejudice is that the jury will consider the hearsay statement not as proof of state of mind and the

subsequent conduct of the declarant, but rather for the truth of the facts that are related in the

statement.” 4 Stephen A. Saltzburg et al., Federal Rules of Evidence Manual § 803.02[4][b], at

803-33 (11th ed. 2017).

       5.       Rule 804(b)(3).

       Under rule 804(b)(3) of the Federal Rules of Evidence, an out-of-court statement is

admissible if the declarant is unavailable to testify, and the statement is “against the declarant’s

proprietary, pecuniary, or penal interest.” United States v. Lozado, 776 F.3d 1119, 1125 (10th

Cir. 2015)(citing Fed. R. Evid. 804(b)(3)(A)).          A statement against interest is one that “a

reasonable person in the declarant’s position would have made only if the person believed it to

be true.”   Fed. R. Evid. 804(b)(3)(A).       Moreover, the statement must be “supported by

corroborating circumstances that clearly indicate its trustworthiness.”             Fed. R. Evid.

804(b)(3)(B).

       Rule 804(b)(3) embodies “the commonsense notion that reasonable people, even

reasonable people who are not especially honest, tend not to make self-inculpatory statements

unless they believe them to be true.” United States v. Smalls, 605 F.3d 765, 780-81 (10th Cir.




                                               - 54 -
2010)(internal quotation marks omitted)(quoting Williamson v. United States, 512 U.S. 594, 599

(1994)). The Tenth Circuit has said: “We may safely surmise that from time immemorial, only

on the rarest occasion, if ever, has one of sound mind -- even one of sound mind who is not

particularly honest -- falsely confessed a murder to an apparent acquaintance or friend.” United

States v. Smalls, 605 F.3d at 783. That sort of statement is admissible, however, only to the

extent that it inculpates the declarant, because “[t]he fact that a statement is self-inculpatory does

make it more reliable; but the fact that a statement is collateral to a self-inculpatory statement

says nothing at all about the collateral statement’s reliability.” Williamson v. United States, 512

U.S. at 600.

                              LAW REGARDING CONSPIRACY

       The Tenth Circuit has outlined what the government must prove to establish the existence

of a conspiracy:

               To prove conspiracy, the government must show: (1) that two or more
       people agreed to violate the law, (2) that the defendant knew at least the essential
       objectives of the conspiracy, (3) that the defendant knowingly and voluntarily
       became a part of it, and (4) that the alleged co-conspirators were interdependent.
       [United States v. Evans, 970 F.2d 663, 668 (10th Cir. 1992).] . . . “[A] single
       conspiracy does not exist solely because many individuals deal with a common
       central player.” Id. at 670. “What is required is a shared, single criminal
       objective, not just similar or parallel objectives between similarly situated
       people.” Id. On the other hand, “[a] defendant need not have knowledge of all
       the details or all the members of the conspiracy and may play only a minor role in
       the conspiracy.” United States v. Mendoza-Salgado, 964 F.2d 993, 1005 (10th
       Cir. 1992)(quotation omitted). The government need only prove by direct or
       circumstantial evidence “that the defendant knew at least the essential objectives
       of the conspiracy and the defendant knowingly and voluntarily became part of it.”
       Id. (quotation omitted).

United States v. Small, 423 F.3d 1164, 1182-83 (10th Cir. 2005)(third alteration in United States

v. Small, emphasis in United States v. Evans). See United States v. Leal, 330 F. Supp. 3d 1257,

1278-78 (D.N.M. 2018)(Browning, J.)(determining whether the indictment charges a new,




                                                - 55 -
separate conspiracy which does not violate Double Jeopardy). Conspiracy is not a collection of

various separate and distinct events, but rather is “the prototypical continuing offense.” United

States v. Acosta-Gallardo, 656 F.3d 1109, 1122 (10th Cir. 2011)(internal quotation marks

omitted)(quoting United States v. Jaynes, 75 F.3d 1493, 1505 (10th Cir. 1996)). “A conspirator

. . . is only liable for the acts of co-conspirators until the conspiracy accomplished its goals or

that conspirator withdraws.” United States v. Thornburgh, 645 F.3d 1197, 1204 (10th Cir.

2011)(internal quotation marks omitted)(quoting United States v. Cherry, 217 F.3d 811, 817

(10th Cir. 2000)).

                     LAW REGARDING THE CONFRONTATION CLAUSE

       The Confrontation Clause states: “In all criminal prosecutions, the accused shall enjoy

the right . . . to be confronted with the witnesses against him.” U.S. Const. amend. VI. In

Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court held that, under the

Confrontation Clause, “[t]estimonial statements of witnesses absent from trial [are admissible]

only where the declarant is unavailable, and only where the defendant has had a prior

opportunity to cross-examine.” 541 U.S. at 59. In Davis v. Washington, 547 U.S. 813 (2006),

the Supreme Court elaborated regarding which statements made during police interrogation are

testimonial:

       Statements are nontestimonial when made in the course of police interrogation
       under circumstances objectively indicating that the primary purpose of the
       interrogation is to enable police assistance to meet an ongoing emergency. They
       are testimonial when the circumstances objectively indicate that there is no such
       ongoing emergency, and that the primary purpose of the interrogation is to
       establish or prove past events potentially relevant to later criminal prosecution.

547 U.S. at 822. The Tenth Circuit defines a testimonial statement, without reference to police

interrogation, as “a ‘formal declaration made by the declarant that, when objectively considered,




                                              - 56 -
indicates’ that the ‘primary purpose of the [statement is] to establish or prove past events

potentially relevant to later criminal prosecution.’” United States v. Morgan, 748 F.3d 1024,

1048 (10th Cir. 2014)(alteration in United States v. Morgan)(quoting United States v. Smalls,

605 F.3d at 777-78). Accord United States v. Chaco, 801 F. Supp. 2d 1200, 1209-10 (D.N.M.

2011)(Browning, J.)(discussing developments in Tenth Circuit precedent on the test regarding

what qualifies as a testimonial statement). The Confrontation Clause is not violated where,

“considering all the relevant circumstances,” the “statements clearly were not made with the

primary purpose of creating evidence for [the defendant’s] prosecution.” Ohio v. Clark, 135 S.

Ct. 2173, 2181 (2015).

       In Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009), the Supreme Court addressed

whether the admission of a sworn affidavit by a forensic chemist, who testified in the affidavit

that the substance which police seized from the defendant was cocaine of a certain amount,

violated the Confrontation Clause. See 557 U.S. at 307. The Supreme Court first found that

such affidavits were testimonial, because they were “made under circumstances which would

lead an objective witness reasonably to believe that the statement would be available for use at a

later trial” and because, under Massachusetts law, the sole purpose of the affidavit was to

provide prima facie evidence of the content of the substance seized. 557 U.S. at 310 (internal

quotation marks omitted)(quoting Crawford v. Washington, 541 U.S. at 52). The Supreme Court

then used the affidavit introduced by the prosecution to outline its concerns regarding the lack of

cross-examination when such affidavits are introduced as evidence:

       The affidavits submitted by the analysts contained only the bare-bones statement
       that “[t]he substance was found to contain: Cocaine.” At the time of trial,
       petitioner did not know what tests the analysts performed, whether those tests
       were routine, and whether interpreting their results required the exercise of
       judgment or the use of skills that the analysts may not have possessed. While we




                                              - 57 -
        still do not know the precise tests used by the analysts, we are told that the
        laboratories use “methodology recommended by the Scientific Working Group
        for the Analysis of Seized Drugs[.]” At least some of that methodology requires
        the exercise of judgment and presents a risk of error that might be explored on
        cross-examination.

557 U.S. at 320 (citations to the record omitted). Because there was no opportunity to cross-

examine the affidavit declarant on these issues, the Supreme Court concluded that introduction of

the affidavit violated the defendant’s rights under the Confrontation Clause. See 557 U.S. at 329

(“The Sixth Amendment does not permit the prosecution to prove its case via ex parte out-of-

court affidavits, and the admission of such evidence against Melendez-Diaz was error.”). The

Supreme Court extended this holding to “forensic laboratory report[s] containing a testimonial

certification -- made for the purpose of proving a particular fact -- through the in-court testimony

of a scientist who did not sign the certification or perform or observe the test reported in the

certification.”   Bullcoming v. New Mexico, 564 U.S. 647, 652 (2011).              See id. at 661

(“Accordingly, the analysts who write reports that the prosecution introduces must be made

available for confrontation even if they possess ‘the scientific acumen of Mme. Curie and the

veracity of Mother Teresa.’” (quoting Melendez-Diaz v. Massachusetts, 557 U.S. at 319 n.6)).

        “Except in rare cases, the prosecution’s use of live or recorded video testimony without

the defendant having the ability to confront the witness face-to-face violates a defendant’s

Confrontation Clause rights -- absent a showing of unavailability and prior opportunity to

confront the witness.” United States v. Chapman, No. CR 14-1065 JB, 2015 WL 4042177, at

*19 (D.N.M. June 29, 2015)(Browning, J.). See United States v. Sandoval, No. CR 04-2362 JB,

2006 WL 1228953, at *7-9 (D.N.M. March 7, 2006)(Browning, J.). In a pre-Crawford v.

Washington case, Maryland v. Craig, 497 U.S. 836 (1990), the Supreme Court rejected a

Confrontation Clause challenge to a Maryland statute that allowed a child witness in a child




                                               - 58 -
molestation case, under certain circumstances, to testify via a one-way closed circuit television,

which did not allow the witness to view the defendant. See 497 U.S. at 860. See also Wrotten v.

New York 560 U.S. 959, 959 (2010)(Sotomayor, J., statement respecting the denial of

certiorari)(tacitly assuming that Maryland v. Craig remains good law and commenting that,

“[b]ecause the use of video testimony in this case arose in a strikingly different context than in

Craig, it is not clear that the latter is controlling”). While upholding the constitutionality of a

child’s testimony outside the defendant’s presence, the Supreme Court recognized that the

“central concern of the Confrontation Clause is to ensure the reliability of the evidence against a

criminal defendant by subjecting it to rigorous testing in the context of an adversary proceeding

before the trier of fact.” Maryland v. Craig, 497 U.S. at 845.19

       The Supreme Court recognized that an adversary proceeding before the trier of fact “is

the norm of Anglo-American criminal proceedings,” and involves “[t]he combined effect of

these elements of confrontation -- physical presence, oath, cross-examination, and observation of

demeanor.” Maryland v. Craig, 497 U.S. at 846. It also acknowledged that “face-to-face

confrontation forms ‘the core of the values furthered by the Confrontation Clause.’” Maryland v.

Craig, 497 U.S. at 847 (quoting California v. Green, 399 U.S. 149, 157 (1970)). Nevertheless,

the Supreme Court concluded that the Confrontation Clause’s “‘preference for face-to-face

confrontation at trial’ . . . ‘must occasionally give way to considerations of public policy and the

necessities of the case.’” Maryland v. Craig, 497 U.S. at 849 (first quoting Ohio v. Roberts, 448

U.S. 56, 63 (1980), abrogated by Crawford v. Washington; and then quoting Mattox v. United

States, 156 U.S. 237, 243 (1895)). The Supreme Court emphasized, however, a defendant’s

       19
         The Supreme Court has since distanced itself from this holding that the Confrontation
Clause’s purpose is to ensure the reliability of evidence. See Crawford v. Washington, 541 U.S.
at 61.



                                               - 59 -
Confrontation Clause right “may be satisfied absent a physical, face-to-face confrontation at trial

only where denial of such confrontation is necessary to further an important public policy and

only where the reliability of the testimony is otherwise assured.” Maryland v. Craig, 497 U.S. at

850.

       A Confrontation Clause violation does not occur when a defendant calls a non-hostile

witness telephonically or via videoconference. See U.S. Const. amend. VI (“In all criminal

prosecutions, the accused shall enjoy the right to . . . be confronted with the witnesses against

him . . . .” (emphasis added)).   Cf. United States v. Olguin, 643 F.3d 384, 392 (5th Cir.

2011)(“The Sixth Amendment guarantees the right to confrontation against a party testifying

against him, not against others.”). Adversity is not present when the witness is aligned with the

defendant. See Maryland v. Craig, 497 U.S. at 845. The Supreme Court based Crawford v.

Washington on a defendant’s need for “an adequate opportunity to cross-examine” a witness, but

such a need is not present when the witness is aligned with the defendant.            Crawford v.

Washington, 541 U.S. at 57. The Federal Rules of Evidence, for example, generally do not

permit a party to ask a non-hostile witness leading questions, a key cross-examination tool. See

Fed. R. Evid. 611(c).20 Alternatively, it is possible that a defendant waives a Confrontation

Clause objection by calling a witness by videoconference or telephonically. See United States v.

Lopez-Medina, 596 F.3d 716, 730-34 (10th Cir. 2010)(“Prior to Crawford, we held there was ‘no

doubt’ a defendant could waive his rights under the Confrontation Clause. The parties do not



       20
         Rule 611(c) of the Federal Rules of Evidence provides: “Leading Questions. Leading
questions should not be used on direct examination except as necessary to develop the witness’s
testimony. Ordinarily, the court should allow leading questions: (1) on cross-examination; and
(2) when a party calls a hostile witness, an adverse party, or a witness identified with an adverse
party.” Fed. R. Evid. 611(c) (bold in original).



                                              - 60 -
argue Crawford changed this rule.” (quoting Hawkins v. Hannigan, 185 F.3d 1146, 1154 (10th

Cir. 1999))).

       Like many constitutional rights, a defendant may choose to waive Confrontation Clause

rights. In 1969, the Supreme Court recognized that a defendant may waive Confrontation Clause

rights and that defendants commonly do so when pleading guilty. See Boykin v. Alabama, 395

U.S. 238, 270 (1969)(“Several federal constitutional rights are involved in a waiver that takes

place when a plea of guilty is entered in a state criminal trial. . . . Third, is the right to confront

one’s accusers.”). The Tenth Circuit recognized, both before and after Crawford v. Washington,

that a defendant may knowingly waive Confrontation Clause rights at trial. See United States v.

Lopez-Medina, 596 F.3d at 730-34 (recognizing that Confrontation Clause rights may be waived

at trial “at least where there is an explicit waiver”). Specifically, the Tenth Circuit stated: “Prior

to Crawford, we held there was ‘no doubt’ a defendant could waive his rights under the

Confrontation Clause. The parties do not argue Crawford changed this rule.” United States v.

Lopez-Medina, 596 F.3d at 731 (quoting Hawkins v. Hannigan, 185 F.3d at 1154). The Tenth

Circuit has held that a defendant’s counsel can stipulate to the admissibility of evidence that

would otherwise violate the Confrontation Clause if doing so “was a matter of prudent trial

strategy.” Hawkins v. Hannigan, 185 F.3d at 1155. The United States Court of Appeals for the

Sixth Circuit has recognized that such a waiver can be permissible in the context of the

prosecution admitting one of its witnesses’ videotaped deposition. See Earhart v. Konteh, 589

F.3d 337, 344 (6th Cir. 2009). The Sixth Circuit in that case relied on one of its prior decisions

where it had permitted such a waiver:

              The State relies upon our holding in Bailey v. Mitchell, 271 F.3d 652 (6th
       Cir. 2001), to argue that Earhart waived his right to contest the admission of the
       videotape deposition. In Bailey, we held that a criminal defendant waived his




                                                - 61 -
       right to confrontation by entering into a quid pro quo agreement with a state
       prosecutor. Id. at 657. The petitioner in Bailey had agreed to allow the State to
       admit the videotape deposition if the prosecutor would consent to the defendant’s
       motion for a continuance. Id. Importantly, the Ohio state courts found as a
       factual matter that Bailey had made an explicit deal with the prosecutor for the
       admission of the videotape. Id.

Earhart v. Konteh, 589 F.3d at 344. Notably, the Tenth Circuit’s case of United States v. Lopez-

Medina involves an oral waiver on the record in open court. See 596 F.3d at 731 (“It is clear

from this statement [to the judge] that defense counsel intentionally relinquished his (or rather,

his client’s) confrontation right through his questioning of [the witness].”).

       In United States v. Sandoval, the Court considered the Confrontation Clause in the

context of a minor victim and her alleged sexual attacker, and a statute permitting the minor

victim to testify over closed-circuit television if certain conditions are met. See 2006 WL

1228953, at *8-13. The Court granted “the United States’ Motion for Two-Way Closed Circuit

Television Testimony,” finding “that the holding in Maryland v. Craig is still controlling law”

after Crawford v. Washington, and, thus, such testimony pursuant to the statute “satisfied the

requirements of the Confrontation Clause.” 2006 WL 1228953, at *1. The Court explained how

the accusations and unique circumstances allowed for such testimony:

       Jane Doe will suffer emotional trauma if forced to testify in open court, in the
       same courtroom, with the person who allegedly abused her, and will thus be
       unable to testify. Jane Doe will also be unable to testify because of her fear of her
       father -- Dr. Kern’s opinion does not rest on Jane Doe’s ability to testify in a court
       room setting generally, but is based upon the fear of her father. The Court had an
       opportunity to examine Dr. Kern’s findings at a hearing before trial and to make
       specific findings to satisfy the factors set forth in Maryland v. Craig and § 3509.
       The Court will best protect Jane Doe’s welfare if it allows her to testify by two-
       way closed circuit television, and Sandoval’s Confrontation Clause rights will not
       be violated.

2006 WL 1228953, at *12.




                                                - 62 -
                   LAW REGARDING CODEFENDANT STATEMENTS

       In Bruton v. United States, 391 U.S. 123 (1968), the Supreme Court held that, in a

multiple-defendant trial, admitting a non-testifying defendant’s confession that implicates a

codefendant violates the Confrontation Clause even if the court instructs the jury to only use the

confession against the defendant who made it. See 391 U.S. at 128-29. George Bruton and

William Evans were jointly tried for robbery, and, upon his arrest, Evans gave a confession to a

postal inspector in which he admitted that he and Bruton had committed the robbery. See 391

U.S. at 124. At trial, the trial court allowed the prosecution to introduce Evans’ confession, and

the court -- perhaps recognizing that this evidence might pose a problem -- gave a limiting

instruction charging the jury that it was not to consider Evans’ confession “in any respect to the

defendant Bruton.” 391 U.S. at 125 & n.2. Both Bruton and Evans were convicted, but the

Supreme Court held that the trial court erroneously admitted Evans’ confession implicating

Bruton and that the court’s limiting instruction did not cure the error. See 391 U.S. at 128-29.

The Supreme Court observed: “If it were true that the jury disregarded the reference to the

codefendant, no question would arise under the Confrontation Clause, because by hypothesis the

case is treated as if the confessor made no statement inculpating the nonconfessor.” 319 U.S. at

126. See id. at 128 n.3 (“We emphasize that the hearsay statement inculpating petitioner was

clearly inadmissible against him under traditional rules of evidence, . . . the problem arising only

because the statement was . . . admissible against the declarant Evans.” (citations omitted)). The

Supreme Court discounted that possibility, because

       there are some contexts in which the risk that the jury will not, or cannot, follow
       instructions is so great, and the consequences of failure so vital to the defendant,
       that the practical and human limitations of the jury system cannot be ignored.
       Such a context is presented here, where the powerfully incriminating extrajudicial
       statements of a codefendant, who stands accused side-by-side with the defendant,




                                               - 63 -
       are deliberately spread before the jury in a joint trial. Not only are the
       incriminations devastating to the defendant but their credibility is inevitably
       suspect . . . . The unreliability of such evidence is intolerably compounded when
       the alleged accomplice, as here, does not testify and cannot be tested by cross-
       examination.

391 U.S. at 135-36 (citations omitted). The Supreme Court also stated:

       “If it is a denial of due process to rely on a jury’s presumed ability to disregard an
       involuntary confession, it may also be a denial of due process to rely on a jury’s
       presumed ability to disregard a codefendant’s confession implicating another
       defendant when it is determining that defendant’s guilt or innocence.”

391 U.S. at 130 (quoting People v. Aranda, 407 P.2d 265, 271 (Cal. 1965)(in bank)). Ultimately,

the Supreme Court determined that: (i) there is a substantial risk that, if a defendant’s confession

implicates codefendants, the jury will use that confession against the codefendants

notwithstanding a limiting instruction to the contrary; and (ii) substantial risk means a

defendant’s confession implicating codefendants is inadmissible unless the defendant who made

the confession is subject to cross examination. See 391 U.S. at 137.

       The Supreme Court elaborated on its Bruton v. United States decision in Richardson v.

Marsh, 481 U.S. 200 (1987). See 481 U.S. at 202. Marsh and Williams were tried jointly, and

Williams did not testify. See 481 U.S. at 202, 204. The prosecution introduced evidence of

Williams’ confession, which implicated both Williams and Marsh. See 481 U.S. at 203-04. The

trial court redacted the confession to remove references to Marsh, and “omit[ted] all indication

that anyone other than [a third party] and Williams participated in the crime.” 481 U.S. at 203

(emphasis in original). The trial court also instructed the jury not to use Williams’ confession

against Marsh. See 481 U.S. at 204. The Supreme Court concluded that the trial court properly

admitted Williams’ redacted confession, because, vis-à-vis Marsh, the redacted confessions “was

not incriminating on its face.” 481 U.S. at 208. The Supreme Court explained that, because it




                                               - 64 -
did not implicate Marsh, Williams’ confession fell “outside the narrow exception we have

created” in Bruton v. United States to the general rule that “a witness whose testimony is

introduced at a joint trial is not considered to be a witness ‘against’ a defendant if the jury is

instructed to consider that testimony only against a codefendant.” 481 U.S. at 206, 208 (quoting

U.S. Const. amend. VI.).

       In Gray v. Maryland, 523 U.S. 185 (1998), Anthony Bell and Kevin Gray were tried

jointly for murder. See 523 U.S. at 188. After Bell was arrested, Bell confessed, and his

confession said that Gray and a third person were also responsible for the victim’s death. See

523 U.S. at 188. At Bell and Gray’s joint trial, the court admitted a redacted version of Bell’s

confession into evidence.    See 523 U.S. at 188. The detective who testified about Bell’s

confession said “deleted” or “deletion” whenever the name of Gray or the third participant

appeared. 523 U.S. at 188. Immediately thereafter, however, the detective testified that the

police arrested Gray only upon Bell’s confession. See 523 U.S. at 189. The prosecution

introduced a written copy of Bell’s confession with Gray’s and the third person’s names replaced

with blank spaces separated by commas. See 523 U.S. at 189. The trial court instructed the jury

that Bell’s confession could not be used as evidence against Gray. See 523 U.S. at 189.

       The Supreme Court acknowledged that, in Richardson v. Marsh, it had, indeed, held that

the admission of co-defendant confessions that are redacted to remove any reference to the

existence of the other defendants will not violate Bruton v. United States. See Gray v. Maryland,

523 U.S. at 190-91. The Supreme Court noted, however, that, unlike the redacted confession in

Richardson v. Marsh, the confession in Gray v. Maryland referenced the non-confessing

defendant’s existence, because the government merely replaced Gray’s name with the word

“deleted” or a blank space. Gray v. Maryland, 523 U.S. at 192. The Supreme Court concluded




                                              - 65 -
that a redaction which replaced a defendant’s name with an obvious indication of deletion falls

within Bruton v. United States’ purview, because “[r]edactions that simply replace a name with

an obvious blank space or a word such as ‘deleted’ or a symbol or other similarly obvious

indications of alteration . . . so closely resemble Bruton’s unredacted statements that, in our view,

the law must require the same result.” Gray v. Maryland, 523 U.S. at 189.

       Six years after Gray v. Maryland, Crawford v. Washington upended the Supreme Court’s

Confrontation Clause jurisprudence. See Crawford v. Washington, 541 U.S. at 36. In Crawford

v. Washington, the Supreme Court held that the Confrontation Clause prohibits testimonial

hearsay’s introduction against a criminal defendant if the hearsay declarant does not testify at

trial, unless: (i) the declarant is unavailable for trial; and (ii) the defendant had an opportunity to

cross-examine the declarant before trial. See 541 U.S. at 59-61. Crawford v. Washington held

that the Confrontation Clause is violated only when testimonial hearsay is admitted against a

defendant and the defendant is not given the opportunity to cross-examine the declarant. See

U.S. at 59-61.     Crawford v. Washington does not indicate, however, how courts should

determine whether a particular statement is testimonial; it instead notes that “[v]arious

formulations,” “articulation[s],” or “definition[s]” of the term “testimonial” could be posited, and

identified statements that would qualify as testimonial under any definition, but it specifically

declined to define the term “testimonial.” 541 U.S. at 51-53, 68. After Crawford v. Washington,

the Supreme Court indicated “statements made unwittingly to a Government informant” and

“statements from one prisoner to another” are clearly nontestimonial. Davis v. Washington, 547

U.S. at 825 (citing Bourjaily v. United States, 483 U.S. 171, 181-84 (1987); Dutton v. Evans,

400 U.S. 74, 87-89 (1970)).




                                                - 66 -
       Many Courts of Appeals have read Bruton v. United States as a Confrontation Clause

case and concluded that it does not apply to nontestimonial statements. See United States v.

Rodriguez, 591 F. App’x 897, 902 (11th Cir. 2015)(“[A]s Bruton was premised on the

Confrontation Clause, its protections only apply to testimonial statements.”); United States v.

Vasquez, 766 F.3d 373, 379 (5th Cir. 2014)(discussing that the district court’s admittance of a

nontestimonial confession “was entirely in accordance with most of the circuit authorities

interpreting the relationship between Bruton and Crawford); United States v. Dagan, 738 F.3d

643, 651 (4th Cir. 2013)(“Bruton is simply irrelevant in the context of nontestimonial

statements.”); United States v. Clark, 717 F.3d 790, 816 (10th Cir. 2013)(Holmes, J.)(concluding

that nontestimonial statements “fall outside the protective ambit of the Confrontation Clause and,

by extension, Bruton”); United States v. Berrios, 676 F.3d 118, 128 (3d Cir. 2012)(“Bruton is no

more than a by-product of the Confrontation Clause . . . .”); United States v. Figueroa-Cartagena,

612 F.3d 69, 85 (1st Cir. 2010)(Lipez, J., joined by Baldock, J., sitting by designation)(stating

that, when applying Bruton v. United States, “[t]he threshold question in every case is whether

the challenged statement is testimonial”); United States v. Johnson, 581 F.3d 320, 326 (6th Cir.

2009)(“Because it is premised on the Confrontation Clause, the Bruton rule, like the

Confrontation Clause itself, does not apply to nontestimonial statements.”); United States v.

Vargas, 570 F.3d 1004, 1009 (8th Cir. 2009)(“Garcia’s statement identifying Vargas as his

source was not testimonial and thus did not implicate Vargas’s Sixth Amendment confrontation

clause right. We find no Bruton error.”); United States v. Pike, 292 F. App’x 108, 112 (2d Cir.

2008)(per curiam)(stating that, “because the statement was not testimonial, its admission does

not violate either Crawford v. Washington . . . or Bruton v. United States . . .”).

       On the other hand, commentators, scholars, and the District of Columbia Court of




                                                - 67 -
Appeals21 have read Bruton v. United States as a limiting-instruction case and not only as a

Confrontation Clause case, i.e. as a case defining an exception to the general rule that juries obey

limiting instructions.   See Fed. R. Evid. 105 advisory committee’s note to 1972 proposed

rules(“In Bruton v. United States, . . . the Court ruled that a limiting instruction did not

effectively protect the accused against the prejudicial effect of admitting in evidence the

confession of a codefendant which implicated him.”); Thomas v. United States, 978 A.2d 1211,

1233 (D.C. 2009)(Glickman, J.)(concluding that “the principles governing redaction under

Bruton apply” to one defendant’s nontestimonial statements that “were not admissible against [a

codefendant] under any hearsay exception”); Colin Miller, Avoiding a Confrontation? How

Courts Have Erred in Finding That Nontestimonial Hearsay is Beyond the Scope of the Bruton

Doctrine, 77 Brook. L. Rev. 625, 626 (2012)(“Bruton focuses upon the damage to a defendant’s

case based upon the admission of his codefendant’s statement, not the (un)reliability of that

statement. Therefore, the doctrine depends on the inadmissibility of codefendant confessions

combined with their harmfulness, not their constitutional unreliability.”); Jason Portwood Hipp,

Redacting the Constitution: Securing Bruton’s Confrontation Protections for a Codefendant

During Non-Evidentiary Counsel Commentary, 44 Colum. Hum. Rts. L. Rev. 259, 264

(2012)(“While Crawford arguably limited Bruton violations to testimonial hearsay, the key

factor for a Bruton analysis is a judge’s evaluation of the efficacy of jury instructions.” (footnote

omitted)). See also United States v. Williams, No. 1:09cr414 (JCC), 2010 WL 3909480, at *5

(E.D. Va. Sept. 23, 2010)(Cacheris, J.)(“[T]he Court finds that the statements at issue in this case

may implicate Bruton, even if they are not testimonial under Crawford.” (emphasis in original)).

       21
          The District of Columbia Court of Appeals is “the equivalent of a state supreme court”
and is “the highest court of the District of Columbia.” More About the Court of Appeals, D.C.
Cts., https://www.dccourts.gov/court-of-appeals/learn-more (last visited May 1, 2019).



                                               - 68 -
       That the Supreme Court’s Confrontation Clause analysis in Bruton v. United States broke

no new ground supports the academic view. When Bruton v. United States was decided, there

was no doubt that using a non-testifying defendant’s confession against a codefendant was

impermissible. See Bruton v. United States, 391 U.S. at 128 n.3 (“We emphasize that the

hearsay statement inculpating petitioner was clearly inadmissible against him under traditional

rules of evidence . . . .”). That rule is, in fact, older than the United States. See, e.g., Tong’s

Case, 84 Eng. Rep. 1061, 1062 (1662)(permitting, when “a conspirator be examined before a

privy councellor or a justice of peace, and upon his examination without torture confess the

treason[,]” the use of that confession against that conspirator at trial even though “the confession

there spoken of, is not meant a confession before the Judges at his tryal, but a confession upon

his examination,” with the proviso that the confession “is only evidence against the party himself

who made the confession, but cannot be made use of as evidence against any others whom on his

examination he confessed to be in the treason”). See also Crawford v. Washington, 541 U.S. at

45 (citing Tong’s Case, 84 Eng. Rep. at 1062). Bruton v. United States’ innovation, according to

the academic view, is its conclusion that limiting instructions do not solve the well-established

Confrontation Clause issues that arise when a court admits an out-of-court confession against a

non-testifying declarant when that confession implicates the declarant’s codefendant.           See

Bruton v. United States, 391 U.S. at 124 (“If it were true that the jury disregarded the reference

to the codefendant, no question would arise under the Confrontation Clause, because by

hypothesis the case is treated as if the confessor made no statement inculpating the

nonconfessor.”).

       That the Supreme Court “granted certiorari to reconsider Delli Paoli [v. United States,

352 U.S. 232 (1957)],” Bruton v. United States, 391 U.S. at 125, also suggests that Bruton v.




                                               - 69 -
United States grappled with a limiting-instruction issue and not a Confrontation Clause issue,

because Delli Paoli v. United States does not even mention the Confrontation Clause. That case

addresses only a limiting instruction’s efficacy. See Delli Paoli v. United States, 352 U.S. at 239

(“The issue here is whether, under all the circumstances, the court’s instructions to the jury

provided petitioner with sufficient protection so that the admission of Whitley’s confession,

strictly limited to use against Whitley, constituted reversible error.”). See also Bruton v. United

States, 391 U.S. at 126 (“The basic premise of Delli Paoli was that it is ‘reasonably possible for

the jury to follow’ sufficiently clear instructions to disregard the confessor’s extrajudicial

statement that his codefendant participated with him in committing the crime.” (quoting Delli

Paoli v. United States, 352 U.S. at 239)); United States v. Clark, 717 F.3d at 814 (stating that

“Bruton provides the foundation for affirmative remedial measures -- most notably severance --

upon a proper showing that a co-defendant’s statement offered into evidence would inculpate the

defendant,” and that “[t]hese measures are meant to avoid the extrinsic (i.e. collateral) damage to

a defendant from the jury’s undue consideration of a co-defendant’s facially inculpatory

statement -- a factor that the jury would be highly unlikely to ‘disregard’ and one that cannot be

remedied by a curative instruction”). Bruton v. United States overruled Delli Paoli v. United

States by holding that “the almost invariable assumption of the law that jurors follow their

instructions” does not apply when a defendant’s confession that implicates codefendants is

admitted at a joint trial. Richardson v. Marsh, 481 U.S. at 206. See Bruton v. United States, 391

U.S. at 128 (“Delli Paoli assumed that this encroachment on the right to confrontation could be

avoided by the instruction to the jury to disregard the inadmissible hearsay evidence. But, as we

have said, that assumption has since been effectively repudiated.” (footnote omitted)).




                                              - 70 -
       Bruton v. United States’ limiting-instruction analysis implicates the Confrontation Clause

-- i.e., “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be confronted with

the witnesses against him,” U.S. Const. amend. VI -- because, absent that analysis, courts could

use limiting instructions to side-step Confrontation Clause issues in joint trials; “[o]rdinarily, a

witness whose testimony is introduced at a joint trial is not considered to be a witness ‘against’ a

defendant if the jury is instructed to consider that testimony only against a codefendant,”

Richardson v. Gray, 481 U.S. at 206 (quoting U.S. Const. amend. VI). Bruton v. United States

recognizes that “the practical and human limitations of the jury system” render that route around

the Confrontation Clause impassible when “the powerfully incriminating extrajudicial statements

of a codefendant, who stands accused side-by-side with the defendant, are deliberately spread

before the jury in a joint trial.” Bruton v. United States, 391 U.S. at 135-36. See Cruz v. New

York, 481 U.S. 186, 190 (1987)(reading Bruton v. United States to hold that the principle that “a

witness whose testimony is introduced in a joint trial with the limiting instruction that it be used

only to assess the guilt of one of the defendants will not be considered to be a witness ‘against’

the other defendants” does not “validate, under the Confrontation Clause, introduction of a

nontestifying codefendant’s confession implicating the defendant, with instructions that the jury

should disregard the confession insofar as its consideration of the defendant’s guilt is concerned”

(quoting U.S. Const. amend. VI)). That roundabout analysis means -- at least in pre-Crawford v.

Washington cases -- that “the rule announced in Bruton v. United States . . . forbids the

prosecution to introduce a nontestifying codefendant’s confession implicating [another]

defendant in the crime.” Greene v. Fisher, 565 U.S. 34, 36 (2011).

       After Crawford v. Washington, however, using a defendant’s nontestimonial confession

against all the defendants in a joint trial does not offend the Confrontation Clause, so whether




                                                - 71 -
limiting instructions restrain the defendants against whom juries use nontestimonial confessions

is no longer a constitutional issue. See Whorton v. Bockting, 549 U.S. 406, 420 (2007)(stating

that “the Confrontation Clause has no application to [nontestimonial] statements”). It follows

that, even under Bruton v. United States, courts can admit a non-testifying defendant’s

nontestimonial confession in a joint trial -- even if that confession implicates defendants other

than the declarant -- without violating the Confrontation Clause. See United States v. Clark, 717

F.3d at 816 (concluding that nontestimonial statements “fall outside the protective ambit of the

Confrontation Clause and, by extension, Bruton.”).           In short, “the Bruton rule, like the

Confrontation Clause upon which it is premised, does not apply to nontestimonial hearsay

statements.” United States v. Smalls, 605 F.3d at 768 n.2.

       In the absence of binding precedent, the Court would agree with the academic view that

the Supreme Court’s recent Confrontation Clause decisions do not mean that Bruton v. United

States is absolutely silent regarding nontestimonial statements. Instead, the Court would apply

Bruton v. United States when the Federal Rules of Evidence permit a defendant’s out-of-court

statement, testimonial or otherwise, to be offered against one defendant and not against others.

See United States v. Smalls, 605 F.3d at 780 (“[T]he only question pertinent to the admissibility

of a nontestimonial statement is whether it meets the requirements of the Federal Rules of

Evidence.”). For example, rule 801(d)(2)(A) permits the prosecution to offer a defendant’s out-

of-court statement against the declarant-defendant only.        See Fed. R. Evid. 801(d)(2)(A).

Likewise, rule 801(d)(2)(E) permits the prosecution to offer an out-of-court statement that one

defendant made “during and in furtherance of the conspiracy” against all of that defendant’s

coconspirators and not against other defendants. Fed. R. Evid. 801(d)(2)(E).




                                             - 72 -
       The Court reaches that conclusion, because Crawford v. Washington’s discussion of

Roman law, see 541 U.S. at 43, “Marian bail and committal statutes,” 541 U.S. at 44, and “the

1603 trial of Sir Walter Raleigh for treason,” 541 U.S. at 44, does not impact “the practical and

human limitations of the jury system,” Bruton v. United States, 391 U.S. at 135, or call Bruton v.

United States’ rationale into question, see Richardson v. Marsh, 481 U.S. at 211 (declaring that

“we continue to apply Bruton where we have found that its rationale validly applies”).

Consequently, even though a nontestimonial statement’s admissibility is no longer a

constitutional issue after Crawford v. Washington, Bruton v. United States’ holding -- i.e.,

defendant-made out-of-court statements are not admissible against any defendant unless they are

admissible against all the defendants they directly implicate -- should remain good law no matter

whether a statement is testimonial until and unless the Supreme Court expressly says otherwise.

       If it properly could, the Court would, thus, conclude that Bruton v. United States’

language regarding the efficacy of limiting instructions applies no matter whether an evidentiary

rule or a constitutional one renders a defendant’s out-of-court statement inadmissible against

codefendants.22 Accordingly, the United States would be forced to: (i) redact the co-defendant


       22
          The distinction between inadmissibility premised on the Confrontation Clause and
inadmissibility premised on the Federal Rules of Evidence might matter on appeal, however,
because different harmless error standards apply to constitutional and nonconstitutional errors.
Compare Champan v. California, 386 U.S. 18, 24 (1967)(“[B]efore a federal constitutional error
can be held harmless, the court must be able to declare a belief that it was harmless beyond a
reasonable doubt.”), with Fed. R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance that
does not affect substantial rights must be disregarded.”), and Kotteakos v. United States, 328
U.S. 750, 764-65 (1946)(concluding, “except perhaps where the departure is from a
constitutional norm,” that, “if one cannot say, with fair assurance, after pondering all that
happened without stripping the erroneous action from the whole, that the judgment was not
substantially swayed by the error, it is impossible to conclude that substantial rights were not
affected”). “[C]onstitutional errors are governed by the Due Process Clauses of the Fifth and
Fourteenth Amendments rather than by [28 U.S.C.] § 2111 and Rule 52(a). Thus, the test for
harmless constitutional error is stricter than its statutory counterpart.” United States v. Lane, 474



                                               - 73 -
declarant’s statements that are admissible for their truth solely under rule 801(d)(2)(A) such that

they do not directly implicate other co-defendants; (ii) try the co-defendant declarant alongside

the other co-defendants without resort to the co-defendant declarant’s statements that are

admissible for their truth only under rule 801(d)(2)(A) and directly implicate the other co-

defendants; or (iii) proceed against the co-defendant declarant in a single-defendant trial.

       The Court is not, however, free to restrict the United States’ case so severely, because it

must obey Tenth Circuit precedent stating that Bruton v. United States does not apply to

nontestimonial statements. See, e.g., United States v. Clark, 717 F.3d at 816 (concluding that

statements which a coconspirator made in furtherance of the conspiracy are nontestimonial, and

therefore “fall outside the protective ambit of the Confrontation Clause and, by extension,

Bruton”); United States v. Patterson, 713 F.3d 1237, 1247 (10th Cir. 2013)(“The admission of

these two statements violated neither Crawford nor Bruton because both statements were made

in furtherance of a conspiracy and were therefore nontestimonial.”). A careful examination of

Tenth Circuit precedent shows that the Tenth Circuit’s statements are dicta, because none of the

cases analyze a defendant statement that was nontestimonial and not admissible under the

Federal Rules of Evidence against a codefendant whom the statement implicated. The defendant

in United States v. Smalls was not convicted in a joint trial. See 605 F.3d at 768 (“The district

court severed the trials of Defendant Smalls and Cook as a result of an out-of-court statement

Cook made to a confidential informant (CI), also an inmate at the detention center, implicating



U.S. 438, 460 (1986)(Brennan, J., concurring in part and dissenting in part)(citations omitted).
Harmless error standards are immaterial to the Court’s analysis, however, because, while
defendants are “entitled to a fair trial but not a perfect one,” Lutwak v. United States, 344 U.S.
604, 619 (1953), the Court is nevertheless duty-bound to strive for an error-free trial just as
Sisyphus must push his boulder up the mountain, see Albert Camus, The Myth of Sisyphus
(1942)(“One must imagine Sisyphus happy.”).



                                               - 74 -
both himself and Defendant Smalls in the murder.”). Further, the nontestimonial statements at

issue in United States v. Smalls were admissible for their truth as declarations against interest by

an unavailable declarant no matter against whom those statements were offered. See 605 F.3d at

785-86 (applying rule 804(3) of the Federal Rules of Evidence).            On the other hand, a

coconspirator made the out-of-court statements at issue in United States v. Clark and United

States v. Patterson in furtherance of the conspiracy, which rendered them both nontestimonial

and admissible -- under rule 801(d)(2)(E) -- for their truth against all the defendants whom they

implicated. See United States v. Clark, 717 F.3d at 816; United States v. Patterson, 713 F.3d at

1247.

        If the issue comes squarely before it, the Tenth Circuit may decide that the Court reads

United States v. Clark, United States v. Patterson, and United States v. Smalls too literally, and

instead apply Supreme Court precedent to limit their unnecessarily overbroad pronouncements

regarding the application of Bruton v. United States to nontestimonial statements. Compare

EEOC v. BCI Coca-Cola Bottling Co., 450 F.3d 476, 488 (10th Cir. 2006)(McConnell,

J.)(“[T]he district court in this case seems to have taken the ‘rubber stamp’ metaphor too

literally, requiring that an explicit recommendation must cross the desk of the

decisionmaker . . . .”), with English v. Colo. Dep’t of Corr., 248 F.3d 1002, 1011 (10th Cir.

2001)(stating that a plaintiff can recover on a rubber-stamp theory only if “the decisionmaker

followed [a] biased recommendation . . . without independently investigating the complaint

against the employee” (internal quotation marks omitted)(quoting Stimpson v. City of

Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999)). Unless the Tenth Circuit does so, however,

the Court must obey those pronouncements in United States v. Clark, United States v. Patterson,

and United States v. Smalls:




                                               - 75 -
       [J]urisdiction is about who gets to decide. It’s about choosing the group of people
       who get to choose the judges, to write the rules of procedure and evidence, to
       supply the jury -- that is, to dispose of “all [the defendants’] worldly goods,” and
       often their liberty to boot. In particular, because jurisdiction includes the power
       to come to the wrong judgment, it’s about choosing the people who have power to
       make the wrong choices on all these counts and who have the right to see their
       choices enforced anyway.

Stephen E. Sachs, Pennoyer Was Right, 95 Texas L. Rev. 1249, 1324 (2017)(emphasis and

second alteration Pennoyer Was Right)(footnotes omitted)(quoting Burnham v. Superior Court,

495 U.S. 604, 623 (1990)(Scalia, J., plurality opinion)).

                                LAW REGARDING RULE 403

       Under rule 403 of the Federal Rules of Evidence, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The trial court must weigh

the proffered evidence’s probative value against its potential for unfair prejudice. See United

States v. Record, 873 F.2d 1363, 1375 (10th Cir. 1989).           “[I]t is only unfair prejudice,

substantially outweighing probative value, which permits exclusion of relevant matter [under

rule 403].” United States v. Pettigrew, 468 F.3d 626, 638 (10th Cir. 2006)(emphasis in United

States v. Sides)(quoting United States v. Sides, 944 F.2d 1554, 1563 (10th Cir. 1991)). The

Tenth Circuit has admonished district courts that they should be mindful that “exclusion of

evidence under Rule 403 that is otherwise admissible under the other rules is an extraordinary

remedy and should be used sparingly.” United States v. Smalls, 605 F.3d at 787 (internal

quotation marks omitted)(quoting United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2001)).

       The decision to admit or exclude evidence pursuant to rule 403 is within the trial court’s

discretion, see United States v. Lugo, 170 F.3d 996, 1005 (10th Cir. 1999), and the trial court’s




                                               - 76 -
discretion to balance possible unfair prejudice against probative value is broad, see United States

v. Bice-Bey, 701 F.2d 1086, 1089 (4th Cir. 1983); United States v. Masters, 622 F.2d 83, 87-88

(4th Cir. 1980). The Supreme Court has noted:

               In deference to a district court’s familiarity with the details of the case and
       its greater experience in evidentiary matters, courts of appeals afford broad
       discretion to a district court’s evidentiary rulings . . . . This is particularly true
       with respect to Rule 403 since it requires an “on-the-spot balancing of probative
       value and prejudice, potentially to exclude as unduly prejudicial some evidence
       that already has been found to be factually relevant.”

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008)(quoting 1 Steven Alan

Childress & Martha S. Davis, Federal Standards of Review § 4.02, at 4-16 (3d ed. 1999)). See

United States v. Abel, 469 U.S. 45, 54 (1984)(“Assessing the probative value of [proffered

evidence], and weighing any factors counseling against admissibility is a matter first for the

district court’s sound judgment under Rules 401 and 403 . . . .”).

       Evidence may be unfairly prejudicial if it would likely provoke an emotional response

from the jury or would otherwise tend to adversely affect the jury’s attitude toward a particular

matter. See United States v. Rodriguez, 192 F.3d 946, 951 (10th Cir. 1999). Evidence is not

unfairly prejudicial merely because it damages a party’s case. See United States v. Caraway, 534

F.3d 1290, 1301 (10th Cir. 2008); United States v. Curtis, 344 F.3d 1057, 1067 (10th Cir. 2003);

United States v. Martinez, 938 F.2d 1078, 1082 (10th Cir. 1991). Rather, “[t]o be unfairly

prejudicial, the evidence must have ‘an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.’” United States v. Caraway, 534 F.3d at

1301 (emphasis in original)(quoting Fed. R. Evid. 403 advisory committee’s note to 1972

proposed rules).




                                               - 77 -
       “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity of some

concededly relevant evidence to lure the factfinder into declaring guilt on a ground different

from proof specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180

(1997). “Such improper grounds certainly include . . . generalizing a defendant’s earlier bad act

into bad character and taking that as raising the odds that he did the later bad act now charged.”

Old Chief v. United States, 519 U.S. at 180. In light of rule 404(b)’s prohibition regarding the

use of character evidence to show that a person acted in conformity with their character, “[t]here

is, accordingly, no question that propensity would be an ‘improper basis’ for conviction and that

evidence . . . is subject to analysis under Rule 403 for relative probative value and for prejudicial

misuse as propensity evidence.” Old Chief v. United States, 519 U.S. at 182. In United States v.

DeLeon, the Court weighed both rule 403 and rule 404(b) considerations in deciding whether

evidence was relevant to certain counts in which a single defendant, in a multi-defendant trial,

was not charged. See Memorandum Opinion and Order at 30-38, 323 F.R.D. 672, 690-94, filed

December 18, 2017 (Doc. 1585)(“Rule 403 MOO”). The Court determined that, as to the single

defendant, the evidence relevant to the uncharged counts was also relevant to the charged counts

because it establishes racketeering activity and longevity. See Rule 403 MOO at 30-33, 323

F.R.D. at 690-91. Further, because of the evidence’s substantial probative value and slight

danger of use as character evidence, the Court concluded that rule 403 did not preclude its use.

See Rule 403 MOO at 33-38, 323 F.R.D. at 691-94.

                               LAW REGARDING RULE 404(b)

       Under rule 404(b), evidence of other crimes, wrongs, or acts is not admissible to prove

the character of a person to show action in conformity therewith. See Fed. R. Evid. 404(b). Rule

404(b) provides:




                                               - 78 -
       (b) Other Crimes, Wrongs, or Acts.

           (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
           admissible to prove a person’s character in order to show that on a particular
           occasion the person acted in accordance with the character.

           (2) Permitted Uses; Notice in a Criminal Case. This evidence may be
           admissible for another purpose, such as proving motive, opportunity, intent,
           preparation, plan, knowledge, identity, absence of mistake, or lack of accident.
           On request by a defendant in a criminal case, the prosecutor must:

               (A) provide reasonable notice of the general nature of any such evidence
               that the prosecutor intends to offer at trial; and

               (B) do so before trial -- or during trial if the court, for good cause, excuses
               lack of pretrial notice.

Fed. R. Evid. 404(b). In other words, one cannot present evidence the relevance of which is

based on the forbidden inference: the person did X in the past, therefore he probably has a

propensity for doing X, and therefore he probably did X this time, too. The rule, however, has a

number of “exceptions” -- purposes for which such evidence will be admissible. Those purposes

include proving motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident. See Fed. R. Evid. 404(b). The Supreme Court has enunciated a four-part

process to determine whether evidence is admissible under rule 404(b). See Huddleston v.

United States, 485 U.S. 681, 691-92 (1988). The Tenth Circuit has consistently applied that test.

               To determine whether Rule 404(b) evidence was properly admitted we
       look to [a] four-part test . . . :

               (1) the evidence must be offered for a proper purpose; (2) the
               evidence must be relevant; (3) the trial court must make a Rule 403
               determination of whether the probative value of the similar acts is
               substantially outweighed by its potential for unfair prejudice; and
               (4) pursuant to Fed. R. Evid. 105, the trial court shall, upon
               request, instruct the jury that evidence of similar acts is to be
               considered only for the proper purpose for which it was admitted.




                                               - 79 -
United States v. Zamora, 222 F.3d 756, 762 (10th Cir. 2000)(quoting United States v. Roberts,

185 F.3d 1125, 1141 (10th Cir.1999)). See United States v. Higgins, 282 F.3d 1261, 1274 (10th

Cir. 2002); United States v. Hardwell, 80 F.3d 1471, 1488 (10th Cir. 1996)(citing Huddleston v.

United States, 485 U.S. at 691-92).

       Rule 404(b)’s prohibition finds its source in the common-law protection of the criminal

defendant from risking conviction on the basis of evidence of his character. See United States v.

Dudek, 560 F.2d 1288, 1295-96 (6th Cir. 1977); 22 Charles Alan Wright & Kenneth Graham,

Federal Practice and Procedure: Evidence § 5239, at 428, 436-37 & 439 (1991). In United States

v. Phillips, 599 F.2d 134 (6th Cir. 1979), the Sixth Circuit noted, in addressing rule 404(b)’s

precepts, that the rule addresses two main policy concerns:

       (1) that the jury may convict a “bad man” who deserves to be punished not
       because he is guilty of the crime charged but because of his prior or subsequent
       misdeeds; and (2) that the jury will infer that because the accused committed
       other crimes he probably committed the crime charged.

United States v. Phillips, 599 F.2d at 136.

       When “bad act evidence is both relevant and admissible for a proper purpose, ‘the

proponent must clearly articulate how that evidence fits into a chain of logical inferences, no link

of which may be the inference that the defendant has the propensity to commit the crime

charged.’” United States v. Morley, 199 F.3d 129, 133 (3d Cir. 1999)(quoting United States v.

Himelwright, 42 F.3d 777, 782 (3d Cir. 1994)). The Tenth Circuit has also stated that district

courts must “identify specifically the permissible purpose for which such evidence is offered and

the inferences to be drawn therefrom.” United States v. Youts, 229 F.3d 1312, 1317 (10th Cir.

2000)(Seymour, C.J.)(citing United States v. Kendall, 766 F.2d 1426, 1436 (10th Cir. 1985)).




                                               - 80 -
“[A] broad statement merely invoking or restating Rule 404(b) will not suffice.” United States v.

Kendall, 766 F.2d at 1436.

       The Tenth Circuit has recognized the probative value of uncharged, unrelated acts to

show motive, intent and knowledge, whether the acts involved previous conduct or conduct

subsequent to the charged offense if the uncharged acts are similar to the charged crime and

sufficiently close in time.   See United States v. Olivo, 80 F.3d 1466, 1468-69 (10th Cir.

1996)(finding the district court did not abuse its discretion when it admitted evidence about an

event over one year after a defendant’s arrest); United States v. Bonnett, 877 F.2d 1450, 1461

(10th Cir. 1989)(holding that evidence about events over a year after the charged conduct was

not “too remote in time and unrelated to the transactions with which [the defendant] was

charged”). This similarity may be shown through “physical similarity of the acts or through the

‘defendant’s indulging himself in the same state of mind in the perpetration of both the extrinsic

offense and charged offenses.’”       United States v. Queen, 132 F.3d 991, 996 (4th Cir.

1997)(quoting United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978)). See United States

v. Bonnett, 877 F.2d at 1461 (“The closeness in time and the similarity in conduct [are] matters

left to the trial court, and [its] decision will not be reversed absent a showing of abuse of

discretion.”). The more similar the act or state of mind, the more relevant the evidence becomes.

See United States v. Queen, 132 F.3d at 996. Moreover, when establishing identity, although the

uncharged crime must be similar to the charged offense if it is unrelated to the charged offense, it

need not be identical. See United States v. Gutierrez, 696 F.2d 753, 755 (10th Cir. 1982); United

States v. Ganadonegro, No. CR 09-0312 JB, 2011 WL 3957549, at *1-3 (D.N.M. Aug. 30,

2011)(Browning, J.).




                                               - 81 -
                                            ANALYSIS

        In the James Proffer, the United States identifies out-of-court statements that it may offer

into evidence as coconspirator statements.        See Fed. R. Evid. 801(d)(2)(E).        The Trial 2

Defendants brought a second set of out-of-court statements to the Court’s attention: statements

attributed to the Trial 2 Defendants that the United States will offer into evidence -- if at all -- as

admissions of a party opponent, see Fed. R. Evid. 801(d)(2)(A), or as statements against interest,

see Fed. R. Evid. 804(b)(3).       The Court concludes that the James Proffer statements are

nontestimonial, so admitting them for their truth raises no Confrontation Clause concerns.

Likewise, the statements attributed to the Trial 2 Defendants as admissions or statements against

interest are nontestimonial, so they are admissible notwithstanding the Confrontation Clause.

After addressing those constitutional issues, the Court analyzes whether, under the Federal Rules

of Evidence, the James Proffer statements are admissible. Finally, the Court makes the same

inquiry regarding the statements attributed to the Trial 2 Defendants as admissions or statements

against interest.

I.      THE JAMES PROFFER STATEMENTS ARE NONTESTIMONIAL, SO THE
        CONFRONTATION CLAUSE DOES NOT APPLY.

        The Tenth Circuit has defined testimonial statements -- for Confrontation Clause

purposes -- in two alternative ways, without choosing between them:

                Synthesizing Crawford and Davis, we might today formulate a definition
        of a testimonial statement which reads: a formal declaration made by the declarant
        that, when objectively considered, indicates the primary purpose for which the
        declaration was made was that of establishing or proving some fact potentially
        relevant to a criminal prosecution. Or, to better conform to the current state of
        Tenth Circuit precedent, we might say: A formal statement is testimonial if a
        reasonable person in the position of the declarant would objectively foresee that
        the primary purpose of the statement was for use in the investigation or
        prosecution of a crime.




                                                - 82 -
United States v. Smalls, 605 F.3d at 778. Supreme Court precedent indicates that whether a

statement is testimonial depends on “whether a statement was given with the ‘primary purpose of

creating an out-of-court substitute for trial testimony.’” Ohio v. Clark, 135 S. Ct. at 2183

(quoting Michigan v. Bryant, 562 U.S. 344, 358 (2011)).

       According to the Supreme Court, “[s]tatements made to someone who is not principally

charged with uncovering and prosecuting criminal behavior are significantly less likely to be

testimonial than statements given to law enforcement officers.” Ohio v. Clark, 135 S. Ct. at

2182. But see id. (declining “to adopt a rule that statements to individuals who are not law

enforcement officers are categorically outside the Sixth Amendment”). Exactly one statement,

statement thirty-eight, in the James Proffer was made to law enforcement personnel: “Angel

Deleon had a scratch on his finger and told a female CO that he cut himself.” James Proffer at

20. The Court does not believe that this statement is testimonial, because it likely was not made

“with a primary purpose of creating an out-of-court substitute for trial testimony,” Michigan v.

Bryant, 562 U.S. at 358, but even if it is testimonial, its admission would not offend the

Confrontation Clause, because the United States’ theory of the case is that DeLeon’s statement

was a lie, see March 13 Tr. at 33:9-18 (Castellano, Stemo)(indicating that DeLeon said this so

people “didn’t tie that injury to the murder of Mr. Castillo”). See also Crawford v. Washington,

541 U.S. at 59 n.9 (“The Clause also does not bar the use of testimonial statements for purposes

other than establishing the truth of the matter asserted.” (citing Tennessee v. Street, 471 U.S.

409, 414 (1985)). Here, the statement’s purpose would be to show circumstantial evidence of

DeLeon’s guilt, and not to show that DeLeon had cut himself.

       Further, the “[Supreme] Court expressed the view that ‘statements made unwittingly to a

Government informant” or “statements from one prisoner to another’ are ‘clearly




                                             - 83 -
nontestimonial.’” United States v. Smalls, 605 F.3d at 778 (quoting Davis v. Washington, 547

U.S. at 825). Likewise, statements that a coconspirator makes during and in furtherance of a

conspiracy are nontestimonial. See United States v. Patterson, 713 F.3d at 1247 (“[B]ecause

these statements were made in furtherance of a conspiracy, they are nontestimonial and present

no Sixth Amendment problem.”). Many of the statements in the James Proffer were made by

one prisoner to another. See, e.g., James Proffer at 12 (“Word was sent from the green pod that

if Sanchez was not killed, others in the Blue pod would be killed.”). Similarly, conspirators

made many of the statements in the James Proffer during and in furtherance of the conspiracy.

See, e.g., James Proffer at 2 (“Billy Garcia tasked Leonard Lujan with finding an inmate to carry

out the murders of Garza and Castillo. The murders were to be executed simultaneous.”).

       That all but one of the statements in the James Proffer were made to individuals who

were not in law enforcement leads the Court to conclude that the James Proffer identifies

statements that can be admitted notwithstanding the Confrontation Clause. That prisoners made

many of those statements to other prisoners and that conspirators made many of those statements

during and in furtherance of a conspiracy bolsters the Court’s conclusion as to those statements.

II.    THE STATEMENTS ATTRIBUTED TO THE DEFENDANTS AS PARTY-
       OPPONENT ADMISSIONS OR AS STATEMENTS AGAINST INTEREST ARE
       NONTESTIMONIAL, AND ADMISSIBLE FOR THEIR TRUTH.

       The B. Garcia Response identifies several statements attributed to B. Garcia’s co-

Defendants that the James Proffer does not contain and that B. Garcia expects the United States

will offer into evidence as party-opponent admissions, see Fed. R. Evid. 801(d)(2)(A), or as

statements against interest, see Fed. R. Evid. 804(b)(3). At the Court’s evidentiary hearing, the

United States confirmed B. Garcia’s expectation.          See March 14 Tr. at 171:8-172:11

(Beck)(objecting to B. Garcia’s desire for a pretrial evidentiary hearing to determine the




                                              - 84 -
admissibility of such statements, because it is “the exact same evidence we’ll have at trial”).

       First, B. Garcia indicates that the J. Garcia 302 contains an out-of-court confession

attributed to Troup. See B. Garcia Response ¶ 11, at 5.

               [J. Garcia] stated that TROUP had told him about SANCHEZ’s murder in
       approximately 2008 when violated his probation/parole and was incarcerated in
       the New Mexico Prison System. Additionally, during the same conversation,
       TROUP provided with information regarding his role in the murder of “Poncho”
       (agent note: identified as FRANK CASTILLO, DOB [redacted]) in approximately
       2001 at the SNMCF [Southern New Mexico Correctional Facility]. TROUP told
       [J. Garcia] that BILLY GARCIA, aka Wild Bill, gave the order to kill Poncho,
       and that TROUP walked Poncho into his (Poncho’s) cell where ANGEL
       DELEON and and [sic] others were waiting for Poncho. Once inside the cell,
       TROUP slammed the door, while DELEON and another SNM gang
       member/associate strangled Poncho to death.

J. Garcia 302 at 3. Second, B. Garcia contends that S. Gonzales will testify for the United States

that “Troup made statements about the 2001 murders.” B. Garcia Response ¶ 13, at 6.

              Edward TROUP spoke to GONZALES about the 2001 murder of Rolando
       GARZA. TROUP did not provide details, but told GONZALES that he was
       there. GARZA was killed because he was a known member of the rival prison
       gang Los Carnales. Francisco CASTILLO was killed in 2001 because he
       “messed up” with Billy GARCIA.

Samuel Gonzales 302 at 5. Troup’s statements are nontestimonial. Third, B. Garcia asserts that

Robert Lovato will testify that “Christopher Chavez admitted involvement in the 2001 murder of

Garza.” B. Garcia Response ¶ 14, at 6.

              In 2011, Christopher CHAVEZ, a.k.a. “Critter,” came to [Lovato’s]
       grandmother’s house in Albuquerque. CHAVEZ and [Lovato] are from the same
       neighborhood and street gang. CHAVEZ talked about the murder of Rolando
       GARZA and was paranoid that he might get caught for it. CHAVEZ was under
       the impression that law enforcement might be making some arrests in the case and
       was worried. [Lovato] told CHAVEZ to lay low and not discuss the incident with
       anyone.

Lovato 302 at 2. C. Chavez’ statement is nontestimonial. See United States v. Smalls, 605 F.3d

at 778. Fourth, B. Garcia contends that Leroy Lucero will testify that “Chavez and Joe Gallegos




                                               - 85 -
admitted involvement in the murder of Garza to him as did others.” B. Garcia Response ¶ 15, at

7. Fifth, B. Garcia avers that Fred Quintana will testify that “both Troup and Chavez admitted to

involvement in the 2001 murders.” B. Garcia Response ¶ 16, at 7.

              2001 Murder of Frank Castillo and Rolando Garcia at the Southern New
       Mexico Correctional Facility in Las Cruces were called by BILLY GARCIA
       (“Wild Bill”). Several members participated in the double homicide and
       EDWARD TROUP and CHRITOPHER CHAVEZ admitted to the murders
       during conversations with the CHS [Confidential Human Source, i.e., Quintana].

Quintana 1023 at 2. Troup’s and C. Chavez’ statements are nontestimonial. Sixth, B. Garcia

contends that Ben Clark will testify that “Angel Deleon, Troup and Joe Gallegos confessed their

involvement in the 2001 murders to him and that one or both indicated that B. Garcia called the

hit.” B. Garcia Response ¶ 17, at 8.

                In 2002, Billy Garcia, aka Wild Bill was the Shot Caller for the SNM and
       ordered the double homicide at Southern New Mexico Correctional facility.
       Angel De Leon, a Mexican national along with Eugene Martinez from
       Albuquerque and Ben Gallegos from Belen did the two murders. Martinez and
       De Leon told Clark that they killed one of the guys (Clark believed the guy’s
       name was Frank Gonzales), an SNM member because he was supposed to stab
       someone at Southern New Mexico Correctional facility and didn’t do it. Garcia
       ordered the hit on him and Martinez and De Leon both told Clark they carried the
       hit out. Martinez originally was the one that jumped on the guy’s back but
       Martinez was too small and almost got Martinez off of him until De Leon tackled
       him on his bed where they finished him off. The other guy in the double murder
       was killed by Gallegos. He told Clark later that he had killed the guy and that he
       felt like the brother were turning on him on some paperwork someone found from
       the 1990s. Gallegos was upset that after he killed the guy the SNM was still
       turning against him. Neither of these murders have been solved and no charges
       have ever been filed

Clark Debriefs at 3-4.

             In late 2004, Edward TROUP and MARTINEZ were at the North with
       CLARK and they recounted the murder of GARZA. TROUP told CLARK that
       “Looney (GARZA) almost got away.”

                MARTINEZ said, “Looney almost got away, but TROUP closed the
       door.”




                                             - 86 -
              TROUP added, “I just closed the door.”

               TROUP and CLARK are/were good friends and put in a lot of work
       together. CLARK is fond of TROUP and described him as being a good person,
       who was trying to change his life. CLARK thought TROUP would cooperate if
       he and his wife were still together and doing good. CLARK explained that the
       SNM hadn’t done anything good for TROUP, or any of the members and any man
       that wanted to build a life with his family would have to leave the SNM.
       Otherwise they would be stuck in prison, “doing more work for the S (SNM) and
       getting more time.”

            In 2002, CLARK was at the North, in 1B, with Joe Lawrence
       GALLEGOS, Mauricio VARELA, a.k.a. “Archie,” Samuel SILVA, and FNU
       LNU “Chico.”

               VARELA said, “Man, you guys killed Pancho (Frank CASTILLO) easy.”
       VARELA said this while in the pod and in a loud voice. CLARK was kind of
       surprised that VARELA did that.

              GALLEGOS replied, “Shut the fuck up!”

              That was all the conversation that took place at that time.

               In 2004, CLARK and GALLEGOS were back at the North together.
       There were rumors going around that there was “paperwork” on GALLEGOS,
       which stemmed from an incident in which GALLEGOS had been shot at in Belen,
       NM. GALLEGOS talked to the police about the incident, but didn’t give up who
       had shot at him. The Los Carnales Gang was passing the paperwork around to
       SNM members, suggesting that GALLEGOS was a snitch. Some SNM members
       spread the rumor.

               CLARK and GALLEGOS were on the yard together and CLARK said
       “It’s fucked up, what they’re doing to you after all you’ve done” (for the gang).
       GALLEGOS agreed and began to recount all that he had done for the SNM, to
       include killing CASTILLO. GALLEGOS said Angel DELEON had a “monkey
       grip” or “gorilla grip” on CASTILLO that prevented him from moving.
       GALLEGOS then choked CASTILLO to death. GALLEGOS said, “It was easy.”

Clark Debriefs at 9-10.    Seventh, B. Garcia asserts that Julian Romero will testify that

“Christopher Chavez confessed to his role in the 2001 murders.” B. Garcia Response ¶ 18, at 8.

“CHAVEZ admitted to ROMERO that he killed GARZA.” Romero 302 at 7. Eighth, B. Garcia

avers that Timothy Martinez will testify that “Christopher Chavez confessed to his involvement




                                              - 87 -
in the murders and during such confession implicates Allen Patterson in the murder.” B. Garcia

Response ¶ 19, at 9.

               [T. Martinez] also spent time talking with Christopher CHAVEZ, aka:
       “Critter.” CHAVEZ did tattoo work on [T. Martinez] while they were in
       Torrance. [T. Martinez] told SA Acee, “Critter said he held the legs. Eugene was
       choking him (GARZA). He was getting up and was gonna escape and then Allen
       PATTERSON came in and tackled him (GARZA). PATTERSON wasn’t even in
       on the hit. He just gave skina [(backup)] and helped.”

T. Martinez 302 at 5.

       A SNM member made all those statements to other SNM members, and the SNM’s rules

make cooperating with law enforcement a capital offense. See, e.g., Samuel Gonzales 302 at 3

(“SNM gang members were expected to maintain a ‘code of silence.’ The consequence for

breaking said code was death.”).       Consequently, none of those statements are “formal

declaration[s] made by the declarant that, when objectively considered, indicate[] the primary

purpose for which the declaration was made was that of establishing or proving some fact

potentially relevant to a criminal prosecution.”      United States v. Smalls, 605 F.3d at 778.

Similarly, none of them are “formal statement[s]” where “a reasonable person in the position of

the declarant would objectively foresee that the primary purpose of the statement was for use in

the investigation or prosecution of a crime.”      United States v. Smalls, 605 F.3d at 778.

Accordingly, the Court concludes that none of those statements are testimonial.

III.   THE COURT MAKES PARTICULARIZED JUDGMENTS REGARDING THE
       JAMES PROFFER STATEMENTS’ ADMISSIBILITY UNDER THE FEDERAL
       RULES OF EVIDENCE.

       The Court is able to make general determinations regarding the existence of conspiracies

and their membership. See supra Findings of Fact (“FOF”) ¶¶ 1-17. The Court is also able to

make general determinations regarding whether the James Proffer statements are testimonial.




                                             - 88 -
See supra Analysis Part I. A statement-by-statement approach is necessary, however, when

determining whether statements were made during and in furtherance of a conspiracy. See Fed.

R. Evid. 801(d)(2)(E).23 The Court makes a particularized conclusion as to admissibility for

each statement within the James Proffer, as the following table24 outlines:




       23
          While the Court must make individualized determinations regarding whether -- and
against whom -- individual statements are admissible under rule 801(d)(2)(E), the Court can
make general determinations regarding the Defendants’ requests for “a continuing objection.”
B. Garcia Response ¶ 21, at 9; A. Gallegos Response ¶ 7, at 3; Troup Response ¶ 23, at 6;
Patterson Response ¶ 31, at 12. The Court will not grant that request for two reasons. First, the
parties will need to make oral objections and not rely on continuing objections to apply the
Court’s evidentiary analysis to witness testimony. Second, the Court’s pretrial determinations
are the best that the Court can do pretrial, because evidence introduced at trial, or variances
between witness testimony and the James Proffer, may alter those determinations. Oral
objections will bring those issues to the Court’s attention. Consequently, the Court will require
the Defendants to make oral objections to evidence that they believe is inadmissible, and if the
Court overrules those objections, the Defendants will need to determine whether they wish the
Court to provide a limiting instruction. See Fed. R. Evid. 105 (“If the court admits evidence that
is admissible against a party or for a purpose -- but not against another party or for another
purpose -- the court, on timely request, must restrict the evidence to its proper scope and instruct
the jury accordingly.”).
       24
           The Court provided four drafts of this table to the parties as it worked through the
issues: (i) on April 4, 2018, before trial, the Court provided the Court’s First Draft of Table to Be
Included in the Impending Memorandum Opinion and Order Regarding the James Issue, filed
April 10, 2018 (Doc. 2096); (ii) on April 9, 2018, the first day of trial, the Court provided the
Court’s Second Draft of Table to Be Included in the Impending Memorandum Opinion and
Order Regarding the James Issue, filed April 10, 2018 (Doc. 2097); (iii) on April 9, 2018, the
first day of trial, the Court provided the Court’s Third Draft of Table to Be Included in the
Impending Memorandum Opinion and Order Regarding the James Issue, filed April 10, 2018
(Doc. 2098); and (iv) on April 11, 2018, during trial, the Court provided the Court’s Fourth Draft
of Table to Be Included in the Impending Memorandum Opinion and Order Regarding the James
Issue, filed April 12, 2018 (Doc. 2103).




                                               - 89 -
    James Proffer Statement25                               Ruling
Statement 1: “Billy Garcia tasked The Court finds, by a preponderance of the evidence, that
Leonard Lujan with finding an     B. Garcia is a member of the Count 1 conspiracy to murder
inmate to carry out the murders ofCastillo and the Count 2 conspiracy to murder Garza, see
Garza and Castillo. The murders   supra FOF ¶¶ 2, 6, and that B. Garcia made this statement
were to be executed simultaneous.”to Lujan before the alleged murders, see March 13 Tr. at
                                  10:22-11:3 (Castellano, Stemo), to get Lujan to find people
Declarant: Billy Garcia           to carry out the murders simultaneously, see March 13 Tr.
                                  at 9:22-10:1 (Castellano, Stemo); id. at 10:11-11:6
Source: Leonard Lujan             (Castellano, Stemo). Accordingly, this statement was
                                  made by a member of the Counts 1 and 2 conspiracies,
Date: On or before March 26, 2001 during and in furtherance of those conspiracies, and is
                                  therefore admissible for its truth against the members of
Objections: C. Chavez Response,
                                  the Counts 1 and 2 conspiracies under rule 801(d)(2)(E).26
Patterson Response
                                  C. Chavez and Patterson are members of the Count 2
                                  conspiracy, see supra FOF ¶ 6, so the Court overrules their
                                  objections, see C. Chavez Response ¶ 4, at 2; Patterson
                                  Response ¶ 5, at 2. The Court will give, on request, a
                                  limiting instruction as to the Defendants who are not
                                  charged in Counts 1 or 2.
Statement 2: “Billy Garcia wanted The Court finds, by a preponderance of the evidence, that
Castillo and Garza ‘to be taken out’ B. Garcia -- a member of the Counts 1 and 2 conspiracies,
by strangulation.”                   see supra FOF ¶¶ 2, 6 -- made this statement before the
                                     alleged murders, to inform Lujan how to murder Castillo
Declarant: Billy Garcia              and Garza, see March 13 Tr. at 11:7-11 (Castellano,
                                     Stemo). Accordingly, this statement was made by a
Source: Leonard Lujan                member of the Counts 1 and 2 conspiracies during and in
                                     furtherance of those conspiracies, and is therefore
                                     admissible for its truth against the members of the Counts

       25
         The James Proffer lists eighty-eight statements that the United States intends to offer
into evidence as coconspirator statements under rule 801(d)(2)(E). The United States apparently
compiled those statements from its pretrial interviews with potential witnesses, which the James
Proffer denominates sources. The Court anticipates, however, that the United States will present
the James Proffer statements to the jury by calling the sources to testify before the jury and not
by introducing the source’s pretrial statements.
       26
         When a statement is admissible against some Trial 2 Defendants and not against all of
them, the Court is willing to give a limiting instruction, but the parties will need to request one
both to bring the issue to the Court’s attention and because the Defendants may not always want
the Court to give a limiting instruction -- even when they are entitled to one -- for fear of
highlighting and emphasizing testimony’s impermissible uses. See Fed. R. Evid. 105 (“If the
court admits evidence that is admissible against a party or for a purpose -- but not against another
party or for another purpose -- the court, on timely request, must restrict the evidence to its
proper scope and instruct the jury accordingly.” (emphasis added)).



                                               - 90 -
Date: On or before March 26, 2001
                                1 and 2 conspiracies under rule 801(d)(2)(E). C. Chavez
                                and Patterson are members of the Count 2 conspiracy, see
Objections: C. Chavez Response, supra FOF ¶ 6, so the Court overrules their objections, see
Patterson Response              C. Chavez Response ¶ 5, at 2; Patterson Response ¶ 6, at 2-
                                3. The Court will give, on request, a limiting instruction as
                                to the Defendants who are not charged in Counts 1 or 2.
Statement 3: “The Castillo and    The Court finds, by a preponderance of the evidence, that
Garza murders were an order.      B. Garcia -- a member of the Counts 1 and 2 conspiracies,
Anyone who did not follow that    see supra FOF ¶¶ 2, 6 -- made this statement before the
order was to be killed as well.”  alleged murders, to underscore to Lujan the importance of
                                  carrying through with the murders and to prompt action,
Declarant: Billy Garcia           see March 13 Tr. at 11:12-25 (Castellano, Stemo).
                                  Accordingly, this statement was made a member of the
Source: Leonard Lujan             Counts 1 and 2 conspiracies during and in furtherance of
                                  those conspiracies, and is therefore admissible for its truth
Date: On or before March 26, 2001 against the members of the Counts 1 and 2 conspiracies
                                  under rule 801(d)(2)(E). C. Chavez and Patterson are
Objections: C. Chavez Response,
                                  members of the Count 2 conspiracy, see supra FOF ¶ 6, so
Patterson Response
                                  the Court overrules their objections, see C. Chavez
                                  Response ¶ 6, at 2; Patterson Response ¶ 7, at 3. The
                                  Court will give, on request, a limiting instruction as to the
                                  Defendants who are not charged in Counts 1 or 2.
Statement 4: “Billy Garcia was This statement is a statement of B. Garcia’s then-existing
planning to kill everyone in the state of mind, specifically his plan, so it is admissible for
unit with a green light but was its truth under rule 803(3).27 See March 13 Tr. at 12:1-8
                                 (Castellano, Stemo). The Court accordingly overrules

       27
           A number of the Trial 2 Defendants object to the admission of statements regarding the
Counts in which they are not charged on the basis of irrelevancy, prejudice, and “the strong
probability of a negative spillover effect.” B. Garcia Response ¶ 3, at 2; C. Chavez Response
¶ 3, at 1; Troup Response ¶ 3, at 2; Patterson Response ¶ 3, at 2. See A. Gallegos Response ¶ 3,
at 2. See also J. Gallegos Response ¶ 19, at 7 (requesting a limiting instruction for all
“[s]tatements related to the 2007 events,” as it is not alleged that J. Gallegos was “involved in
this act”). These statements are relevant for the particular Count to which they go, and their
probative value outweighs any such prejudice or spillover effect, so the Court will admit these
statements as provided in the table. See United States v. Edwards, 69 F.3d 419, 434 (10th Cir.
1995)(concluding that there was no negative spillover effect where codefendants’ statements
were admitted). The Court’s severance of the Indictment into two trials “alleviate[s] the burden
on the jury to compartmentalize the discrete conduct charged in each Count,” and the Court will
provide limiting instructions “charg[ing] the jury to consider each Count in the abstract of the
others.” Severance MOO at 183, 2017 WL 3054511, at *106. Accordingly, the Court overrules
these objections. See B. Garcia Response ¶ 3, at 2; C. Chavez Response ¶ 3, at 1; Troup
Response ¶ 3, at 2; Patterson Response ¶ 3, at 2; A. Gallegos Response ¶ 3, at 2; J. Gallegos
Response ¶ 19, at 7.



                                             - 91 -
starting with Castillo and Garza.”    C. Chavez’ and Patterson’s objections. See C. Chavez
                                      Response ¶ 7, at 2; Patterson Response ¶ 8, at 3-4.
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: C. Chavez Response,
Patterson Response
Statement 5: “These murders           This statement is a statement of B. Garcia’s then-existing
needed to be done because the         state of mind, specifically his motive, so it is admissible
SNM gang was losing status with       for its truth under rule 803(3). See March 13 Tr. at 12:9-
other gangs.”                         20 (Castellano, Stemo). The Court accordingly overrules
                                      C. Chavez’ and Patterson’s objections. See C. Chavez
Declarant: Billy Garcia               Response ¶ 8, at 3; Patterson Response ¶ 9, at 4.

Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: C. Chavez Response,
Patterson Response
Statement 6: “Leonard Lujan tells     The Court finds, by a preponderance of the evidence, that,
Eugene Martinez ‘I’m telling you      before the alleged murders, B. Garcia ordered Lujan --
right now where it’s coming from      who are both members of the Counts 1 and 2 conspiracies,
and everything,’ referring to Billy   see supra FOF ¶¶ 2, 6 -- to find people to kill Castillo and
Garcia.”                              Garza, and that Lujan passed this order to E. Martinez to
                                      indicate the importance that they follow through with the
Declarant: Leonard Lujan (first-      order and to prompt action, see March 13 Tr. at 12:21-13:5
level) and Billy Garcia (second-      (Castellano, Stemo). Accordingly, this statement was
level).                               made during and in furtherance of the Counts 1 and 2
                                      conspiracies by a member of those conspiracies, and is
Source: Leonard Lujan, Eugene         admissible for its truth against the members of the Counts
Martinez                              1 and 2 conspiracies under rule 801(d)(2)(E). C. Chavez
                                      and Patterson are members of the Count 2 conspiracy, see
Date: On or before March 26, 2001     supra FOF ¶ 6, so the Court overrules their objections, see
                                      C. Chavez Response ¶ 9, at 3; Patterson Response ¶ 10, at
Objections: C. Chavez Response,
                                      4. The Court will give, on request, a limiting instruction as
Patterson Response
                                      to the Defendants who are not charged in Counts 1 or 2.




                                              - 92 -
Statement 7: “Billy Garcia ordered   This statement is a statement of B. Garcia’s then-existing
the murder of Castillo due to him    state of mind, specifically his motive, so it is admissible
cooperating        with        law   for its truth under rule 803(3). See March 13 Tr. at 13:6-
enforcement.”                        14 (Castellano, Stemo). The Court accordingly overrules
                                     Patterson’s objection. See Patterson Response ¶ 11, at 4-5.
Declarant: Billy Garcia.

Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: Patterson Response
Statement 8: “Billy Garcia ordered This statement is a statement of B. Garcia’s then-existing
Garza to be killed for being a state of mind, specifically his motive, so it is admissible
former Los Carnales member.”       for its truth under rule 803(3). See March 13 Tr. at 13:15-
                                   23 (Castellano, Stemo). The Court accordingly overrules
Declarant: Billy Garcia            C. Chavez’ and Patterson’s objections. See C. Chavez
                                   Response ¶ 10, at 3-4; Patterson Response ¶ 12, at 5.
Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: C. Chavez Response,
Patterson Response
Statement 9: “‘What the fuck is      This statement could be offered for a purpose other than its
going on? I sent word a long time    truth, e.g., as circumstantial evidence of B. Garcia’s state
ago to clean house.’ Billy Garcia    of mind. If it is offered for a non-hearsay purpose, the
was upset Leonard Lujan had not      Court will give a limiting instruction informing the jury
taken charge in the facility.”       that it can use the statement for that limited purpose and
                                     not for its truth.
Declarant: Billy Garcia
                                  The Court finds, by a preponderance of the evidence, that
Source: Leonard Lujan             this statement is also admissible for its truth against the
                                  Counts 1 and 2 Defendants under rule 801(d)(2)(E),
Date: On or before March 26, 2001 because B. Garcia’s recrimination regarding Lujan’s
                                  failure to act was calculated to spur Lujan to take further
Objections: C. Chavez Response, action toward the Castillo and Garza murders. See March
Patterson Response                13 Tr. at 13:24-14:5 (Castellano, Stemo); id. at 14:12-23
                                  (Stemo, Castellano). This statement was made before the
                                  alleged murders in furtherance of the conspiracy to murder
                                  Castillo and Garza. C. Chavez and Patterson are members
                                  of the Count 2 conspiracy, see supra FOF ¶ 6, so the Court
                                  overrules their objections, see C. Chavez Response ¶ 11, at
                                  4; Patterson Response ¶ 13, at 5-6. The Court will give, on
                                  request, a limiting instruction as to the Trial 2 Defendants
                                  who are not charged in Counts 1 and 2.




                                             - 93 -
Statement 10: “Leroy Lucero       Part of this statement -- “Leroy Lucero received word from
received word from Billy Garcia   Billy Garcia that several hits were supposed to happen” --
that several hits were supposed tois a statement of B. Garcia’s then-existing state of mind,
happen. Garcia told him he didn’t specifically his plan, so that portion of the statement is
need help since Lucero was gettingadmissible for its truth under rule 803(3). The remainder
out.”                             of the statement, B. Garcia’s refusal of Lucero’s proffered
                                  assistance, is admissible for its truth against the Counts 1
Declarant: Billy Garcia           and 2 Defendants under rule 801(d)(2)(E), because the
                                  Court finds, by a preponderance of the evidence, that the
Source: Leroy Lucero              refusal was part of making the arrangements for the
                                  Castillo and Garza murders. See March 13 Tr. at 16:16-21
Date: On or before March 26, 2001 (Castellano, Stemo). Thus, this statement was made
                                  during and in furtherance of the conspiracies to kill
Objections: C. Chavez Response,
                                  Castillo and Garza, and is admissible for its truth against
Patterson Response
                                  the Counts 1 and 2 Defendants under rule 801(d)(2)(E).
                                  C. Chavez and Patterson are members of the Count 2
                                  conspiracy, see supra FOF ¶ 6, so the Court overrules their
                                  objections, see C. Chavez Response ¶ 12, at 4; Patterson
                                  Response ¶ 14, at 6. The Court will give, on request, a
                                  limiting instruction as to the Defendants who are not
                                  charged in Counts 1 or 2.
Statement 11: “Leroy Lucero       The Court finds, by a preponderance of the evidence, that
confirmed the message that severalA. Munoz -- a member of both the Counts 1 and 2
hits were supposed to happen with conspiracies, see supra FOF ¶¶ 3, 7 -- made this statement
Angel Munoz.          Munoz said  before the alleged murders during a telephone call with
‘Something has to happen Carnal   Lucero to prompt action in carrying out the conspiracies.
Billy’s on his way.’”             See March 13 Tr. at 16:22-24 (Castellano, Stemo); id. at
                                  17:17-18:9 (Castellano, Stemo).          Accordingly, this
Declarant: Angel Munoz            statement was made during and in furtherance of the
                                  Counts 1 and 2 conspiracies, and therefore is admissible
Source: Leroy Lucero              for its truth against the members of the Counts 1 and 2
                                  conspiracies, under rule 801(d)(2)(E). C. Chavez and
Date: On or before March 26, 2001 Patterson are members of the Count 2 conspiracy, see
                                  supra FOF ¶ 6, so the Court overrules their objections, see
Objections: C. Chavez Response,
                                  C. Chavez Response ¶ 13, at 4-5; Patterson Response ¶ 15,
Patterson Response
                                  at 6. The Court will give, on request, a limiting instruction
                                  as to the Defendants who are not charged in Counts 1 or 2.




                                            - 94 -
Statement 12: “Leonard Lujan met  The Court finds, by a preponderance of the evidence, that
with Eugene Martinez and tasked   Lujan -- a member of the Count 2 conspiracy, see supra
him with the murder of Garza by   FOF ¶ 6 -- made this statement before the alleged murder,
strangulation and told Martinez toto get E. Martinez to carry out the Garza murder and enlist
pick people to help.”             others to help. See March 13 Tr. at 18:10-21 (Castellano,
                                  Stemo). Accordingly, this statement was made during and
Declarant: Leonard Lujan          in furtherance of the Count 2 conspiracy, and is therefore
                                  admissible for its truth against the Count 2 Defendants
Source: Leonard Lujan, Eugene under rule 801(d)(2)(E). C. Chavez and Patterson are
Martinez                          members of the Count 2 conspiracy, see supra FOF ¶ 6, so
                                  the Court overrules their objections, see C. Chavez
Date: On or before March 26, 2001 Response ¶ 14, at 5; Patterson Response ¶ 16, at 6-7. The
                                  Court will give, on request, a limiting instruction as to the
Objections: C. Chavez Response,
                                  Defendants who are not charged in Count 2.
Patterson Response
Statement 13: “Leonard Lujan met  Stemo’s testimony indicates that she is aware of this
with Joe Gallegos, Angel DeLeon,  statement, which Lujan made in 2001, via another out-of-
and ‘Criminal’[28] and ordered    court statement, which Lujan made circa 2007. See March
Castillo        murdered      by  13 Tr. at 66:11-67:15 (Benjamin, Stemo). The 2007
strangulation.”                   statement was made long after the Count 1 conspiracy
                                  ended, so it is not admissible under rule 801(d)(2)(E). See
Declarant: Leonard Lujan          United States v. Alcorta, 853 F.3d 1123, 1139 (10th Cir.
                                  2017)(“Statements made after the objectives of the
Source: Leonard Lujan             conspiracy have either failed or been achieved are not
                                  made during the conspiracy and must be excluded.”). The
Date: On or before March 26, 2001 Court finds, by a preponderance of the evidence, that the
                                  earlier statement, however, was made during and in
Objections: J. Gallegos Response,
                                  furtherance of the Count 1 conspiracy, because Lujan -- a
Patterson Response
                                  member of the Count 1 conspiracy, see supra FOF ¶ 2 --
                                  told others how to carry out the murder. See March 13 Tr.
                                  at 18:22-19:4 (Castellano, Stemo); id. at 20:2-9
                                  (Castellano, Stemo). Patterson is not a member of the
                                  Count 1 conspiracy, see supra FOF ¶¶ 2-3, so the Court
                                  sustains Patterson’s objection insofar as it requests a
                                  limiting instruction, which the Court will give at
                                  Patterson’s in-court request, see Patterson Response ¶ 17,
                                  at 7. The Court will give, on request, a limiting instruction
                                  as to the other Defendants who are not charged in Count 1.
                                       J. Gallegos requests the opportunity to voir dire Lujan,
                                       because “he is referred to in an audio recording by Leroy
                                       Lucero as ‘crazy Leonard, no one would believe

       28
            “Criminal” refers to Michael Jaramillo. See March 13 Tr. at 130:24-131:1 (Castellano,
Stemo).




                                               - 95 -
                                       Leonard.’” J. Gallegos Response ¶ 1, at 3 (source of quote
                                       not provided). If J. Gallegos wants to voir dire Lujan
                                       outside the presence of the jury, he may. Based on what
                                       the Court knows at the present time, it will allow Lujan to
                                       relay the statement. J. Gallegos is free to argue to the jury
                                       that it should not credit this statement, however.
                                       J. Gallegos argues that this James Proffer statement is an
                                       action -- giving an order -- and not a statement for Federal
                                       Rules of Evidence purposes. See J. Gallegos Response
                                       ¶ 1, at 3; March 13 Tr. at 66:17-19 (Benjamin). Under the
                                       Federal Rules of Evidence, all statements are assertions.
                                       See Fed. R. Evid. 801(a) (“‘Statement’ means a person’s
                                       oral assertion, written assertion, or nonverbal conduct, if
                                       the person intended it as an assertion.”). See also id.
                                       advisory committee’s notes to 1972 proposed rules (“The
                                       effect of the definition of ‘statement’ is to exclude from the
                                       operation of the hearsay rule all evidence of conduct,
                                       verbal or nonverbal, not intended as an assertion.”).
                                       Verbal actions like orders and commands -- e.g., “fetch me
                                       a shrubbery” -- as well as questions -- e.g., “what do you
                                       want to eat for lunch?” -- are not always assertions,
                                       because they are neither true nor false. 29 See also Fed. R.

       29
          At least according to Aristotle, contingent predictions are another example of utterances
that are neither true nor false:

              In the case of that which is or which has taken place, propositions,
       whether positive or negative, must be true or false. Again, in the case of a pair of
       contradictories, either when the subject is universal and the propositions are of a
       universal character, or when it is individual, as has been said,[] one of the two
       must be true and the other false . . . .

               When the subject, however, is individual, and that which is predicated of it
       relates to the future, the case is altered. For if all propositions whether positive or
       negative are either true or false, then any given predicate must either belong to the
       subject or not, so that if one man affirms that an event of a given character will
       take place and another denies it, it is plain that the statement of the one will
       correspond with reality and that of the other will not. For the predicate cannot
       both belong and not belong to the subject at one and the same time with regard to
       the future.

        ....

               . . . [T]o say that neither the affirmation nor the denial is true, maintaining,
       let us say, that an event neither will take place nor will not take place, is to take up



                                                - 96 -
                                        Evid. 801 advisory committee’s notes to 1972 proposed
                                        rules (“When evidence of conduct is offered on the theory
                                        that it is not a statement, and hence not hearsay, a
                                        preliminary determination will be required to determine
                                        whether an assertion is intended.”). Consequently, orders
                                        and questions generally are not hearsay both because
                                        hearsay must be a statement, see Fed. R. Evid. 801(c)
                                        (“‘Hearsay’ means a statement . . . .”), and because
                                        something that is neither true nor false cannot be offered to
                                        prove the truth of the matter asserted, see Fed. R. Evid.
                                        801(c)(2).     See also 4 Saltzburg et al., supra,
                                        § 801.02[1][c], at 801-17 (“If proffered evidence is not a
                                        ‘statement’ within the meaning of Rule 801(a), then it
                                        cannot be hearsay, and so cannot be excluded under the
                                        rule.”).
                                        While orders and commands are not, themselves,
                                        assertions, they may -- like questions -- contain implicit
                                        assertions. See United States v. Summers, 414 F.3d 1287,
                                        1298 (10th Cir. 2005)(concluding that a defendant’s
                                        question -- “‘How did you guys find us so fast?’” -- was an
                                        implicit assertion of “both guilt and wonderment at the
                                        ability of the police to apprehend the perpetrators of the
                                        crime so quickly”). For example, a lawyer asking a
                                        witness whether the witness stopped beating his wife

       a position impossible to defend. In the first place, though facts should prove the
       one proposition false, the opposite would still be untrue. Secondly, if it was true
       to say that a thing was both white and large, both these qualities must necessarily
       belong to it; and if they will belong to it the next day, they must necessarily
       belong to it the next day. But if an event is neither to take place nor not to take
       place the next day, the element of chance will be eliminated. For example, it
       would be necessary that a sea-fight should neither take place nor fail to take place
       on the next day.

        ....

               . . . A sea-fight must either take place to-morrow or not, but it is not
       necessary that it should take place to-morrow, neither is it necessary that it should
       not take place, yet it is necessary that it either should or should not take place to-
       morrow. Since propositions correspond with facts, it is evident that when in
       future events there is a real alternative, and a potentiality in contrary directions,
       the corresponding affirmation and denial have the same character.

Aristotle, On Interpretation § I, Pt. 9, available at http://classics.mit.edu/Aristotle/interpretation.
html.



                                                - 97 -
indicates both that the witness has a wife and that the
witness abused his wife. Whether those two indications
are assertions, however, depends on the lawyer’s intent.

       Taken together, [United States v. Jackson,
       88 F.3d 845 (10th Cir. 1996),] and [United
       States v. Long, 805 F.2d 1572 (D.C. Cir.
       1990)(Thomas, J.),] do not foreclose the
       possibility that a declaration in the form of a
       question may nevertheless constitute an
       assertion within the meaning of Rule 801(a)
       and (c). Rather, both cases properly focus
       the inquiry on the declarant’s intent.
United States v. Summers, 414 F.3d at 1300. Thus, the
verbal acts that the James Proffer identifies can qualify as
statements -- and, hence, as hearsay -- if they were
intended to be assertions. See Fed. R. Evid. 801 advisory
committee’s notes to 1972 proposed rules (“The key to the
definition is that nothing is an assertion unless intended to
be one.”). The Court, when it comes across verbal actions
listed in the James Proffer will, thus, assess whether those
verbal acts contain implicit assertions.
That the United States lists, in the James Proffer, verbal
acts is useful even if those verbal acts do not contain
implicit assertions, because people often take verbal
actions and make statements in quick succession and
people who are not lawyers do not always scrupulously
distinguish between verbal actions and statements. For
instance, Statement 13 indicates that Lujan ordered others
to kill Castillo, but Lujan may testify that he told people
that “I want you to kill Castillo,” which is a statement
regarding Lujan’s desires. Alternatively, Lujan may testify
that he gave the order that Statement 13 describes and
immediately followed that order with an explanation
regarding why Castillo should be killed. That the United
States included Statement 13 in the James Proffer puts the
Defendants on notice that Lujan may testify regarding the
sort of statements associated with the order that Statement
13 describes. It also allows the Court to make findings that
will permit it to rule quickly on unexpected statements
closely associated with those orders, e.g., if an order was
made during a conspiracy by a conspirator then statements




        - 98 -
                                      made by the same person at much the same time were also
                                      made during a conspiracy by a conspirator.30
Statement 14: “Billy Garcia wanted This is a statement of B. Garcia’s then-existing state of
knowledge of the plan kept to very mind, specifically his intent, so it is admissible for its truth
few individuals.”                  under rule 803(3). See March 13 Tr. at 20:10-17
                                   (Castellano, Stemo). The Court accordingly overrules
Declarant: Billy Garcia            C. Chavez’ and Patterson’s objections. See C. Chavez
                                   Response ¶ 15, at 5; Patterson Response ¶ 18, at 7-8.
Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: C. Chavez Response,
Patterson Response

Statement 15: “Once alarms were   This statement was made after Castillo and Garza died, so
sounded     and   the    murders  it was not made during the Counts 1 and 2 conspiracies.
discovered,     Billy     Garcia  Accordingly, it is not admissible under rule 801(d)(2)(E).
congratulated Leonard Lujan with  It is admissible, however, as an implicit statement of
‘Amor.’”                          B. Garcia’s then-existing state of mind, i.e. that he
                                  approves of Lujan’s job. See Fed. R. Evid. 803(3). If it is
Declarant: Billy Garcia           offered for such a non-hearsay purpose, the Court will give
                                  a limiting instruction informing the jury that it can use the
Source: Leonard Lujan             statement for that limited purpose and not for its truth.
                                  Accordingly, the Court sustains C. Chavez’ and
Date: On or before March 26, 2001 Patterson’s objections to admitting this statement for its
                                  truth under rule 801(d)(2)(E), see C. Chavez Response
Objections: C. Chavez Response,
                                  ¶ 16, at 5; Patterson Response ¶ 19, at 8, but the Court may
Patterson Response
                                  admit this statement for a non-hearsay purpose.




       30
         Whether a statement is made in furtherance of a conspiracy, however, depends on the
statement’s content. Is the statement to be made differs from the one in the chart, the United
States should approach the bench and see if the Court still will allow the statement to be
admitted.



                                              - 99 -
Statement 16: “Frederico Munoz       The testimony at the Court’s James hearing indicates that
[was] part of the committee that     Federico Munoz admitted to the information contained in
sanctioned the hit on Garza and      this statement.      See March 13 Tr. at 21:10-22:1
Castillo. Munoz wanted Garza         (Castellano, Stemo). Federico Munoz testifying and
killed for being Los Carnales.”      repeating that admission raises no hearsay issues, because
                                     F. Munoz has personal knowledge regarding his own
Declarant: Billy Garcia              motives and regarding whether he was part of a group that
                                     ordered the Castillo and Garza murders. See Fed. R. Evid.
Source: Federico Munoz               602. Accordingly, the Court overrules C. Chavez’ and
                                     Patterson’s objections. See C. Chavez Response ¶ 17, at 6;
Date: On or before March 26, 2001    Patterson Response ¶ 20, at 8.
Objections: Chavez Response,
Patterson Response
Statement 17: “Arturo Garcia         This is a statement of A.A. Garcia’s then-existing state of
placed [a] hit on Sanchez because    mind, specifically his motive, so it is admissible for its
he was suspected to be cooperating   truth against all the Defendants under rule 803(3). See
with law enforcement.”               March 13 Tr. at 22:2-12 (Castellano, Stemo).

Declarant: Arturo Garcia

Source: Eric Duran

Date: On or before June 17, 2007

Objections: None

Statement 18: “Ben Clark passed      The Court finds, by a preponderance of the evidence, that
around paperwork on Sanchez’s        the statement that “everyone who needs to see it has seen
cooperation with police. Stating     it” was made before the alleged murder by a member of
‘everyone who needs to see it has    the Count 3 conspiracy -- Clark, see supra FOF ¶ 10 -- to
seen it, get rid of it.’”            prompt action and to prevent the conspiracy’s disclosure,
                                     see March 13 Tr. at 22:13-25 (Castellano, Stemo).
Declarant: Ben Clark                 Accordingly, this portion of the statement was made
                                     during and in furtherance of the Count 3 conspiracy by a
Source: Ruben Hernandez              member of that conspiracy, and is admissible against the
                                     Count 3 conspirators under rule 801(d)(2)(E). The Court
Date: On or before June 17, 2007     will give, on request, a limiting instruction as to the
                                     Defendants who are not charged in Count 3.
Objections: None
                                     The act of passing around paperwork is not a statement,
                                     however, so it is admissible against all the Defendants.
                                     See supra Statement 13 (analyzing the relationship
                                     between acts and statements).
Statement 19: “Arturo Garcia The Court finds, by a preponderance of the evidence, that
wrote to Frankie Gonzales that A.A. Garcia -- a member of the Count 3 conspiracy, see




                                            - 100 -
Brian and Raymond Rascon were supra FOF ¶ 10 -- made this statement before the alleged
to take care of the next murder for murder, providing instruction as to who was to kill
SNM.”                               Sanchez, see March 13 Tr. at 23:1-12 (Castellano, Stemo).
                                    Accordingly, this statement was made during and in
Declarant: Arturo Garcia            furtherance of the Count 3 conspiracy by a member of that
                                    conspiracy, and is admissible against the Count 3
Source: Javier Alonso               conspirators under rule 801(d)(2)(E). The Court will give,
                                    on request, a limiting instruction as to the Defendants who
Date: On or before June 17, 2007    are not charged in Count 3.
Objections: None
Statement 20: “Ben Clark put         The Court finds, by a preponderance of the evidence, that
Javier Alonso in charge of making    Clark -- a member of the Count 3 conspiracy, see supra
sure Sanchez was killed and told     FOF ¶ 10 -- made this statement before the alleged murder,
the Rascon brothers to complete      to carry out the conspiracy’s purpose and to provide
the hit.”                            instruction as to who was to kill Sanchez, see March 13 Tr.
                                     at 23:13-21 (Castellano, Stemo).         Accordingly, this
Declarant: Ben Clark                 statement was made during and in furtherance of the Count
                                     3 conspiracy by a member of that conspiracy, and is
Source: Javier Alonso                admissible against the Count 3 conspirators under rule
                                     801(d)(2)(E). The Court will give, on request, a limiting
Date: On or before June 17, 2007     instruction as to the Defendants who are not charged in
                                     Count 3.
Objections: None
Statement 21: “Word was sent     The Court finds, by a preponderance of the evidence, that
from the green pod that if Sanchez
                                 Guerrero sent this message to FNU/LNU to pass on to the
was not killed, others in the Blue
                                 green pod, to prompt action in the Count 3 conspiracy.
pod would be killed.”            See March 13 Tr. at 23:22-24:7 (Castellano, Stemo). Both
                                 Guerrero and FNU/LNU are members of the Count 3
Declarant: FNU [First Name conspiracy. See supra FOF ¶ 11. Accordingly, this
Unknown] LNU [Last Name statement was made during and in furtherance of the Count
Unknown]                         3 conspiracy by a member of that conspiracy, and is
                                 admissible against the Count 3 conspirators under rule
Source: Javier Alonso            801(d)(2)(E). The Court will give, on request, a limiting
                                 instruction as to the Defendants who are not charged in
Date: On or before June 17, 2007 Count 3.
Objections: None
Statement 22: “Edward Troup was The Court finds, by a preponderance of the evidence, that
told to go help with Sanchez’s Alonso -- a member of the Count 3 conspiracy, see supra
murder.”                        FOF ¶ 10 -- made this statement before the alleged murder,
                                to get Troup to join the conspiracy and help carry out its
Declarant: Javier Alonso        goal, see March 13 Tr. at 25:2-8 (Castellano, Stemo).
                                Accordingly, the statement was made during and in
Source: Javier Alonso           furtherance of the Count 3 conspiracy by a member of that
                                conspiracy, and therefore is admissible against the Count 3




                                            - 101 -
Date: On or before June 17, 2007    conspirators under rule 801(d)(2)(E). The Court will give,
                                    on request, a limiting instruction as to the Defendants who
Objections: None                    are not charged in Count 3.

Statement 23: “While Edward This statement is a verbal action -- specifically an offer --
Troup and Javier Alonso were and not an assertion, so it cannot be hearsay. See March
finishing killing Sanchez, Brian 13 Tr. 25:9-26:2 (Castellano, Stemo).
and Raymond Rascon came and              The Rascon brothers were tasked to do the
asked if they could help.”               hit originally but when Javier Alonso
                                         approached them. Raymond Rascon said
Declarant: Brian Rascon and/or
                                         they didn’t want to do it because they were
Raymond Rascon
                                         short to the door, meaning they were going
Source: Javier Alonso                    to get out of prison shortly. Therefore,
                                         Javier Alonso instructed Edward Troup and
Date: On or before June 17, 2007         they both went into Freddie Sanchez’ cell
                                         and took care of business. When they were
Objections: Troup Response               doing that, the Rascon brothers came to
                                         offer their aid as a way to save face with the
                                         gang.

                                    March 13 Tr. at 25:15-24 (Stemo). See supra Statement 13
                                    (discussing the relationship between actions and
                                    statements). The Rascon brothers were not members of the
                                    Count 3 conspiracy, so none of the statements that they
                                    made are admissible for their truth under rule 801(d)(2)(E).
                                    See supra note 17. This statement is a verbal action,
                                    however, and not an assertion, it is admissible non-hearsay
                                    Troup argues that this statement lacks a sufficient
                                    foundation, because the James Proffer identifies the
                                    declarant as “Brian Rascon and/or Raymond Rascon.”
                                    Troup Response ¶ 4, at 2 (internal quotation marks
                                    omitted)(quoting James Proffer at 13). This statement’s
                                    admissibility does not depend on whether the person who
                                    offered assistance is Brian Rascon, Raymond Rascon, or
                                    both, because it is not hearsay. See United States v.
                                    Brinson, 772 F.3d 1314, 1321-22 (10th Cir.
                                    2014)(concluding that an unidentified declarant’s
                                    statements were admissible, because they were not offered
                                    to prove the truth of the matter asserted). Accordingly, the
                                    Court overrules Troup’s objection. See Troup Response
                                    ¶ 4, at 2.
Statement 24: “Javier Alonso told This statement is an action -- giving the Rascon brothers an
the Rascon brothers to keep a look order -- so it is not hearsay. See March 13 Tr. at 26:3-10
out when the brothers asked if they (Stemo, Castellano).      See also supra Statement 13




                                           - 102 -
could help.”                         (discussing the relationship between actions and
                                     statements). That Alonso gave this order after Sanchez’
Declarant: Javier Alonso             death indicates that any associated statements were not
                                     made during the Sanchez conspiracy, so those statements
Source: Javier Alonso                are not admissible for their truth against the Count 3
                                     conspirators under rule 801(d)(2)(E). See United States v.
Date: On or before June 17, 2007     Alcorta, 853 F.3d at 1139.
Objections: None
Statement 25: “Edward Troup This is a statement of Troup’s then-existing state of mind,
kissed Javier Alonso on the cheek so it is admissible against all Defendants under rule 803(3).
and told him he was proud of him.” See March 13 Tr. at 26:11-19 (Castellano, Stemo).

Declarant: Edward Troup

Source: Javier Alonso

Objections: None

Statement 26: “After Sanchez was Stemo’s testimony indicates that this James Proffer
murdered, Edward Troup began statement is several closely associated statements:
telling Ruben Hernandez that he        Q.     Following the murder in Statement
was next.”                             Number 26 was an indication that Edward
                                       Troup began telling Ruben Hernandez that
Declarant: Edward Troup
                                       he was next?
Source: Javier Alonso; Ruben
                                       A.     Yes.
Hernandez
                                            Q.     And what was the indication about
Date: On or before June 17, 2007
                                            Ruben Hernandez at or around the time -- at
Objections: None                            or around the time of the murder?

                                            A.      I believe Mr. Hernandez did not
                                            cover the cameras properly.

                                            Q.     At that point, according to
                                            statements by Javier Alonso and others, was
                                            Ruben Hernandez seen as possibly scared
                                            and weak?

                                            A.     Yes, he was actually on crutches at
                                            the time.

                                            Q.      Related to the statement is there
                                            another statement related to Edward Troup
                                            stating, in part, that Ruben Hernandez failed




                                            - 103 -
                                            to cover the camera because he was scared?

                                            A.        Yes.

                                     March 13 Tr. at 26:20-27:13 (Stemo, Castellano).
                                     The portion of this statement that articulates Troup’s plan,
                                     i.e., a plan to assault or kill Hernandez, is admissible as a
                                     statement of Troup’s then-existing state of mind under rule
                                     803(3). To the extent that these statements are offered for
                                     their effect on Hernandez, i.e., intimidation, they are not
                                     offered to prove the truth of the matter asserted, so they are
                                     not hearsay, and the Court will give a limiting instruction.
Statement 27: “Arturo Garcia sent The Court finds, by a preponderance of the evidence, that
word about Sanchez to Ben Clark.” A.A. Garcia -- a member of the Count 3 conspiracy, see
                                  supra FOF ¶ 10 -- told Clark about the plan to murder
Declarant: Arturo Garcia          Sanchez, before the alleged murder, to enlist Clark’s help
                                  in carrying out the plan. See March 13 Tr. at 27:14-23
Source: Ben Clark, Eric Duran     (Castellano, Stemo). Accordingly, this statement was
                                  made during and in furtherance of the Count 3 conspiracy
Date: On or before June 17, 2007  by a member of that conspiracy, and therefore is
                                  admissible for its truth against the Count 3 conspirators
Objections: None
                                  under rule 801(d)(2)(E). The Court will, on request, give a
                                  limiting instruction as to the Defendants who are not
                                  charged in Count 3.
Statement 28: “Ben Clark and Sending letters is an action and not a statement, but the
Arturo Garcia sent several letters statements in those letters regarding the Sanchez murder
about Sanchez to each other.”      are admissible for their truth against the Count 3
                                   conspirators under rule 801(d)(2)(E), because such
Declarant: Arturo Garcia           statements were made by members of the Count 3
                                   conspiracy -- A.A. Garcia and Clark, see supra FOF ¶ 10 --
Source: Ben Clark                  during and in furtherance of the Count 3 conspiracy to
                                   murder Sanchez, see March 13 Tr. at 27:24-28:7
Date: On or before June 17, 2007   (Castellano, Stemo). The Court will, on request, give a
                                   limiting instruction as to the Defendants who are not
Objections: None
                                   charged in Count 3 for any letter statements admitted
                                   under rule 801(d)(2)(E).
Statement 29: “Javier Alonso and     Troup argues that Benjamin Clark’s expectations circa
Edward Troup were expected to        2007 are not statements. See Troup Response ¶ 5, at 2.
oversee the murder, and Troup told   Troup is correct; expectations are not statements, but Clark
the Rascon brothers to hit           can testify about what his expectations were at that time if
Sanchez.”                            he remembers. If, however, this statement refers to
                                     expectations that belong to someone other than Clark, the
Declarant: Ben Clark                 United States would need to establish how Clark knows




                                            - 104 -
Source: Ben Clark                    about those expectations. If that foundation is statements
                                     of someone’s then-existing state of mind, then those
Date: On or before June 17, 2007     statements are admissible for their truth under rule 803(3).
                                     If that foundation is statements that are circumstantial
Objections: Troup Response           evidence of the declarant’s state of mind, then those
                                     statements are not offered to prove the truth of the matter
                                     asserted, so they are not hearsay and the Court will instruct
                                     the jury that it can use these statements only for this
                                     limited purpose. In any event, the Court overrules Troup’s
                                     objection. See Troup Response ¶ 5, at 2.
                                     Troup’s telling the Rascon brothers to murder Sanchez is
                                     an order and not a statement, so it is not hearsay, see supra
                                     Statement 13, but any associated statement Troup made is
                                     admissible against the Count 3 coconspirators for its truth
                                     under rule 801(d)(2)(E), see March 13 Tr. at 28:8-15
                                     (Castellano, Stemo), because it was made by a
                                     “coconspirator during and in furtherance of the
                                     conspiracy,” Fed. R. Evid. 801(d)(2)(E). That the Rascon
                                     brothers did not join the Count 3 conspiracy, see supra
                                     note 17, does not affect whether Troup’s statements to
                                     them are admissible under rule 801(d)(2)(E).
Statement 30: “Leonard Lujan told Stemo’s testimony indicates that “Statement Number 30 is
Willie Amador and Jesse Ibarra to incorrect” and that “[w]hat it actually says is, Lujan told
‘handle that’ and told Eugene     Martinez to tell SNM members Willie Amador and Jesse
Martinez that ‘I’m running this   Martinez to handle that.” March 13 Tr. at 176:24-177:2
prison now.’”                     (Stemo). Lujan’s order to E. Martinez is an action and not
                                  an assertion, see supra Statement 13 (discussing the
Declarant: Leonard Lujan          relationship between actions and statements), but any
                                  associated statements would be admissible for their truth
Source: Eugene Martinez           against the Count 2 Defendants under rule 801(d)(2)(E),
                                  because Lujan is a member of the Count 2 conspiracy, see
Date: On or before March 26, 2001 supra FOF ¶ 6, and made the statements before the alleged
                                  murder, to carry out the murder. C. Chavez and Patterson
Objections: C. Chavez Response,
                                  are members of the Count 2 conspiracy, see supra FOF ¶ 6,
Patterson Response
                                  so the Court overrules their objections, see C. Chavez
                                  Response ¶ 18, at 6; Patterson Response ¶ 21, at 8-9. For
                                  any related statements admitted under rule 801(d)(2)(E),
                                  the Court will, on request, give a limiting instruction as to
                                  the Defendants who are not charged in Count 2.
Statement 31: “Christopher Chavez    That C. Chavez volunteered is an action and not a
heard about the hit on Garza and     statement.    See supra Statement 13 (discussing the
volunteered to participate in the    relationship between actions and statements).         This
operation.”                          statement is not hearsay, because C. Chavez’ act,
                                     volunteering to participate in the Garza murder, is neither



                                            - 105 -
Declarant: Chris Chavez           true nor false. The Court anticipates that there are other
                                  statements associated with C. Chavez’ act which could be
Source: Eugene Martinez           offered for their truth. For example, it would have been
                                  natural for C. Chavez to state that he wanted to participate
Date: On or before March 26, 2001 in the Garza murder, which would be a statement of then-
                                  existing state of mind under rule 803(3). Any statements
Objections: B. Garcia Response, made by Count 2 conspirators attempting to induce
Patterson Response                C. Chavez to volunteer would have been made during and
                                  in furtherance of the Count 2 conspiracy, so they would be
                                  admissible for their truth under rule 801(d)(2)(E) as to the
                                  Count 2 conspirators. As this statement is not hearsay, and
                                  B. Garcia and Patterson are members of the Count 2
                                  conspiracy, see supra FOF ¶ 6, the Court overrules their
                                  objections, see B. Garcia Response ¶ 4, at 2; Patterson
                                  Response ¶ 22, at 9.
Statement 32: “Willie Amador told Willie Amador, a member of the Count 2 conspiracy, see
Eugene Martinez to be lookout     supra FOF ¶ 7, made this statement before the alleged
during the Garza murder and       murder, to effectuate the Garza murder, see March 13 Tr.
stated, ‘If something happens, youat 29:23-30:11 (Castellano, Stemo). Accordingly, this
already know.’”                   statement was made during and in furtherance of the Count
                                  2 conspiracy by a member of that conspiracy, and therefore
Declarant: Willie Amador          is admissible for its truth against the Count 2 conspirators
                                  under rule 801(d)(2)(E). C. Chavez and Patterson are
Source: Eugene Martinez           members of the Count 2 conspiracy, see supra FOF ¶ 6, so
                                  the Court overrules their objections, see C. Chavez
Date: On or before March 26, 2001 Response ¶ 19, at 6; Patterson Response ¶ 23, at 9-10. The
                                  Court will, on request, give a limiting instruction as to the
Objections: C. Chavez Response,
                                  Defendants who are not charged in Count 2.
Patterson Response

Statement 33: “While strangling B. Garcia argues that, because the James Proffer lists this
Garza someone in the room yelled statement’s declarant as “Allen Patterson or Christopher
‘Close the door!’”                Chavez,” James Proffer at 18, “[t]here is no ability to
                                  properly attribute or authenticate the statement to any
Declarant: Allen Patterson or particular declarant.” B. Garcia ¶ 5, at 2-3. Patterson
Christopher Chavez                argues that the uncertainty “about the declarant renders the
                                  statement inadmissible, in that the probative value is
Source: Eugene Martinez           greatly outweighed by the danger of unfair prejudice to
                                  Mr. Patterson.” Patterson Response ¶ 4, at 2.
Date: On or before March 26, 2001
                                  This statement -- “Close the door!,” James Proffer at 18--
Objections: B. Garcia Response, is a command, so it is neither true nor false, and is not
Patterson Response                hearsay, see supra Statement 13 (analyzing the relationship
                                  of actions and statements). Associated statements are
                                  probably admissible against the Count 2 conspirators under
                                  rule 801(d)(2)(E), if uttered before Garza’s death -- i.e.,



                                            - 106 -
                                    before the conspiracy’s termination. See United States v.
                                    Alcorta, 853 F.3d at 1139.
                                    As to authentication, rule 901 states that “the proponent [of
                                    an item of evidence] must produce evidence sufficient to
                                    support a finding that the item is what the proponent
                                    claims it is.” Fed. R. Evid. 609(a). Accordingly, so long
                                    as the United States asserts only that this statement was
                                    made by either Patterson or Chavez, it only needs, under
                                    rule 609, to introduce evidence sufficient to support a
                                    finding that one of those two individuals made the
                                    statement. See Fed. R. Evid. 609(a). The testimony of the
                                    witness who relates this statement to the jury -- assuming
                                    that the witness has knowledge -- satisfies that
                                    requirement. See Fed. R. Evid. 609(b)(1) (stating that the
                                    testimony of a witness with knowledge satisfies rule 609’s
                                    authentication requirement).       Accordingly, the Court
                                    overrules B. Garcia’s objection. See B. Garcia Response
                                    ¶ 5, at 2-3. The uncertainty of the declarant would not
                                    provoke an emotional response from the jury or adversely
                                    affect its attitude toward Patterson, so the introduction of
                                    this statement is not unfairly prejudicial, and the Court will
                                    not exclude it. See Fed. R. Evid. 403; United States v.
                                    Rodriguez, 192 F.3d at 951. Accordingly, the Court also
                                    overrules Patterson’s objection. See Patterson Response
                                    ¶ 4, at 2.
Statement 34: “Leonard Lujan      The Court finds, by a preponderance of the evidence, that
approached Eugene Martinez and    Lujan -- a member of the Count 2 conspiracy, see supra
told him to talk to Willie Amador FOF ¶ 6 -- before the alleged murder, made this statement
about the murders.”               to elicit E. Martinez’ and Amador’s participation in the
                                  conspiracy to murder Garza, see March 13 Tr. at 30:20-
Declarant: Leonard Lujan          31:1 (Castellano, Stemo). Accordingly, this statement was
                                  made during and in furtherance of the Count 2 conspiracy
Source: Eugene Martinez           by a member of that conspiracy, and therefore is
                                  admissible for its truth against the Count 2 Defendants
Date: On or before March 26, 2001 under rule 801(d)(2)(E). C. Chavez and Patterson are
                                  members of the Count 2 conspiracy. See supra FOF ¶ 6.
Objection: C. Chavez Response,
                                  The Court accordingly overrules C. Chavez’ and
Patterson Response
                                  Patterson’s objections. See C. Chavez Response ¶ 20, at 6-
                                  7; Patterson Response ¶ 24, at 10. The Court, on request,
                                  will give a limiting instruction as to the Defendants who
                                  are not charged in Count 2.
Statement 35: “Eugene Martinez The Court finds, by a preponderance of the evidence, that
asked Billy Garcia and Garcia B. Garcia -- a member of the Count 2 conspiracy, see supra
confirmed the order and said ‘it’s FOF ¶ 6 -- before the alleged murder, made this statement



                                           - 107 -
coming from me’ and ‘make sure it to ensure that Garza would be killed, see March 13 Tr. at
happens.’”                        31:2-12 (Castellano, Stemo). Accordingly, this statement
                                  was made during and in furtherance of the Count 2
Declarant: Billy Garcia           conspiracy by a member of that conspiracy, and is
                                  admissible for its truth against the Count 2 Defendants
Source: Eugene Martinez           under rule 801(d)(2)(E). C. Chavez and Patterson are
                                  members of the Count 2 conspiracy. See supra FOF ¶ 6.
Date: On or before March 26, 2001 The Court accordingly overrules C. Chavez’ and
                                  Patterson’s objections. See C. Chavez Response ¶ 21, at 7;
Objections: C. Chavez Response,
                                  Patterson Response ¶ 25, at 10. The Court will, on request,
Patterson Response
                                  give a limiting instruction as to the Defendants who are not
                                  charged in Count 2.
Statement 36: “Joe Gallegos later   The United States orally conceded that this statement is not
informed Leroy Lucero that          admissible under rule 801(d)(2)(E), because it was made
Lawrence Torres saw and was         four or five years after the Castillo and Garza murders.
concerned Torres might snitch.”     See March 13 Tr. at 32:5-13 (Castellano). The Court thus
                                    sustains B. Garcia’s, C. Chavez’, and Troup’s objections
Declarant: Joe Gallegos             insofar as they assert that this is not a coconspirator
                                    statement. See B. Garcia Response ¶ 6, at 3; C. Chavez
Source: Leroy Lucero                Response ¶ 22, at 7; Troup Response ¶ 6, at 2.
Date: On or before March 26, 2001   The United States suggests, however, that the statement is
                                    admissible against J. Gallegos under rule 801(d)(2)(A).
Objections: B. Garcia Response,     See March 13 Tr. at 32:11-13 (Castellano). The statement
C. Chavez Response, A. Gallegos     also appears to be a statement of then-existing state of
Response, J. Gallegos Response,     mind under rule 803(3) to the extent that it expresses
Troup      Response,   Patterson    J. Gallegos’ concerns and as circumstantial evidence of
Response                            J. Gallegos’ state of mind, i.e. consciousness of guilt. It is
                                    not admissible under rule 803(3), however, to show that
                                    Lawrence Torres saw anything, because rule 803(3) does
                                    not permit a statement of belief to be used to prove the fact
                                    believed.    See Fed. R. Evid. 803(3).           The Court
                                    accordingly overrules Patterson’s objection. See Patterson
                                    Response ¶ 26, at 10-11. If the statement comes in under
                                    rule 801(d)(2)(A), all Defendants other than J. Gallegos
                                    may request a limiting instruction. If the statement is
                                    admitted for a non-hearsay purpose, the Court will instruct
                                    the jury that it can consider the statement only for this
                                    purpose.
                                    That this statement is nontestimonial means that its
                                    admission does not offend the Confrontation Clause.
                                    Accordingly, the Court overrules A. Gallegos’ objection
                                    alleging a confrontation violation and, for the reasons
                                    stated supra note 27, the Court overrules A. Gallegos’
                                    negative spillover objection. See A. Gallegos Response



                                           - 108 -
                                   ¶ 4, at 2. J. Gallegos also objects to this statement “on
                                   confrontation grounds,” but, because he is the declarant,
                                   there is no confrontation issue and the Court overrules his
                                   objection. See J. Gallegos Response ¶ 2, at 4. The Court
                                   can also use limiting instructions to mitigate any prejudice
                                   to other Defendants.
Statement 37: “Edward Troup told The United States provided additional context for this
Lawrence Torres, ‘This has nothing statement at the Court’s James hearing:
to do with you. Don’t come up             On the morning of the murder, March 26,
here.’”                                   2001, Lawrence Torres woke up. As he
                                           walked out to heat up water for his coffee,
Declarant: Edward Troup
                                           he saw Angel DeLeon and Edward Troup,
Source: Lawrence Torres                    and it looked like to him that they were
                                           disassembling a laundry bag. He put his
Date: On or before March 26, 2001          water into the microwave, went back to his
                                           cell. He heard a struggle, so he looked out
Objections: B. Garcia Response,            to see what was happening, and he saw Mr.
C. Chavez Response, Patterson              Edward Troup sitting at a table. Mr. Torres
Response                                   tried go upstairs to see what was happening,
                                           and that’s when Mr. Troup made that
                                           statement.

                                  March 13 Tr. at 32:20-33:5 (Stemo). The Court therefore
                                  finds, by a preponderance of the evidence, that Troup, a
                                  member of the Count 1 conspiracy, see supra FOF ¶ 3,
                                  made this statement during the alleged Castillo murder to
                                  prevent outside interference with the murder.
                                  Accordingly, this statement was made during and in
                                  furtherance of the Count 1 conspiracy by a member of that
                                  conspiracy, and is admissible against the Count 1
                                  Defendants under rule 801(d)(2)(E). B. Garcia is a
                                  member of the Count 1 conspiracy, see supra FOF ¶ 3, so
                                  the Court overrules B. Garcia’s objection, see B. Garcia
                                  Response ¶ 7, at 3. C. Chavez and Patterson are not
                                  members of the Count 1 conspiracy, see supra FOF ¶¶ 2-3,
                                  so the Court sustains C. Chavez’ and Patterson’s
                                  objections insofar as they request a limiting instruction,
                                  which the Court will give at C. Chavez’ or Patterson’s in-
                                  court request, see C. Chavez Response ¶ 23, at 7-8;
                                  Patterson Response ¶ 27, at 11. The Court will, on request,
                                  give a limiting instruction to any of the other Defendants
                                  who are not charged in Count 1.
Statement 38: “Angel Deleon had a The James hearing testimony indicates that DeLeon made
scratch on his finger and told a this statement after the Castillo murder, so it was not made
                                  during the conspiracy to commit that murder. See March



                                            - 109 -
female CO that he cut himself.”   13 Tr. at 33:9-21(Castellano, Stemo). Consequently, it is
                                  not admissible for its truth under rule 801(d)(2)(E). The
Declarant: Angel DeLeon           statement is admissible, however, as circumstantial
                                  evidence of DeLeon’s state of mind, specifically his
Source: Lawrence Torres           consciousness of guilt, and the Court will give a limiting
                                  instruction that the jury can consider this statement for
Date: On or before March 26, 2001 only this purpose. The Court accordingly overrules B.
                                  Garcia’s, C. Chavez’, and Patterson’s objections that this is
Objections: B. Garcia Response,
                                  inadmissible hearsay. See B. Garcia Response ¶ 8, at 4;
C. Chavez Response, Patterson
                                  C. Chavez Response ¶ 24, at 8; Patterson Response ¶ 28, at
Response
                                  11-12.
                                       Offering an out-of-court statement for a purpose other than
                                       to prove its truth does not implicate the Confrontation
                                       Clause, see Tennessee v. Street, 471 U.S. 409, 417 (1985),
                                       so the Court overrules B. Garcia’s and C. Chavez’
                                       objections that “this is a testimonial statement made to a
                                       CO during the process of an investigation and therefore is
                                       inadmissible,” B. Garcia Response ¶ 8, at 4.

Statement 39: “Kyle Dwyer came That Dwyer brought the Sanchez paperwork to SNMCF is
to SNMCF with ‘paperwork’ on an action and not a statement. See supra Statement 13
Sanchez.”                      (analyzing the relationship between actions and
                               statements).    Accordingly, it is not hearsay and is
Declarant: Kyle Dwyer          admissible, so the Court overrules Troup’s objection. See
                               Troup Response ¶ 7, at 2.
Source: Ben Clark

Date: On or before June 17, 2007

Objections: Troup Response
Statement 40: “The ‘paperwork’ Clark likely does not have personal knowledge regarding
came from the Crazy Town the paperwork’s origins; he probably knows that the
Roswell gang.”                 paperwork came from the Crazy Town Roswell gang
                               because somebody told him about the paperwork’s origins.
Declarant: Ben Clark           See Fed. R. Evid. 602. The Court has no information
                               regarding that out-of-court statement to Clark, so it cannot
Source: Ben Clark              analyze whether that statement is admissible for its truth.
Date: On or before June 17, 2007

Objections: None
Statement 41: “Joe and Andrew          This statement is not admissible under rule 801(d)(2)(E),
Gallegos just pulled ‘a job’ and had   because the United States has not provided evidence for
to go ‘clean up.’ They were giving     the Court to conclude, by a preponderance of the evidence,
money and heroin to friends to         that a conspiracy to murder Adrian Burns existed.




                                              - 110 -
‘help them out.’ Joe Gallegos said, The James Proffer is not entirely clear regarding which
‘I just came up.’”                  statements A. Gallegos made and which statements
                                    J. Gallegos made. Rule 801(d)(2)(A) permits the statement
Declarant: Joe and/or Andrew to be admitted against whichever Gallegos brother made
Gallegos                            the statement. If one Gallegos brother made a statement, it
                                    may be admissible against the other under rule
Source: Leroy Vallejos, Michael 801(d)(2)(B), which permits a statement to be introduced
Sutton                              against a party that “manifested that it adopted or believed
                                    [the statement] to be true.” Fed. R. Evid 801(d)(2)(B).
Date: On or about November 12, See id. advisory committee’s notes to 1972 proposed rules
2012                                (“Adoption or acquiescence may be manifested in any
                                    appropriate manner. When silence is relied upon, the
Objections: A. Gallegos Response,
                                    theory is that the person would, under the circumstances,
J. Gallegos Response
                                    protest the statement made in his presence, if untrue.”).
                                    Additionally, the statement might be admissible as an
                                    excited utterance. See Fed. R. Evid. 803(2).
                                     A. Gallegos objects to this statement on confrontation
                                     grounds, but because this statement is nontestimonial, the
                                     Court overrules this objection. See A. Gallegos Response
                                     ¶ 4, at 2. A. Gallegos also objects to this statement
                                     because “there is a lack of personal knowledge and an
                                     overall inability to properly attribute or authenticate the
                                     source for those statements that are simply identified with
                                     both Joe and Andrew Gallegos, or simply the ‘Gallegos
                                     brothers.’” A. Gallegos Response ¶ 5, at 3. At trial, the
                                     witness who relates these statements to the jury will
                                     probably identify the declarant with more specificity, and
                                     the parties can address personal knowledge and
                                     authentication at that point. It is worth noting, however,
                                     that a party offering a statement for its truth under rule
                                     801(d)(2) need not establish that the declarant had personal
                                     knowledge. See 2 Stephen A. Saltzburg et al., Federal
                                     Rules of Evidence Manual § 602.02[2] (11th ed.
                                     2015)(“The exception to the rule is a statement admissible
                                     under Rule 801(d)(2) as a statement of a party-opponent,
                                     where the declarant need not have personal knowledge for
                                     the statement to be admissible.”). Accordingly, the Court
                                     overrules A. Gallegos’ authentication objection for now,
                                     although he may renew it at trial if the authentication is
                                     lacking. See A. Gallegos Response ¶ 5, at 3.
                                     J. Gallegos objects to this statement and Statement 42,
                                     because admitting them “is probably in-violation [sic] of
                                     the holding in Bruton v. United States, 391 U.S. 123
                                     (1968).” J. Gallegos Response ¶ 3, at 4. That this




                                            - 111 -
                                      statement is nontestimonial indicates that admitting it for
                                      its truth does not offend the Confrontation Clause.
                                      Further, if rule 801(d)(2)(A) and rule 801(d)(2)(B) both
                                      apply, the statement is admissible against both Gallegos
                                      brothers. The Court accordingly overrules J. Gallegos’
                                      objection. See J. Gallegos Response ¶ 3, at 4.
Statement 42: “Joe and Andrew         This statement is not admissible under rule 801(d)(2)(E),
Gallegos were covered in blood        because the United States has not provided evidence for
and advised they were ‘cleaning       the Court to conclude, by a preponderance of the evidence,
the house.’ Joe Gallegos later went   that a conspiracy to murder Burns existed.
by Leroy Vallejos’ house and tried
                                 Part of this statement -- that J. Gallegos tried to give
to give Vallejos his and Andrew  Vallejos the truck -- is an action and not a statement, so it
Gallegos’ truck.”
                                 is not hearsay. See supra Statement 13 (analyzing the
Declarant: Joe and/or Andrew relationship between actions and statements). Statements
                                 indicating why J. Gallegos was giving Vallejos the truck
Gallegos
                                 are admissible as circumstantial evidence of J. Gallegos’
Source: Daniel Orndorff, Michael state of mind or as statements of J. Gallegos’ then-existing
Sutton, Leroy Vallejos           state of mind under rule 803(3). That “they were ‘cleaning
                                 the house,’” James Proffer at 22, is admissible for its truth
Date: On or about November 12, against the declarant under 801(d)(2)(A), and likely against
2012                             the other brother under 801(d)(2)(B).
                                  A. Gallegos objects to this statement on confrontation
Objections: A. Gallegos Response, grounds, but because this statement is nontestimonial, the
J. Gallegos Response              Court overrules this objection. See A. Gallegos Response
                                  ¶ 4, at 2. A. Gallegos also objects to this statement
                                  because “there is a lack of personal knowledge and an
                                  overall inability to properly attribute or authenticate the
                                  source for those statements that are simply identified with
                                  both Joe and Andrew Gallegos, or simply the ‘Gallegos
                                  brothers.’” A. Gallegos Response ¶ 5, at 3. At trial, the
                                  witness who relates these statements to the jury will
                                  probably identify the declarant with more specificity, and
                                  the parties can address personal knowledge and
                                  authentication at that point. It is worth noting, however,
                                  that a party offering a statement for its truth under rule
                                  801(d)(2) need not establish that the declarant had personal
                                  knowledge. See 2 Saltzburg et al., supra, § 602.02[2]
                                  (“The exception to the rule is a statement admissible under
                                  Rule 801(d)(2) as a statement of a party-opponent, where
                                  the declarant need not have personal knowledge for the
                                  statement to be admissible.”). Accordingly, the Court
                                  overrules A. Gallegos’ authentication objection for now,
                                  although he may renew it at trial if the authentication is




                                             - 112 -
                                       lacking. See A. Gallegos Response ¶ 5, at 3.
                                       J. Gallegos objects to this statement’s admission, as
                                       discussed supra Statement 41. The Court overrules this
                                       objection, because the statement is nontestimonial and, if
                                       rule 801(d)(2)(A) and rule 801(d)(2)(B) both apply, the
                                       statement is admissible against both Gallegos brothers.
                                       See J. Gallegos Response ¶ 3, at 4.
Statement 43: “Charlene Baldizan       The Court has not found that a conspiracy to murder Burns
agreed to get rid of the van because   existed by a preponderance of the evidence, so this
the Gallegos brothers knew police      statement is not admissible under rule 801(d)(2)(E).
were looking for it.”                  Accordingly, the Court sustains the portion of J. Gallegos’
                                       objection as to the statement’s admission under this
Declarant: Gallegos brothers           hearsay exclusion. See J. Gallegos Response ¶ 4, at 4.

Source: Charlene Baldizan         A. Gallegos objects to this statement on confrontation
                                  grounds, but because this statement is nontestimonial and
Date: On or about November 12, A. Gallegos one of the declarants, the Court overrules this
2012                              objection.     See A. Gallegos Response ¶ 4, at 2.
                                  A. Gallegos also objects to this statement because “there is
Objections: A. Gallegos Response, a lack of personal knowledge and an overall inability to
J. Gallegos Response              properly attribute or authenticate the source for those
                                  statements that are simply identified with both Joe and
                                  Andrew Gallegos, or simply the ‘Gallegos brothers.’”
                                  A. Gallegos Response ¶ 5, at 3. At the James hearing,
                                  however, Agent Stemo indicated that Baldizan specifically
                                  attributed this statement to both brothers, and was
                                  physically present with them as they hid from police. See
                                  March 13 Tr. at 36:18-37:19 (Castellano, Stemo).
                                  Accordingly, this statement is admissible as evidence of
                                  the brothers’ then-existing state of mind -- specifically,
                                  their motive for getting rid of the van -- under rule 803(3).
                                  It is also admissible as circumstantial evidence of the
                                  brothers’ consciousness of guilt. Any statements made
                                  that the police were looking for the van are admissible
                                  against only the declarant brother under rule 801(d)(2)(A)
                                  -- although rule 801(d)(2)(B) may apply to the other
                                  brother -- because rule 803(3) does not permit a statement
                                  of belief to be used to prove the fact believed. See Fed. R.
                                  Evid. 803(3) (excluding from admissibility “a statement of
                                  memory or belief to prove the fact remembered or
                                  believed[,] unless it relates to the validity or terms of the
                                  declarant’s will”). Accordingly, the Court overrules A.
                                  Gallegos’ authentication objection. See A. Gallegos
                                  Response ¶ 5, at 3.




                                              - 113 -
                                       J. Gallegos also objects to this statement, because “this
                                       appears to be an act or action rather than a statement.” J.
                                       Gallegos Response ¶ 4, at 4. An action which is not meant
                                       as an assertion is not a statement, and is admissible non-
                                       hearsay. See supra Statement 13. There appears to be
                                       statements within the statement, as analyzed above, and the
                                       Court overrules this objection. See J. Gallegos Response
                                       ¶ 4, at 4.
Statement 44: “Joe and Andrew          The United States orally struck “and Andrew” from
Gallegos asked Jason Van Veghel        statement 44, so the Court analyzes the statement without
to clean up the living room and pull   this phrase. March 13 Tr. at 37:21-24 (Castellano).
the carpet up and gave him 2-3 hits    A. Gallegos objects to this statement on confrontation
of heroin for it. Joe Gallegos also
                                       grounds, but, as there is no Confrontation Clause issue
asked Van Veghel to clean blood        here, the Court overrules this objection. See A. Gallegos
off air compressor.”                   Response ¶ 4, at 2.
Declarant: Joe Gallegos           J. Gallegos objects to this statement, because Van Veghel
                                  “has never been alleged or identified as a co-conspirator.”
Source: Jason Van Veghel          J. Gallegos Response ¶ 5, at 4. After J. Gallegos filed his
                                  response, the United States orally identified Van Veghel as
Date: On or about November 13, a conspirator in the Burns homicide coverup at the Court’s
2012                              James hearing.        See March 12 Tr. at 99:23-100:3
                                  (Castellano).      Additionally, whether a statement is
Objections: A. Gallegos Response, admissible under rule 801(d)(2)(E) depends on whether the
J. Gallegos Response              statement was made by a conspirator and not on whether
                                  the statement was made to a conspirator. See 4 Saltzburg
                                  et al., supra, § 801.02[7], at 801-74.
                                       Rule 801(d)(2)(E) does not apply to this statement,
                                       however, because the Court has not found that a
                                       conspiracy to murder Adrian Burns existed by a
                                       preponderance of the evidence. Nonetheless, Van Veghel
                                       can testify regarding the actions he took without running
                                       afoul of the rule against hearsay. See Fed. R. Evid. 801(c).
                                       Any instructions J. Gallegos gave Van Veghel are orders,
                                       not statements, and thus admissible non-hearsay as well.
                                       See supra Statement 13. Any statement J. Gallegos may
                                       have said to Van Veghel is admissible against J. Gallegos
                                       under 801(d)(2)(A). See Fed. R. Evid. 801(d)(2)(A).
                                       Accordingly, the Court overrules J. Gallegos’ objection.
                                       See J. Gallegos Response ¶ 5, at 4. The Court, upon
                                       request, will give a limiting instruction for any such
                                       statements as to the other Defendants.
Statement 45: “The next day, at Joe The Court has not found that a conspiracy to murder Burns
Gallegos[’]    request,   Andrew existed by a preponderance of the evidence, so this



                                              - 114 -
Gallegos threw a set of keys and a statement is not admissible under rule 801(d)(2)(E). Van
wrist watch into a field.”         Veghel can testify regarding the actions he observed, such
                                   as A. Gallegos throwing a set of keys and a wrist watch
Declarant: Andrew Gallegos         into a field, without running afoul of the rule against
                                   hearsay, however. See March 13 Tr. at 38:16-39:7
Source: Jason Van Veghel           (Castellano, Stemo); Fed. R. Evid. 801(c). Further, J.
                                   Gallegos’ order to A. Gallegos to throw out the keys and
Date: On or about November 13, wrist watch is not an assertion, so it is admissible non-
2012                               hearsay. See supra Statement 13.
Objections: A. Gallegos Response, J. Gallegos’ order is nontestimonial, so there is no
J. Gallegos Response              Confrontation Clause issue. Accordingly, the Court
                                  overrules A. Gallegos’ and J. Gallegos’ objections. See
                                  A. Gallegos Response ¶ 4, at 2; J. Gallegos Response ¶ 6,
                                  at 4-5.
Statement 46: “Joe Gallegos found     The Court has not found that a conspiracy to murder Burns
out the police were coming to         existed by a preponderance of the evidence, so this
search the house and he gave          statement is not admissible under rule 801(d)(2)(E).
several guns and other stolen goods
                                  Van Veghel can testify regarding actions he observed --
to Jason Van Veghel to store      such as J. Gallegos giving him several guns and stolen
elsewhere.”                       goods -- without running afoul of the rule against hearsay.
                                  See Fed. R. Evid. 801(c). Statements indicating why
Declarant: Joe Gallegos
                                  J. Gallegos was giving Van Veghel those guns and goods
Source: Jason Van Veghel          are admissible as circumstantial evidence of J. Gallegos’
                                  state of mind or as statements of J. Gallegos’ then-existing
Date: On or about November 13, state of mind, specifically his motive, under rule 803(3).
2012                              There is no Confrontation Clause issue here, because any
                                  statements are nontestimonial, so the Court overrules A.
Objections: A. Gallegos Response, Gallegos’ objection. See A. Gallegos Response ¶ 4, at 2.
J. Gallegos Response              J. Gallegos argues that this statement is “inconsistent with
                                  the discovery provided.” J. Gallegos Response ¶ 7, at 5.
                                  J. Gallegos can impeach this statement based on that
                                  inconsistency, but it does not render the statement
                                  inadmissible.    Accordingly, the Court overrules this
                                  objection. See J. Gallegos Response ¶ 7, at 5.
Statement 47: “Santos Gonzale[z]      Any statements that J. Gallegos made ordering others to
told Gomez ‘You remember me?’         kill Gomez are admissible against the members of the
They then told Gomez that Joe         Gomez conspiracy -- Counts 14, 15, and 16 -- under
Gallegos put a hit out and they       801(d)(2)(E). See supra FOF ¶ 14. Statements that those
were there to kill him.”              others made to Gomez are either circumstantial evidence
                                      of the declarant’s state of mind or statements of then-
Declarant: Santos Gonzalez            existing state of mind under 803(3), specifically their
                                      motive for assaulting Gomez.




                                             - 115 -
Source: Jose Gomez             Gutierrez objects to this statement, because, “as part of his
                               plea agreement,” Gonzalez “agreed not to testify,” and
Date: On or about February 27, because it is “factually inconsistent with the statements
2016                           given by Jose Gomez during” his interview. Gutierrez
                               Response ¶ 2, at 1. This statement is admissible under
Objection: Gutierrez Response, 803(3) “regardless of whether the declarant,” i.e.,
J. Gallegos Response           Gonzalez, “is available as a witness.” Fed. R. Evid. 803.
                               Further, Gutierrez may impeach the statement based on
                               that inconsistency, but this possible inconsistency does not
                               render the statement inadmissible. Accordingly, the Court
                               overrules Gutierrez’ objection. See Gutierrez Response
                               ¶ 2, at 1.
                                    J. Gallegos argues that this statement is inadmissible,
                                    because “Santos Gonzalez is not expected to testify and
                                    this statement is contained in the factual portion of his plea
                                    agreement.” J. Gallegos Response ¶ 8, at 5. The United
                                    States probably reused language from Gonzalez’ plea
                                    agreement when drafting the James Proffer, but that does
                                    not render Jose Gomez’ testimony relating the substance of
                                    Gonzalez’ out-of-court statement inadmissible. The Court
                                    overrules this objection. See J. Gallegos Response ¶ 8, at
                                    5.
Statement 48: “Shauna Gutierrez Gutierrez “objects to the statement as factually inaccurate
said ‘they didn’t finish him’ when and simply untrue,” and notes that B. Rodriguez has given
Gomez ran away.”                   inconsistent statements during her multiple interviews.
                                   Gutierrez Response ¶ 3, at 1. Gutierrez can deal with this
Declarant: Shauna Gutierrez        inconsistency at trial through B. Rodriguez’ impeachment,
                                   so the Court overrules this objection. See Gutierrez
Source: Brandy Rodriguez           Response ¶ 3, at 1.
Date: On or about February 27, The United States orally indicated that it will offer this
2016                            statement only if Brandy Rodriguez testifies to it. See
                                March 13 Tr. at 41:7-12 (Castellano)(“Brandy Rodriguez
Objections: Gutierrez Response, is not cooperating with the Government at this time, but I
J. Gallegos Response            am submitting this statement for the Court’s consideration
                                in case that changes.”). Consequently, J. Gallegos’
                                assertion that “neither the declarant nor the source is
                                expected to testify” creates no admissibility issues.
                                J. Gallegos Response ¶ 48, at 5. If B. Rodriguez testifies,
                                then J. Gallegos’ assertion is false. If B. Rodriguez does
                                not testify, this statement will not be offered into evidence,
                                so whether it is admissible is moot.
                                    J. Gallegos also asserts that “there is no indicia of
                                    trustworthiness based on the multiple versions of




                                           - 116 -
                                    statements given by” B. Rodriguez and Gutierrez.
                                    J. Gallegos ¶ 9, at 5. J. Gallegos can argue to the jury that
                                    this statement is untrustworthy, but that does not render the
                                    statement inadmissible. The Court overrules J. Gallegos’
                                    objection. See J. Gallegos Response ¶ 9, at 5.
                                    This statement is not admissible under 801(d)(2)(E),
                                    because the United States has not shown by a
                                    preponderance of the evidence that the conspiracy
                                    continued once the conspirators failed at killing Gomez.
                                    See United States v. Alcorta, 853 F.3d at 1139. The
                                    statement is admissible against Gutierrez under
                                    801(d)(2)(A). The Court, on request, will give a limiting
                                    instruction as to the other Defendants.
Statement 49: “Santos Gonzalez      Gutierrez objects to this statement “as factually
and Paul Rivera knocked on the      inaccurate.” Gutierrez Response ¶ 4, at 2. Gutierrez can
door and asked for Gomez. They      deal with this problem at trial through impeachment, so the
then told Charlene Parker-Johnson   Court overrules this objection. See Gutierrez Response
that she should leave the house.”   ¶ 4, at 2.

Declarant: Santos Gonzalez and/or J. Gallegos “objects to this statement to the extent that it
                                  may have come from Santos Gonzale[z] who probably will
Paul Rivera
                                  not testify. Defendant further objects as this statement
Source: Charlene Parker-Johnson   does not appear trustworthy as the source is not provided
                                  ostensibly because he/she remains unknown.” J. Gallegos
Date: On or about February 27, Response ¶ 10, at 5. First, coconspirator statements are
2016                              admissible under 801(d)(2)(E) regardless whether the
                                  declarant testifies. See Fed. R. Evid. 801(d)(2)(E).
Objections: Gutierrez Response, Second, contrary to the J. Gallegos Response, the James
J. Gallegos Response              Proffer identifies the source of this statement as Charlene
                                  Parker-Johnson, and not as Gonzalez or unknown. See
                                  James Proffer at 26. To the extent that J. Gallegos’ actual
                                  objection is to the uncertainty of the declarant, this issue
                                  likely will be cleared up during Parker-Johnson’s
                                  testimony.      Accordingly, the Court overrules this
                                  objection. J. Gallegos Response ¶ 10, at 5.
                                    The Court finds, by a preponderance of the evidence, that a
                                    member of the Counts 14-16 conspiracy -- either Gonzalez
                                    or Rivera, see supra FOF ¶ 14 -- made this statement,
                                    before the alleged attempt to murder Gomez, to get Parker-
                                    Johnson to leave the house so the coconspirators could kill
                                    Gomez unimpeded.         See March 13 Tr. at 42:2-11
                                    (Castellano, Stemo). Accordingly, this statement was
                                    made during and in furtherance of the Counts 14-16
                                    conspiracy by a member of that conspiracy, and is




                                           - 117 -
                                   admissible for its truth against the Counts 14-16
                                   Defendants -- including J. Gallegos and Gutierrez, see
                                   supra FOF ¶ 14 -- under 801(d)(2)(E). The Court, on
                                   request, will give a limiting instruction as to the
                                   Defendants who are not charged in Counts 14-16.
Statement 50: “Santos Gonzalez Gutierrez objects to this statement “as factually
and Paul Rivera yelled, ‘He’s inaccurate.” Gutierrez Response ¶ 4, at 2. Gutierrez can
running!’ and ‘He’s getting away!’ deal with this issue at trial through impeachment, so the
when Gomez started to run.”        Court overrules this objection. See Gutierrez Response
                                   ¶ 4, at 2.
Declarant: Santos Gonzalez and/or
                                   J. Gallegos “objects to this statement to the extent that it
Paul Rivera
                                   may have come from Santos Gonzale[z] who probably will
Source: Charlene Parker-Johnson    not testify. Defendant further objects as this statement
                                   does not appear trustworthy as the source is not provided
Date: On or about February 27, ostensibly because he/she remains unknown.” J. Gallegos
2016                               Response ¶ 10, at 5. First, coconspirator statements are
                                   admissible under 801(d)(2)(E) regardless whether the
Objections: Gutierrez Response, declarant testifies. See Fed. R. Evid. 801(d)(2)(E).
J. Gallegos Response               Second, contrary to the J. Gallegos Response, the James
                                   Proffer identifies the source of this statement as Charlene
                                   Parker-Johnson, and not as Gonzalez or unknown. See
                                   James Proffer at 26. To the extent that J. Gallegos’
                                   objection is to the uncertainty of the declarant, this issue
                                   likely will be cleared up during Parker-Johnson’s
                                   testimony.      Accordingly, the Court overrules this
                                   objection. See J. Gallegos Response ¶ 10, at 5.
                                     These statements are admissible as excited utterances, see
                                     Fed. R. Evid. 803(2), or as present-sense impressions, see
                                     Fed. R. Evid. 803(1). See also March 13 Tr. at 42:12-43:2
                                     (Castellano, Stemo).
Statement 51: “Joe Gallegos placed   Gutierrez objects to this statement, because neither she nor
a hit on Gomez because Joe           B. Rodriguez made this statement and because it is
Gallegos feared Gomez would          inconsistent. See Gutierrez Response ¶ 5, at 2. Gutierrez
testify against him on a state       can deal with this credibility question and inconsistency at
murder charge.”                      trial, so the Court overrules this objection. See Gutierrez
                                     Response ¶ 5, at 2.
Declarant: Shauna Gutierrez and
                                J. Gallegos “objects to this statement to the extent that its
Brandy Rodriguez
                                source is unidentified.” J. Gallegos Response ¶ 11, at 5.
Source: Paul Rivera             The source of this statement, however, is not unidentified.
                                See James Proffer at 27. See also March 13 Tr. at 43:3-11
Date: On or about February 27, (Castellano, Stemo). To the extent that J. Gallegos’
2016                            objection is to the uncertainty of the declarant, this issue
                                likely will be cleared up during Rivera’s testimony. The
Objections: Gutierrez Response,



                                            - 118 -
A. Gallegos Response, J. Gallegos Court overrules this objection.
Response                          This statement is admissible for its truth against the
                                  members of the Counts 14-16 conspiracy under rule
                                  801(d)(2)(E). Both declarants -- B. Rodriguez and
                                  Gutierrez -- are members of the Counts 14-16 conspiracy.
                                  See supra FOF ¶ 14. The statement was made in
                                  furtherance of that conspiracy, because it enlisted Rivera’s
                                  assistance in the conspiracy. This statement is not,
                                  however, admissible against A. Gallegos, because he was
                                  not a member of the Counts 14-16 conspiracy, and the
                                  Court, at A. Gallegos’ request, will give the jury a limiting
                                  instruction. See A. Gallegos Response ¶ 4, at 2-3. The
                                  Court, on request, will give a limiting instruction as to the
                                  other Defendants who are not charged in Counts 14-16.
Statement 52: “Upon learning Gutierrez objects to this statement “as Gutierrez and
where Gomez was staying, Shauna Brandy never agreed to do anything. Brandy and Rivero
Gutierrez and Brandy Rodriguez agreed to go after Gomez.” Gutierrez Response ¶ 6, at 2.
agreed they needed to go after Gutierrez may deal with inaccuracy during trial, so the
Gomez.”                           Court overrules this objection. Gutierrez Response ¶ 6, at
                                  2.
Declarant: Shauna Gutierrez and
                                  J. Gallegos objects that there is no statement and that “it
Brandy Rodriguez
                                  appears to be factually inaccurate.” J. Gallegos Response
Source: Paul Rivera, Brandy ¶ 12, at 6. The action of going after Gomez is likely not
Rodriguez                         meant as an assertion, and thus not a statement, so it is
                                  admissible non-hearsay. See supra Statement 13. Any
Date: On or about February 27, corresponding statements about going after Gomez are
2016                              admissible against the members of the Counts 14-16
                                  conspiracy under 801(d)(2)(E). J. Gallegos also asserts
Objections: Gutierrez Response, that “the source is vague,” but Stemo indicated that both
J. Gallegos Response              Rivero and B. Rodriguez gave this statement. See March
                                  13 Tr. at 44:2-7 (Castellano, Stemo). The Court overrules
                                  this objection. See J. Gallegos Response ¶ 12, at 6.
Statement 53: “Paul Rivera agreed Paul Rivera’s testimony stating that he agreed to help with
to help with the hit on Gomez.”   the hit on Gomez is not an out-of-court statement offered
                                  “to prove the truth of the matter asserted,” so it raises no
Declarant: Paul Rivera            hearsay issues. Fed. R. Evid. 801(c). That Rivera’s
                                  testimony may be “self-serving” does not render it
Source: Paul Rivera               inadmissible.     J. Gallegos Response ¶ 13, at 6.
                                  Accordingly, the Court overrules J. Gallegos’ objection.
Date: On or about February 27, See J. Gallegos Response ¶ 13, at 6.
2016

Objections: J. Gallegos Response




                                            - 119 -
Statement 54: “You better not This statement is admissible as circumstantial evidence of
testify against my Jefe, or I’ll kill B. Rodriguez’ state of mind.
you!”

Declarant: Brandy Rodriguez

Source: Paul Rivera

Date: On or about February 27,
2016

Objections: None

Statement 55: “Santos Gonzale[z] This statement is admissible as a statement of Gonzalez’
also stated he was going to kill then-existing state of mind, specifically his plan, under
Gomez.”                          rule 803(3). See Fed. R. Evid. 803(3).
                                Gutierrez argues that this statement is “factually
Declarant: Santos Gonzalez
                                inaccurate” and contrary to Gomez’ statement given to law
Source: Paul Rivera             enforcement. Gutierrez Response ¶ 7, at 2. Gutierrez may
                                note the factual inconsistencies at trial, so the Court
Date: On or about February 27, overrules this objection. See Gutierrez Response ¶ 7, at 2.
2016                            J. Gallegos asserts that this statement is inaccurate,
                                because it is not consistent with Gonzalez’ plea
Objections: Gutierrez Response, agreement.     See J. Gallegos Response ¶ 14, at 6.
J. Gallegos Response            J. Gallegos can use that inconsistency to impeach this
                                statement, but it does not render this statement
                                inadmissible. The Court overrules this objection. See
                                J. Gallegos Response ¶ 14, at 6.
                                     No limiting instruction is appropriate.
Statement 56: “Told Shauna           The Gutierrez statement -- that “she was ‘happy to hear’
Gutierrez they had completed their   Gomez was likely dead, James Proffer at 29 -- is
mission. Shauna Gutierrez laughed    admissible as a statement of Gutierrez’ then-existing
and said she was ‘happy to hear’     emotional condition, as is thus admissible under rule
Gomez was likely dead.”              803(3). See Fed. R. Evid. 803(3).

Declarant: Brandy Rodriguez, Paul B. Rodriguez’, Rivera’s, and Gonzalez’ statements
                                  occurred immediately after the assault on Gomez. See
Rivera, Santos Gonzalez
                                  March 13 Tr. at 45:6-13 (Castellano, Stemo). These
Source: Paul Rivera               statements are, accordingly, admissible under rule 803(2)
                                  as excited utterances. See Fed. R. Evid. 803(2).
Date: On or about February 27, Gutierrez objects to this statement as untrue, self-serving,
2016                              and inconsistent with B. Gutierrez’ and Gonzalez’
                                  accounts. See Gutierrez Response ¶ 8, at 2. That Rivera’s
Objections: Gutierrez Response, testimony may be “self-serving” does not render it




                                            - 120 -
J. Gallegos Response                  inadmissible, and Gutierrez can deal with credibility and
                                      inconsistencies at trial, so the Court overrules Gutierrez’
                                      objection. Gutierrez Response ¶ 8, at 2.
                                      J. Gallegos objects to this statement, because “[t]hree
                                      individuals are listed as the source.” J. Gallegos Response
                                      ¶ 15, at 6. Three individuals, however, can make the same
                                      statement. For example, one person can make an oral
                                      statement, and two others can make the same statement
                                      nonverbally by nodding their heads. See Fed. R. Evid.
                                      801(a) (“‘Statement’ means a person’s oral assertion,
                                      written assertion, or nonverbal conduct, if the person
                                      intended it as an assertion.”). The Court thus overrules
                                      J. Gallegos’ objection. See J. Gallegos Response ¶ 15, at
                                      6.
Statement 57: “Shauna Gutierrez       Gutierrez’ giving orders to Gonzalez is an action and not a
told Santos Gonzalez to move the      statement, and is thus admissible non-hearsay. See supra
truck they used to another location   Statement 13. It is also a statement of Gutierrez’ then-
and leave it for a few days.”         existing state of mind if Rivera testifies that Gutierrez
                                      elaborated regarding her plans, e.g., to tell someone to
Declarant: Shauna Gutierrez           retrieve the truck in a few days. See Fed. R. Evid. 803(3).

Source: Paul Rivera             Gutierrez objects that this statement is “untrue and self-
                                serving,” and inconsistent with her and B. Rodriguez’
Date: On or about February 27, accounts. Gutierrez Response ¶ 9, at 2. That Rivera’s
2016                            testimony is self-serving does not make the statement
                                inadmissible, and Gutierrez can deal with credibility and
Objections: Gutierrez Response, inconsistency issues at trial, so the Court overrules her
J. Gallegos Response            objection. See Gutierrez Response ¶ 9, at 2.
                                      J. Gallegos argues that this statement is inadmissible,
                                      because “it is apparent that it was not made by the claimed
                                      declarant.” J. Gallegos Response ¶ 16, at 6. J. Gallegos is
                                      free to argue to the jury that it should not credit the
                                      evidence that the United States introduces to show that
                                      this statement was made, but such an argument does not
                                      render this statement inadmissible hearsay. Accordingly,
                                      the Court overrules this objection. See J. Gallegos
                                      Response ¶ 16, at 6.
Statement 58: “‘How come you          The James hearing testimony indicates that this is a two-
guys didn’t do the job more fully?’   part statement. First, before the Gomez assault, Gutierrez
after she previously told Rivera,     “told Paul Rivera, Santos Gonzalez to go get him.” March
Gonzalez, and Rodriguez to ‘Go get    13 Tr. at 46:11-13 (Castellano). See id. at 46:9-16
him.’”                                (Castellano, Stemo). Second, after the assault, when
                                      Rivera, Gonzalez, and B. Rodriguez reported back to
                                      Gutierrez, “Gutierrez said, ‘How come you guys didn’t do



                                            - 121 -
Declarant: Shauna Gutierrez          the job more fully?’”        March 13 Tr. at 46:18-19
                                     (Castellano). See id. at 46:17-24 (Castellano, Stemo).
Source: Brandy Rodriguez, Paul
                                Gutierrez’ pre-assault order is an action, not a statement,
Rivera
                                and is thus admissible non-hearsay. See supra Statement
Date: On or about February 27, 13. Any associated statements were made during and in
2016                            furtherance of the conspiracy to assault Gomez, so they
                                are admissible against the members of the Counts 14-16
Objections: Gutierrez Response, conspiracy under rule 801(d)(2)(E). See March 13 Tr. at
J. Gallegos Response            46:9-16 (Castellano, Stemo). The post-assault statement is
                                admissible as circumstantial evidence of Gutierrez’ state
                                of mind, i.e., to show that she expected and intended
                                Gomez to be killed or hurt more seriously.
                                     Gutierrez objects to this statement as untrue, but this
                                     possible problem is a credibility issue -- not an
                                     admissibility issue -- with which she can deal at trial, so
                                     the Court overrules her objection. See Gutierrez Response
                                     ¶ 10, at 2.
                                 J. Gallegos “objects to this statement as it is not attributed
                                 to one individual” and asserts that it is “unreliable as it is
                                 inconsistent with other statements.” J. Gallegos Response
                                 ¶ 17, at 6. The statement is attributed to one individual,
                                 Gutierrez, and that two individuals provided the same
                                 indication of what Gutierrez said alleviates some
                                 reliability issues -- J. Gallegos can deal with the rest at
                                 trial. The Court overrules this objection. See J. Gallegos
                                 Response ¶ 17, at 6.
Statement 59: “Don’t Testify”    The Court finds by a preponderance of the evidence, that
                                 Rivera -- a member of the Counts 14-16 conspiracy, see
Declarant: Paul Rivera           supra FOF ¶ 14 -- made this statement during the Gomez
                                 assault, to induce Gomez not to testify against J. Gallegos.
Source: Paul Rivera              See March 13 Tr. at 46:25-47:5 (Castellano, Stemo).
                                 Accordingly, this statement was made during and in
Date: On or about February 27, furtherance of the Counts 14-16 conspiracy by a member
2016                             of that conspiracy, and therefore is admissible against the
                                 members of the Counts 14-16 conspiracy under rule
Objections: J. Gallegos Response
                                 801(d)(2)(E). That Rivera’s testimony may be “self-
                                 serving” does not render it inadmissible. J. Gallegos
                                 Response ¶ 13, at 6. Further, this testimony is admissible
                                 against J. Gallegos as a member of the Counts 14-16
                                 conspiracy to murder Gomez and prevent him from
                                 testifying, see supra FOF ¶ 14, so the Court overrules his
                                 objection, see J. Gallegos Response ¶ 13, at 6. The Court,
                                 on request, will give a limiting instruction as to the
                                 Defendants who are not charged in Counts 14-16.



                                            - 122 -
Statement 60: “Brandy Rodriguez The United States orally indicated that the date refers to
and Shauna Gutierrez had people in Mario Chavez’ interview with the FBI and not to the date
place for an attack on Gomez.”     the statement was made. See March 13 Tr. at 47:6-12
                                   (Castellano, Stemo).
Declarant: Brandy Rodriguez
                                   According to the United States, M. Chavez “would pass
Source: Mario Chavez               letters between Joe Gallegos, who was in county jail at the
                                   time, and Brandy Rodriguez and Shauna Gutierrez.”
Date: On or about March 29, 2017   March 13 Tr. at 47:15-18 (Stemo). That M. Chavez
                                   passed letters back and forth between J. Gallegos, B.
Objections: Gutierrez Response, Rodriguez, and Gutierrez is an action, and not a statement,
J. Gallegos Response               and thus admissible non-hearsay. See supra Statement 13.
                                   Statements ordering or arranging the Gomez assault that
                                   were made before the assault took place are admissible
                                   against the members of the Counts 14-16 conspiracy --
                                   including Gutierrez and J. Gallegos, see supra FOF ¶ 14 --
                                   under rule 801(d)(2)(E). The source of the statements, i.e.,
                                   the person testifying, need only have firsthand knowledge
                                   of the statements heard for the statement to be admitted,
                                   see Fed. R. Evid. 602, so the Court overrules Gutierrez’
                                   and J. Gallegos’ objections, see Gutierrez Response ¶ 11,
                                   at 2; J. Gallegos Response ¶ 18, at 6-7. J. Gallegos
                                   requests the opportunity to voir dire M. Chavez to test his
                                   personal knowledge of this statement. See J. Gallegos
                                   Response ¶ 18, at 6-7. The Court denies this request, as
                                   the United States must establish this personal knowledge
                                   for M. Chavez’ testimony to be admitted at trial. See Fed.
                                   R. Evid. 602. Credibility and inconsistency issues also
                                   may be dealt with at trial. See J. Gallegos Response ¶ 18,
                                   at 6-7.
                                     At the James hearing, the United States conceded that if
                                     B. Rodriguez made this statement after the assault on
                                     Gomez then it would not be admissible under rule
                                     801(d)(2)(E).       See March 13 Tr. at 49:4-10
                                     (Castellano)(addressing statement 61); id. at 49:20-21
                                     (Castellano)(“But the same applies, I would say, with
                                     Statements 60 and 61.”). The United States argued that
                                     the statement “would then be considered a statement
                                     against interests or an admission by Brandy Rodriguez.”
                                     March 13 Tr. at 49:8-10 (Castellano). The United States
                                     has not, however, shown that B. Rodriguez -- who has
                                     already pled guilty -- is unavailable, which is a
                                     prerequisite to admitting an out-of-court statement as a
                                     declaration against interest. See Fed. R. Evid. 804(b)(3).
                                     That B. Rodriguez made the statement means that it is




                                            - 123 -
                                   admissible for its truth against B. Rodriguez under rule
                                   801(d)(2)(A), but B. Rodriguez is not a Trial 2 Defendant,
                                   so the statement would not be admissible at Trial 2 under
                                   rule 801(d)(2)(A).
Statement 61: “Joe Gallegos The United States orally indicated that the declarant
ordered the hit on Gomez, and should be B. Rodriguez, not Gutierrez as provided in the
Shauna Gutierrez planned the hit.” James Proffer, see James Proffer at 32, and that it does not
                                   know whether the statement was made before or after the
Declarant: Brandy Rodriguez        assault on Gomez.        See March 13 Tr. at 48:6-8
                                   (Castellano)(declarant); id. at 48:11-15 (Castellano,
Source: Mario Chavez               Stemo)(timing).
Date: On or about March 29, 2017  At the James hearing, the United States conceded that, if
                                  B. Rodriguez made this statement after the assault on
Objections: Gutierrez Response, Gomez, then it would not be admissible under rule
A. Gallegos Response, J. Gallegos 801(d)(2)(E). See March 13 Tr. at 49:4-10 (Castellano).
Response                          The United States argued that the statement “would then
                                  be considered a statement against interests or an admission
                                  by Brandy Rodriguez.”         March 13 Tr. at 49:8-10
                                  (Castellano). The United States has not, however, shown
                                  that B. Rodriguez -- who has already pled guilty -- is
                                  unavailable, which is a prerequisite to admitting an out-of-
                                  court statement as a declaration against interest. See Fed.
                                  R. Evid. 804(b)(3). That B. Rodriguez made the statement
                                  means that it is admissible for its truth against
                                  B. Rodriguez under rule 801(d)(2)(A), but B. Rodriguez is
                                  not a Trial 2 Defendant, so the statement would not be
                                  admissible at Trial 2 under rule 801(d)(2)(A).
                                     Even if B. Rodriguez made this statement before the
                                     Gomez assault, it would not be admissible against the
                                     members of the Counts 14-16 conspiracy under rule
                                     801(d)(2)(E), because the statement was not made in
                                     furtherance of the Counts 14-16 conspiracy. M. Chavez
                                     was not a member of this conspiracy, and the United
                                     States has not introduced evidence showing that divulging
                                     details to this non-member advanced the conspiracy’s
                                     goals. No other exception to the rule against hearsay
                                     applies, so this statement is not admissible for its truth. M.
                                     Chavez apparently lacks personal knowledge as to the
                                     substance of B. Rodriguez’ statement -- as opposed to that
                                     she made the statement -- so he cannot testify that J.
                                     Gallegos ordered the Gomez hit and Gutierrez planned it,
                                     even if M. Chavez does not relate this statement to the
                                     jury. See Fed. R. Evid. 602.
                                     Because the statement is inadmissible hearsay and



                                            - 124 -
                                     M. Chavez has no personal knowledge of the underlying
                                     facts contained in the statement, the Court sustains
                                     Gutierrez’ and J. Gallegos’ objections. See Gutierrez
                                     Response ¶ 11, at 2; J. Gallegos Response ¶ 18, at 6-7.
                                     Because the statement is not admissible for its truth, the
                                     Court cannot address A. Gallegos’ contention of negative
                                     spillover, but the Court will, if it admits the statement for a
                                     non-hearsay purpose, provide, on request, a limiting
                                     instruction. See A. Gallegos Response ¶ 4, at 2.
Statement 62: “‘Paperwork’ on That the paperwork was sent is an action and not a
Sanchez was delivered from Arturo
                              statement, and is thus admissible non-hearsay. See supra
Garcia to Ben Clark, approving the
                              Statement 13. Associated statements by A.A. Garcia, a
murder.”                      member of the Count 3 conspiracy, see supra FOF ¶ 10,
                              approving the Sanchez murder or conveying that approval
Declarant: Arturo Garcia      to other members of the Sanchez conspiracy were made
                              during and in furtherance of the conspiracy, so they are
Source: Samuel Gonzales, John admissible against the Count 3 Defendants under rule
Montano, Javier Rubio         801(d)(2)(E).
Date: On or before June 17, 2007

Objections: None
Statement 63: “‘Cheeky’ and        Cheeky and Coquito are Raymond and Brian Rascon,
‘Coquito’ were tasked with the     respectively. See March 13 Tr. at 50:15-21 (Castellano,
murder of Sanchez but did not want Stemo). The Rascon brothers conveyed the information in
to carry it out.”                  this statement to S. Gonzales. See March 13 Tr. at 50:22-
                                   24 (Castellano, Stemo). The Court has concluded that the
Declarant: Cheeky and Coquito      Rascon brothers are not members of the Count 3
                                   conspiracy, see supra note 17, so their statements to
Source: Samuel Gonzales            S. Gonzales are not admissible under rule 801(d)(2)(E).
                                   No other exception to the rule against hearsay applies, so
Date: On or before June 17, 2007   the Rascon brothers’ statement is not admissible for its
                                   truth. S. Gonzales apparently lacks personal knowledge as
Objections: Troup Response
                                   to the substance of the Rascon brothers’ statement -- as
                                   opposed to that they made that statement -- so he cannot
                                   testify that the Rascon brothers were tasked with the
                                   Sanchez murder even if S. Gonzales does not relate that
                                   statement to the jury. See Fed. R. Evid. 602. Although
                                   multiple people may make the same statement, see supra
                                   Statement 56, because this statement is inadmissible
                                   hearsay and S. Gonzales has no personal knowledge of the
                                   underlining facts, the Court sustains Troup’s objection, see
                                   Troup Response ¶ 8, at 3.
Statement 64: “Javier Alonso asked Alonso made this statement after Sanchez’ death, so it was
how to get rid of the marks on his made after the conspiracy to kill Sanchez ended and is




                                            - 125 -
hands from strangling Sanchez.”      thus not admissible for its truth against the Count 3
                                     conspirators under rule 801(d)(2)(E). See United States v.
Declarant: Javier Alonso             Alcorta, 853 F.3d at 1139. That Alonso asked how to get
                                     rid of the marks from strangling Sanchez is a question, but
Source: Samuel Gonzales              it implicitly asserts that he strangled Sanchez, so it is
                                     hearsay. See United States v. Summers, 414 F.3d at 1298.
Date: On or before June 17, 2007     That Alonso made this statement means that it is
                                     admissible for its truth against him under rule
Objections: None
                                     801(d)(2)(A), but Alonso is not a Trial 2 Defendant, so the
                                     statement would not be admissible at Trial 2 under rule
                                     801(d)(2)(A). No other hearsay exception applies, so the
                                     statement is inadmissible for its truth.
                                     If S. Gonzales saw marks on Alonso’s hands, S. Gonzales
                                     could testify to that fact, as opposed to Alonso’s statement
                                     regarding that fact. If, additionally, S. Gonzales is
                                     sufficiently familiar with the sort of marks that stranglers
                                     typically have on their hands, he could testify to his
                                     opinion regarding whether strangling someone could have
                                     caused those marks. See Fed. R. Evid. 701.
Statement 65: “‘That’d be messed     The James hearing testimony indicates that Clark’s oral
up if the paperwork on the guy I     remark referred to Sanchez, but the Court does not have
just got showed up.’ Ben Clark       enough context regarding that remark to determine
also sent Arturo Garcia a list of    whether it was made in furtherance of the conspiracy to
names of people in the pod.”         kill Sanchez, as opposed to being an off-hand remark
                                     made for no particular purpose.
Declarant: Ben Clark
                                     The James hearing testimony indicates that Clark provided
Source: John Montano                 the list of names to A.A. Garcia, “[s]o that he would know
                                     who was present at the pod and who would be next, or
Date: On or before June 17, 2007     who hasn’t put in work.” See March 13 Tr. at 51:18-23
                                     (Castellano, Stemo). Although providing a list is an
Objections: None                     action, it was thus meant as an assertion, see supra
                                     Statement 13, and is hearsay. The Court finds, by a
                                     preponderance of the evidence, that, in providing the list
                                     to A.A. Garcia, Clark -- a member of the Count 3
                                     conspiracy, see supra FOF ¶ 10 -- made the statement
                                     during and in furtherance of the Count 3 conspiracy,
                                     however, so it is admissible for its truth against the Count
                                     3 conspirators under rule 801(d)(2)(E). The Court, on
                                     request, will give a limiting instruction as to the
                                     Defendants who are not charged in Counts 14-16.
Statement 66: “Edward Troup and The United States orally indicated that this statement is
Javier Alonso attempted to hide in just an action, but it indicated that it is uncertain whether
John Montano’s cell after lock there were statements made that are associated with that




                                            - 126 -
down after the murder of Sanchez.”act. See March 13 Tr. at 52:5-16 (Castellano, Court). As
                                  an action, this statement is admissible non-hearsay. See
Declarant: Edward Troup and supra Statement 13. Further, Montano can testify what he
Javier Alonso                     personally witnessed after Sanchez’ murder, such as Troup
                                  and Alonso attempting to hide in his cell if he saw this
Source: John Montano              action occur. See Fed. R. Evid. 602. This statement “is
                                  not a statement made by an individual,” so it is admissible,
Date: On or about June 17, 2007   and the Court thus overrules Troup’s objection. Troup
                                  Response ¶ 9, at 3.
Objections: Troup Response
Statement 67: “Jimmie Gordon was Geraldine Martinez was a prison librarian, and that Jimmie
asked to get information on Garza Gordon was asked to get information about Garza from
from Geraldine Martinez.”         Geraldine Martinez is a verbal action and not a statement.
                                  See supra Statement 13. Accordingly, Gordon’s testimony
Declarant: Jimmie Gordon          about the request to obtain information about Garza does
                                  not relate hearsay and is admissible for its truth. See Fed.
Source: Jimmie Gordon             R. Evid. 801(c).
Date: On or before March 26, 2001

Objections: None
Statement 68: “Billy Garcia put a    This statement is not admissible for its truth under rule
hit on Archuleta which was           801(d)(2)(E), because Baby Zac did not tell Archuleta
communicated to Archuleta through    about the conspiracy to murder him in furtherance of that
‘Baby Zac’ over a disagreement       conspiracy. Accordingly, the Court sustains B. Garcia’s
about Castillo’s murder.”            objection. See B. Garcia Response ¶ 9, at 4.

Declarant: Baby Zac

Source: Gerald Archuleta

Date: None

Objections: B. Garcia Response
Statement 69: “Brandy Rodriguez This statement is admissible as an excited utterance, see
kicked Gomez and said, ‘This is a Fed. R. Evid. 803(2), and as a statement of B. Rodriguez’
message from Joe!’”               then-existing state of mind, specifically her motive, see
                                  Fed. R. Evid. 803(3).
Declarant: Brandy Rodriguez
                                  A. Gallegos objects, because the statement’s reference to
Source: Paul Rivera               J. Gallegos, who is A. Gallegos’ “sole co-defendant” in
                                  counts 4 and 5, would “have a negative spillover effect on
Date: On or about February 27, Andrew.” A. Gallegos Response ¶ 4, at 2. The Court
2016                              overrules A. Gallegos’ objection for the reasons stated
                                  supra note 27. See A. Gallegos Response ¶ 4, at 2.
Objections: A. Gallegos Response




                                           - 127 -
Statement 70: “Shauna Gutierrez          The United States intends to offer this statement under
stated she is ‘ride or die’ with Joe     801(d)(2)(E), and asserts that this statement was made in
Gallegos, after admitting that she       furtherance of an uncharged conspiracy to harm
and Joe Gallegos put a hit on            B. Rodriguez premised on an erroneous belief that she was
Brandy Rodriguez based on the            cooperating with law enforcement. See March 13 Tr. at
belief Rodriguez was a cooperator.”      55:9-14 (Castellano); id. at 55:19-56:16 (Court,
                                         Castellano). The Court has not found that such a
Declarant: Shauna Gutierrez              conspiracy existed, however, so this statement is not
                                         admissible for its truth under rule 801(d)(2)(E). See supra
Source: Paul Rivera                      note 13.
Date: On or about November 2016   Gutierrez’ statement that she is “ride or die”31 with
                                  J. Gallegos is admissible as a statement of the declarant’s
Objections: Gutierrez Response, then-existing emotional condition. James Proffer at 37.
A. Gallegos Response, J. Gallegos See Fed. R. Evid. 803(3). Accordingly, this portion of the
Response                          statement is admissible for its truth, i.e., that Gutierrez
                                  believed at the time that she was ride or die with
                                  J. Gallegos.
                                         Gutierrez alleges that this statement is not true, but she can
                                         deal with Rivera’s credibility at trial, so the Court
                                         overrules her objection. See Gutierrez Response ¶ 12, at
                                         2. The Court overrules A. Gallegos’ objection of negative
                                         spillover for the reasons stated supra note 27. See
                                         A. Gallegos Response ¶ 4, at 2. J. Gallegos objects that
                                         Rivera has no personal knowledge, see J. Gallegos
                                         Response ¶ 20, at 7, but Rivera and Gutierrez were in a
                                         transport van together and were speaking, see March 13
                                         Tr. at 55:2-5 (Stemo). The Court therefore overrules J.
                                         Gallegos’ objection. See J. Gallegos Response ¶ 20, at 7.
Statement 71: “Christopher Chavez        When C. Chavez indicated that he “wasn’t sure about the
asked ‘Is this right?’ in reference to   murder, [he was] clarifying whether or not there was, in
the Garza murders and Leroy              fact a green light on Mr. Garza[.]” March 13 Tr. at 57:17-
Lucero said ‘you got to do what          19 (Castellano). See id. at 57:16-20 (Castellano, Stemo).
you got to do.’”                         Consequently, the Court finds, by a preponderance of the
                                         evidence, that both C. Chavez’ question and Lucero’s
Declarant: Christopher Chavez            response were made before the alleged Garza murder to
                                         underscore the conspiracy’s existence and to prompt
Source: Leroy Lucero                     action. See March 13 Tr. at 56:18-57:20 (Castellano,
                                         Stemo). Both C. Chavez and Lucero are members of the
                                         Count 2 conspiracy. See supra FOF ¶ 6. Accordingly,

       31
         The phrase “ride or die” “was originally a biker term meaning if you couldn’t ride
you’d rather die,” and now means, in reference to another person, “that you will ‘ride’ ANY
problems out with them or ‘die’ trying.” Ride or Die, Urban Dictionary (Aug. 30, 2015),
https://www.urbandictionary.com/define.php?term=Ride%20or%20Die.



                                                - 128 -
Date: On or before March 26, 2001
                                these statements were made during and in furtherance of
                                the Count 2 conspiracy by members of that conspiracy, so
Objections: B. Garcia Response, they are admissible for their truth against the Count 2
Patterson Response              conspirators under rule 801(d)(2)(E). B. Garcia and
                                Patterson are members of the Count 2 conspiracy to
                                murder Garza, see supra FOF ¶ 6, so the Court overrules
                                their objections. See B. Garcia Response ¶ 10, at 5-6;
                                Patterson Response ¶ 29, at 12. The Court, on request,
                                will give a limiting instruction as to the Defendants who
                                are not charged in Count 2.
Statement 72: “Javier Alonso asked Alonso asked Montano this question after the Sanchez
if the marks on his hands were murder. See March 13 Tr. at 57:21-58:5 (Castellano,
noticeable.”                       Stemo). Consequently, this statement was not made
                                   during the conspiracy to kill Sanchez, so it is not
Declarant: Javier Alonso           admissible for its truth under rule 801(d)(2)(E). Alonso’s
                                   question implicitly asserts that he has marks on his hands
Source: John Montano               and is thus a statement for hearsay purposes, see United
                                   States v. Summers, 414 F.3d at 1298, but that implicit
Date: On or about June 17, 2007    assertion is admissible for its truth as a present-sense
                                   impression, see Fed. R. Evid. 803(1).
Objections: None
Statement 73: “Ordered the Hernandez and Trujillo were both supposed to cover the
surveillance cameras covered.”     surveillance cameras during the Sanchez murder, so
                                   corrections officers could not watch what was happening.
Declarant: Edward Troup and/or See March 13 Tr. at 58:15-24 (Castellano, Stemo). In
Jesse Trujillo                     separate statements to the United States, Hernandez
                                   mentioned both Trujillo and Troup. See March 13 Tr. at
Source: Ruben Hernandez            58:11-14 (Castellano, Stemo). An order is an action, not a
                                   statement, and is thus admissible non-hearsay. See supra
Date: On or about June 17, 2007    Statement 13.       Any associated statements directing
                                   Hernandez to cover the surveillance cameras -- no matter
Objections: Troup Response
                                   whether Troup or Trujillo made those statements -- were
                                   made by a Count 3 conspirator during and in furtherance
                                   of that conspiracy, so they are admissible for their truth
                                   under rule 801(d)(2)(E) against the Count 3 Defendants.
                                   See supra FOF ¶¶ 10-11 (identifying Troup and Trujillo as
                                   members of the Count 3 conspiracy to kill Sanchez).
                                    Troup objects that “[t]here is insufficient foundation for
                                    this statement.” Troup Response ¶ 10, at 3. This
                                    statement’s admissibility does not depend on whether
                                    Troup or Trujillo provided the order. See United States v.
                                    Brinson, 772 F.3d at 1321-22. Accordingly, the Court
                                    overrules Troup’s objection. See Troup Response ¶ 10, at
                                    3.




                                           - 129 -
Statement 74: “‘Now hurry Bolo        The Court finds, by a preponderance of the evidence, that
now you know what time it is.’ (In    Trujillo -- a member of the Count 3 conspiracy, see supra
reference   to   covering      the    FOF ¶ 11 -- made this statement before the alleged
cameras.)”                            Sanchez murder, to get Hernandez to do his part in the
                                      conspiracy, i.e., cover the cameras. See March 13 Tr. at
Declarant: Jesse Trujillo             58:25-59:8 (Castellano, Stemo).           Accordingly, this
                                      statement was made by a Count 3 conspirator during and
Source: Ruben Hernandez               in furtherance of that conspiracy, so it is admissible for its
                                      truth against the Count 3 Defendants under 801(d)(2)(E).
Date: On or about June 17, 2007       The Court, on request, will give a limiting instruction as to
                                      the Defendants who are not charged in Count 3.
Objections: None

Statement 75: “Just stay there and The Court finds, by a preponderance of the evidence, that
don’t let no one in, use your crutch Trujillo -- a member of the Count 3 conspiracy, see supra
to block the door if you have to.”   FOF ¶ 11 -- made this statement before the alleged
                                     murder, directing Hernandez to take a different action in
Declarant: Jesse Trujillo            the conspiracy, because he was failing at covering the
                                     camera. See March 13 Tr. at 59:9-21 (Castellano, Stemo).
Source: Ruben Hernandez              Accordingly, this statement was made by a Count 3
                                     conspirator during and in furtherance of the Count 3
Date: On or about June 17, 2007      conspiracy, so it is admissible for its truth against the
                                     Count 3 Defendants under rule 801(d)(2)(E).
Objection: None

Statement 76: “‘Ya stuvo (all done) Trujillo made this statement after Sanchez’ death, see
take them off.’ (In reference to the March 13 Tr. at 59:22-60:5 (Castellano, Stemo), so it was
camera covers.)”                     not made during the conspiracy to kill Sanchez, and is not
                                     admissible for its truth under rule 801(d)(2)(E), see United
Declarant: Jesse Trujillo            States v. Alcorta, 853 F.3d at 1139. The statement is
                                     admissible for its truth, however, as an excited utterance,
Source: Ruben Hernandez              because Trujillo made this statement immediately after the
                                     murder, while still under the excitement caused by the
Date: On or about June 17, 2007      murder. See Fed. R. Evid. 803(2); 4 Saltzburg et al.,
                                     supra, at § 803.02[3][a]-[3], at 803-22 to -25.
Objections: None
Statement 77: “Kyle asked Ruben The James hearing testimony indicates that Hernandez
Hernandez to take something to took a single folded piece of paper to S. Gonzales and that
Samuel Gonzales and to tell Samuel the contents of that piece of paper are unknown. See
Gonzales ‘that was all he had.’”     March 13 Tr. at 221:19-222:3 (Blackburn, Stemo).
                                     Hernandez can testify to Dwyer’s asking him to bring the
Declarant: Kyle Dwyer                paper to S. Gonzales and to his completing this task
                                     without running into hearsay issues. See Fed. R. Evid.
Source: Ruben Hernandez              801(c); supra Statement 13.
Date: On or before June 17, 2007      Dwyer’s statement to Hernandez “to tell Samuel Gonzales
                                      ‘that was all he had’” is not admissible for its truth under




                                             - 130 -
Objections: Troup Response           801(d)(2)(E), because Dwyer said this after Sanchez’
                                     death. James Proffer at 40. See United States v. Alcorta,
                                     853 F.3d at 1139; March 13 Tr. at 60:19-22 (Castellano,
                                     Stemo)(providing that Statement 77 is tied to Statement
                                     78, in which S. Gonzales “asked if Sanchez was dead”).
                                     No other hearsay exception applies, so this statement is
                                     inadmissible hearsay. Accordingly, the Court sustains
                                     Troup’s objection. See Troup Response ¶ 11, at 3. This
                                     statement is potentially admissible, however, as
                                     circumstantial evidence of Dwyer’s state of mind and for
                                     its effect on S. Gonzales.
Statement 78: “Samuel Gonzales S. Gonzales asked Hernandez this question immediately
asked if Sanchez was dead, then after he delivered a piece of paper to S. Gonzales from
again asked ‘For real is he dead?’” Kyle Dwyer. See March 13 Tr. at 61:1-3 (Castellano,
                                    Stemo). S. Gonzales’ questions are not statements, so they
Declarant: Samuel Gonzales          are admissible non-hearsay. See supra Statement 13.
                                    Those questions are also admissible as circumstantial
Source: Ruben Hernandez             evidence of S. Gonzales’ state of mind.
Date: On or about June 17, 2007

Objections: None

Statement 79: “‘Chicky’ was          This statement was made after Sanchez died, so it was not
cutting his sleeves off and asked    made during the conspiracy to kill Sanchez. See March 13
Ruben Hernandez to hang up his       Tr. at 61:8-14 (Castellano, Stemo). Accordingly, it is not
wet sleeves.”                        admissible for its truth against the Count 3 Defendants
                                     under rule 801(d)(2)(E). See United States v. Alcorta, 853
Declarant: “Chicky”                  F.3d at 1139.

Source: John Montano                 “Chicky” is meant to be “Cheeky,” which refers to
                                     R. Rascon. March 13 Tr. at 61:4-7 (Castellano, Stemo).
Date: On or about June 17, 2007      That R. Rascon was cutting up his sleeves and requested
                                     to Hernandez to hang them up are actions and not hearsay,
Objections: None                     and therefore admissible. See supra Statement 13. That
                                     there was “an indication or concern that Raymond Rascon
                                     was cutting off his sleeves because there might be
                                     something incriminating on the material,” March 13 Tr. at
                                     61:15-19 (Castellano, Stemo), may, with a proper
                                     foundation, be admissible as a present-sense-impression,
                                     an excited utterance, or a statement of the declarant’s then-
                                     existing state of mind, see Fed. R. Evid. 803(1)-(3).
Statement 80: “Edward Troup told This statement was made after Sanchez died, so it was not
‘Chicky’ to cut his sleeves in small made during the conspiracy to kill Sanchez. See March 13
pieces or give the sleeves to Tr. at 61:12-14 (Castellano, Stemo); id. at 61:20-24




                                            - 131 -
someone next door.”                   (Castellano, Stemo). Accordingly, it is not admissible for
                                      its truth against the Count 3 Defendants under rule
Declarant: Edward Troup               801(d)(2)(E). See United States v. Alcorta, 853 F.3d at
                                      1139.    It, however, is admissible as circumstantial
Source: Ruben Hernandez               evidence of Troup’s state of mind, e.g., consciousness of
                                      guilt.
Date: On or about June 17, 2007
                                      Troup’s statement is admissible against him for its truth
Objections: Troup Response            under rule 801(d)(2)(A). Troup will have the opportunity
                                      at trial to object to the statement’s admittance if the United
                                      States does not lay the proper foundation, but for now the
                                      Court overrules Troup’s objection. See Troup Response
                                      ¶ 12, at 3.
Statement 81: “First thing in the
                                The United States indicated, at the James hearing, that
morning we need you to move the both Brian Rascon and Troup made this statement at
body in the fetal position and wipe
                                different times. See March 13 Tr. at 62:15-18 (Castellano,
down the toilet.”               Stemo). Accordingly, the Court overrules Sanchez’
                                objection, although the United States will have to lay the
Declarant: Brian Rascon and/or proper foundation at trial. See Sanchez Response ¶ 13, at
Edward Troup                    3. This statement is admissible as a statement of the
                                declarants’ then-existing state of mind, i.e., B. Rascon and
Source: Ruben Hernandez         Troup’s plan to have Hernandez clean the cell. See Fed.
                                R. Evid. 803(3). It is also admissible to show its effect on
Date: On or about June 17, 2007 Hernandez. Further, Troup’s statement is admissible
                                against him for its truth under rule 801(d)(2)(A). It is not,
Objections: Troup Response
                                however, admissible for its truth under rule 801(d)(2)(E),
                                because it was made after Sanchez’ death and thus was not
                                made during the conspiracy to kill Sanchez. See United
                                States v. Alcorta, 853 F.3d at 1139.
Statement 82: “‘That’s what we are    This statement is admissible for its effect on Hernandez
all asking of you.’ (Told to Ruben    and as circumstantial evidence of B. Rascon’s state of
Hernandez when he didn’t want to      mind. It is not, however, admissible for its truth under
clean the cell.)”                     rule 801(d)(2)(E), because it was made after Sanchez’
                                      death and thus was not made during the conspiracy to kill
Declarant: Brian Rascon               Sanchez. See United States v. Alcorta, 853 F.3d at 1139.
                                      As no other hearsay exception applies, it is not admissible
Source: Ruben Hernandez               for its truth and the Court therefore sustains Troup’s
                                      objection. See Troup Response ¶ 14, at 3-4.
Date: On or about June 17, 2007

Objections: Troup Response
Statement 83: “‘Not [sic] that’s an   This statement is admissible for the non-hearsay purposes
order, you already know what time     of showing its effect on Hernandez and as circumstantial
it is.’ (Told to Ruben Hernandez      evidence of B. Rascon’s state of mind, i.e., B. Rascon’s
when he continued to not want to      plan to have Hernandez clean the cell. See Fed. R. Evid.




                                             - 132 -
clean the cell.)”                      803(3) (providing that a statement may be admitted to
                                       show the declarant’s belief, but not to prove that the belief
Declarant: Brian Rascon                is true “unless it relates to the validity or terms of the
                                       declarant’s will). It is not, however, admissible for its
Source: Ruben Hernandez                truth under rule 801(d)(2)(E), because it was made after
                                       Sanchez’ death and thus was not made during the
Date: On or about June 17, 2007        conspiracy to kill Sanchez. See United States v. Alcorta,
                                       853 F.3d at 1139. As no other hearsay exception applies,
Objections: Troup Response
                                       this statement is not admissible for its truth and the Court
                                       therefore sustains Troup’s objection. See Troup Response
                                       ¶ 15, at 4.
Statement 84: “Ruben Hernandez         Hernandez’ question and B. Rascon’s reply are admissible
asked if he was next for refusing to   as circumstantial evidence of Hernandez’ state of mind.
clean the cell and Brian Rascon        The assertion implicit in B. Rascon’s reply -- that
said ‘no, if the door is closed what   Hernandez was not able to enter Sanchez’ cell -- is not
can you do?’”                          admissible for its truth unless Hernandez’ testimony
                                       indicates that B. Rascon’s implicit assertion is a present-
Declarant: Brian Rascon                sense impression. See Fed. R. Evid 803(1). The Court
                                       does not have enough context now to determine this
Source: Ruben Hernandez                implicit admissibility’s admissibility. The Court thus
                                       overrules Troup’s objection for now, although he may
Date: On or about June 17, 2007        raise it again at trial if the United States does not establish
                                       that the present-sense-impression exception applies. See
Objections: Troup Response
                                       Troup Response ¶ 16, at 4.
Statement 85: “‘Your [sic] next        This statement is admissible either for its truth as a
mother fucker.’ Said to Ruben          statement of Troup’s then-existing state of mind, i.e., as a
Hernandez as they passed each          statement of Troup’s plan, see Fed. R. Evid. 803(3), or as
other.”                                circumstantial evidence of Troup’s state of mind, see Fed.
                                       R. Evid. 801(c). This statement is also admissible for its
Declarant: Edward Troup                truth against Troup under rule 801(d)(2)(A).

Source: Ruben Hernandez

Date: On or before June 17, 2007

Objections: None




                                              - 133 -
Statement 86: “We better be ready This statement -- indicating that Trujillo expects law
for hell cause we we’re [sic] fixing enforcement scrutiny, see March 13 Tr. at 64:19-22
to go through hell.”                 (Castellano, Stemo) -- is admissible as a statement of
                                     Trujillo’s then-existing state of mind, see Fed. R. Evid.
Declarant: Jesse Trujillo            803(3).

Source: Ruben Hernandez

Date: On or about June 17, 2007

Objections: None
Statement 87: “Edward Troup             Troup -- and not B. Rascon, as the James Proffer indicates,
stated that it was every man for        see James Proffer at 45 -- made this statement, see March
themselves and if you can get a plea    13 Tr. at 65:1-4 (Castellano, Stemo). This statement is
bargain for 15 or less do it but ‘no    admissible for its truth against Troup under rule
fucking ratting,’ ‘that’s a no no.’”    801(d)(2)(A). Accordingly, the Court overrules Troup’s
                                        objection. See Troup Response ¶ 17, at 4. If any other
Declarant: Edward Troup                 Defendant wants a limiting instruction, they may request
                                        one and the Court will give it.
Source: Ruben Hernandez

Date: On or about June 17, 2007

Objections: Troup Response
Statement 88: “Go wipe down the This statement is admissible notwithstanding the general
toilet, don’t worry about moving rule against hearsay, because it is a verbal action and not
the body.”                       an assertion. See supra Statement 13. Accordingly, the
                                 Court overrules Troup’s objection. See Troup Response
Declarant: Brian Rascon          ¶ 18, at 4.

Source: Ruben Hernandez

Date: On or about June 17, 2007

Objections: Troup Response

IV.    THE COURT MAKES PARTICULARIZED JUDGMENTS REGARDING THE
       CO-DEFENDANT        STATEMENTS’      ADMISSIBILITY   UNDER   RULES
       801(d)(2)(A) AND 804(b)(3) OF THE FEDERAL RULES OF EVIDENCE.

       A statement that “is offered against an opposing party,” and “was made by the party in an

individual or representative capacity,” is not hearsay even if that statement is offered for its truth.

Fed. R. Evid. 801(d)(2)(A). The Advisory Committee’s notes to rule 801 explain:




                                               - 134 -
       Admissions by a party-opponent are excluded from the category of hearsay on the
       theory that their admissibility in evidence is the result of the adversary system
       rather than satisfaction of the conditions of the hearsay rule. No guarantee of
       trustworthiness is required in the case of an admission. The freedom which
       admissions have enjoyed from technical demands of searching for an assurance of
       trustworthiness in some against-interest circumstance, and from the restrictive
       influences of the opinion rule and the rule requiring firsthand knowledge, when
       taken with the apparently prevalent satisfaction with the results, calls for generous
       treatment of this avenue to admissibility.

Fed. R. Evid. 801 advisory committee’s notes to 1972 proposed rules (citations omitted).

Consequently, the Federal Rules of Evidence exclude a criminal defendant’s out-of-court

statements that the United States offers against that defendant from the general rule against

hearsay. See Fed. R. Evid. 802 (stating that “[h]earsay is not admissible unless” “a federal

statute,” the Federal Rules of Evidence, or “other rules prescribed by the Supreme Court”

provides otherwise).

       An out-of-court statement is admissible hearsay -- no matter who made the statement or

who offers it into evidence -- if the declarant is unavailable and if “a reasonable person in the

declarant’s position would have made [the statement] only if the person believed it to be true

because, when made, it . . . had so great a tendency . . . to expose the declarant to civil or

criminal liability[.]” Fed. R. Evid. 804(b)(3)(A). In addition to being against the declarant’s

interest, a statement must also be “supported by corroborating circumstances that clearly indicate

its trustworthiness, if it is offered in a criminal case as one that tends to expose the declarant to

criminal liability.” Fed. R. Evid. 804(b)(3)(B). “The Tenth Circuit has not squarely addressed

how a statement must be corroborated.” United States v. Lovato, 776 F.3d at 1132. United

States v. Lovado indicates, however, that the presence -- or absence -- of evidence corroborating

a statement’s contents, the circumstances in which a statement was made, the declarant’s

credibility, whether the declarant had a motive to lie, and whether the statement is internally




                                               - 135 -
consistent are all relevant to the rule 804(b)(3)(B) inquiry. See 776 F.3d at 1132-33.

       In United States v. Smalls, the Tenth Circuit commented that “[w]e may safely surmise

that from time immemorial, only on the rarest occasion, if ever, has one of sound mind -- even

one of sound mind who is not particularly honest -- falsely confessed a murder to an apparent

acquaintance or friend.” 605 F.3d at 783. In its James MOO, however, the Court concluded that

United States v. Smalls’ generalization does not apply to in-prison statements that one SNM

member makes to another. See James MOO at 103-04, 287 F. Supp. 3d at 1255-56. See also

United States v. Smalls, 605 F.3d at 782 (stating that whether a statement is so self-inculpatory

that it is admissible under rule 804(b)(3) “depends not only on the contextual wording of the

statement itself but also on the circumstances under which it was made”). The Court reasoned

that, “[w]hile people in ordinary situations expose themselves to both social censure and criminal

liability” when they make inculpatory statements, “prison-gang members speaking to fellow

members earn social benefits -- such as respect or an appearance of power -- when they make

inculpatory claims.” James MOO at 103, 287 F. Supp. 3d at 1256. The Court also reasoned that

declarants who makes inculpatory statements to fellow prison-gang members have some

assurance that those statements will not make their way to law-enforcement ears, “because

prison-gang members face violent retaliation for collaborating with law enforcement.” James

MOO at 103-04, 287 F. Supp. 3d at 1256. Consequently, the Court concluded that “a reasonable

prison-gang member might make self-inculpatory statements even if those statements were not

true,” so in-prison statements that one SNM member makes to another “are not typically

admissible under rule 804(b)(3).” James MOO at 104, 287 F. Supp. 3d at 1256.

       The United States correctly argues that, when applying rule 804(b)(3), “the Court must

look at each statement individually and assess whether the factors that courts look to for the




                                              - 136 -
required corroboration apply to each of the offered statements.” 804(b)(3) MIL at 2. The

Court’s comments about in-prison statements that one SNM member makes to another is not

contrary to that principle, because, under some circumstances, an in-prison statement that one

SNM member makes to another is such that “a reasonable person in the declarant’s position

would have made [the statement] only if the person believed it to be true.” Fed. R. Evid.

804(b)(3)(A). For example, in the James MOO, the Court applied its analysis to the particular

facts surrounding the statements at issue:

       [W]hen Perez made his statements to Cordova, prison-yard rumors indicated,
       falsely, that Perez cooperated with the United States regarding the Molina murder.
       Perez’ statements to Cordova suggest that those life-threatening rumors are false,
       because they demonstrate loyalty to the SNM, and because, if Perez helped carry
       out the Molina murder, then providing information to law enforcement would
       expose him to criminal liability. Consequently, a reasonable person in Perez’
       position might make self-incriminating statements regarding the Molina murder to
       another SNM member to combat life-threatening prison-yard rumors, even if
       those self-incriminating statements were not true.

James MOO at 104, 287 F. Supp. 3d at 1256. The Court accordingly assesses individually each

of the out-of-court statements that B. Garcia identifies to determine whether that statement is

admissible for its truth against all the Defendants under rule 804(b)(3) as provided in the table

that follows.32




       32
         Although the Court analyzes whether the statements that B. Garcia has identified are
admissible for their truth under rule 804(b)(3), the United States can attempt to admit statements
under rule 804(b)(3) even if the Defendants had no pretrial notice regarding those statements.
The United States has no obligation to provide pretrial notice regarding the substance of its non-
expert witnesses’ testimonies before trial. That B. Garcia chose to identify out-of-court
statements that he anticipates the United States will offer under rule 804(b)(3) allows the Court
to provide pretrial guidance to the parties that will -- hopefully -- facilitate trial, but it does not
accelerate the United States burden to establish -- under rule 804(b)(3) or otherwise -- that its
evidence is admissible.




                                               - 137 -
   Co-Defendant Statement33                                    Ruling

Statement 1: Alleged statement According to the J. Garcia 302, the FBI interviewed J.
made by Edward Troup to James Garcia on May 9, 2013. See J. Garcia 302 at 1. This
“Daffy” Garcia in which he interview, again according to the J. Garcia 302, provides,
allegedly indicates that B. Garcia
ordered the hits.                            [i]n late November 2012, [J. Garcia]
                                     had a conversation with SNM gang member
Declarant: Edward Troup              EDWARD TROUP in [redacted] back yard
                                     off of [redacted] in Albuquerque. During
Source: James Garcia                 the conversation, TROUP confessed to
                                     being a part of two murders in which two
Date: 11/2012                        people were strangled to death at the
                                     Southern New Mexico Correctional Facility
                                     (SNMCF) in Las Cruces, New Mexico.
                                     Troup stated that during one of the murders,
                                     he held “Fred Dawg’s” (agent note:
                                     identified as FREDDIE SACHEZ . . . ) legs
                                     while “Wino” (agent note: identified as
                                     SNM gang member JAVIER ALONSO, Jr.
                                     . . . ) strangled him to death with a
                                     drawstring from a laundry bag.           Both
                                     TROUP and ALONSO disposed of the
                                     drawstring and then took off their clothes
                                     and tore up the evidence in an attempt to
                                     hide their part in the murder. TROUP told
                                     [J. Garcia] that CHICKIE LNU [Last Name
                                     Unknown] and his brother cleaned up the
                                     mess that was made during the murder, to
                                     include Sanchez’ urine. TROUP also said
                                     that an unknown Corrections Officer (CO)
                                     thought that the inmates were giving each
                                     other tattoos, and did not respond to the area
                                     of the commotion, despite the fact that
                                     tattooing was considered contraband inside
                                     the prison facility. As a result, the SNM
                                     gang members were able to carry out the
                                     murder without any CO intervention.

       33
          The Court draws its list of co-Defendant statements from a table that B. Garcia
submitted at the Court’s request, because the Defendants wanted a pre-trial determination of the
statements’ admissibility. The Court supplements that list of co-Defendant statements with
entries for Joseph Otero and Josh Mirka; B. Garcia did not identify statements that those two
individuals made until he filed the B. Garcia Supplement. See B. Garcia Supplement ¶¶ 2-3, at
1-3.



                                            - 138 -
       TROUP also mentioned that the murder of
       Fred Dawg was an order from headquarters,
       to which [J. Garcia] interpreted the term
       “headquarters” to mean the main New
       Mexico Prison Facility in Santa Fe, New
       Mexico, where the majority of the SNM
       leadership was incarcerated. [J. Garcia]
       stated that TROUP was remorseful and was
       crying during much of the conversation.
       TROUP told [J. Garcia] that Fred Dawg
       provided information on a murder, which
       was against the SNM by-laws, and that was
       the cause for his murder.

               [J. Garcia] stated that TROUP had
       told him about SANCHEZ’s murder in
       approximately 2008 when [J. Garcia]
       violated his probation/parole and was
       incarcerated in the New Mexico Prison
       System. Additionally, during the same
       conversation, TROUP provided [J. Garcia]
       with information regarding his role in the
       murder of “Poncho” (agent note: identified
       as FRANK CASTILLO . . .) in
       approximately 2001 at the SNMCF.
       TROUP told [J. Garcia] that that BILLY
       GARCIA, aka Wild Bill, gave the order to
       kill Poncho, and that TROUP walked
       Poncho into his (Poncho’s) cell where
       ANGEL DELEON and and [sic] others
       were waiting for Poncho. Once inside the
       cell, TROUP slammed the door, while
       DELEON and another SNM gang
       member/associate strangled Poncho to
       death.

J. Garcia 302 at 2-3.

Assuming that Troup invokes his right to remain silent, he
is unavailable for rule 804 purposes. See Fed. R. Evid.
804(a). Troup’s statements indicating that he killed
Sanchez and Castillo are sufficiently against Troup’s penal
interest to be admissible under rule 804(b)(3). See United
States v. Smalls, 605 F.3d at 783 (“We may safely surmise
that from time immemorial, only on the rarest occasion, if




       - 139 -
ever, has one of sound mind -- even one of sound mind
who is not particularly honest -- falsely confessed a murder
to an apparent acquaintance or friend.”).            Troup’s
statement indicating that B. Garcia ordered the Castillo
murder is not, however, sufficiently self-inculpatory to be
admissible under rule 804(b)(3). See Williamson v. United
States, 512 U.S. at 599 (stating that rule 804(b)(3)
“cover[s] only those declarations or remarks within the
confession that are individually self-inculpatory”); id.
(“The fact that a person is making a broadly self-
inculpatory confession does not make more credible the
confession’s non-self-inculpatory parts.”). Additionally,
Troup’s statements are admissible against him as
admissions of a party opponent. See Fed. R. Evid.
801(d)(2)(A).

Whether Troup’s statements are “supported by
corroborating circumstances that clearly indicate [their]
trustworthiness” is an issue that the Court will need to
assess in light of the other evidence introduced at trial.
Fed. R. Evid. 804(b)(3)(B).

       We believe that a showing of corroborating
       circumstances is sufficient if it gives the
       judge some assurance -- when added to the
       fact that the statement was against the
       declarant’s interest -- that the declarant was
       telling the truth. And in determining
       corroborating circumstances, the court
       should consider all the factors listed in the
       draft Advisory Committee Note -- not just
       the additional circumstantial guarantees of
       reliability but also the amount of
       independent evidence supporting the truth
       of the declarant’s statement. All the listed
       factors are pertinent to whether the
       declarant made an accurate statement; and
       figuring out whether the declarant gave an
       accurate account is, after all, the point of the
       enterprise.

4 Saltzburg et al., supra, § 804.02[9], at 804-23 to -24
(emphasis in original).

When J. Garcia testified at the Court’s hearing on March
15, 2018, however, he disavowed portions of the J. Garcia



       - 140 -
302:

       Q.      Has anybody ever admitted to you in
       a conversation with you that they were
       involved in those murders that happened at
       the Southern New Mexico Correctional
       Facility in 2001? Has anyone ever told you
       that they did it?

       A.        No, not that I remember, no.

        ....

       Q.     Now, have you heard rumors about
       what happened there in 2001, from other
       inmates, or other people?

       A.        Yeah.

       Q.      But no one has personally said to
       you, “I did it,” or “I was part of it”?

       A.        No.

       Q.        Or say out loud, “I was part of it”?

       A.        No.

March 15 Tr. at 315:11-316:4 (Castle, J. Garcia).
J. Garcia’s hearing testimony is inconsistent with the
J. Garcia statements that the J. Garcia 302 memorializes,
which renders those statements -- including the J. Garcia
302 statements relating the Troup statements -- less
credible. See Fed. R. Evid. 612 (stating that a hearsay
declarant’s credibility may be attacked via “evidence of the
declarant’s inconsistent statement or conduct, regardless of
when it occurred”). J. Garcia’s hearing testimony does not,
however, make the Troup statements -- as opposed to the
J. Garcia 302 statements relating the Troup statements --
any more or less credible, so that testimony is irrelevant to
whether the Troup statements are “supported by
corroborating circumstances that clearly indicate [their]
trustworthiness.” Fed. R. Evid. 804(b)(3)(B). Put another
way, J. Garcia’s testimony is relevant to whether Troup
made the statements that the J. Garcia 302 describes, but it
is not relevant to whether those statements -- if Troup




       - 141 -
made them -- are trustworthy. While the Court must
determine, by a preponderance of the evidence, whether
those statements are admissible for their truth, see Fed. R.
Evid. 104(a), whether the statement was made at all is a
conditional-relevance question which the jury decides if
“proof [is] introduced sufficient to support a finding” that
the statement was made, Fed. R. Evid. 104(b). See id.
advisory committee’s notes to 1972 proposed rule (listing,
as a conditional relevance example, “when a spoken
statement is relied upon to prove notice to X, it is without
probative value unless X heard it”)

If J. Garcia does not testify that Troup made the statements
that the J. Garcia 302 describes, then the J. Garcia 302 is
the only evidence indicating that Troup made such a
statement, and the J. Garcia 302 is not admissible for its
truth. Hearsay within hearsay “is not excluded by the rule
against hearsay if each part of the combined statements
conforms with an exception to the rule.” Fed. R. Evid.
805. See 4 Saltzburg et al., supra, § 805.02[2], at 805-3
(“[A] statement admissible under Rule 801(d) can be
admitted when included in another hearsay statement if the
other hearsay statement qualifies as an exception.”). The J.
Garcia 302 is hearsay within hearsay within hearsay,
because the J. Garcia 302 is a collection of out-of-court
statements memorializing J. Garcia’s out-of-court
statements to the FBI, which relate Troup’s out-of-court
statements.

The first hearsay level -- the J. Garcia 302 itself -- is not
admissible for its truth unless its author, Special Agent
Lance Roundy, testifies, because “the primary purpose for
which the [J. Garcia 302] was made was that of
establishing or proving some fact potentially relevant to a
criminal prosecution,” so the J. Garcia 302 is testimonial.
United States v. Smalls, 605 F.3d at 778. See Crawford v.
Washington, 541 U.S. at 68 (“Where testimonial evidence
is at issue [and the declarant does not testify], the Sixth
Amendment demands what the common law required:
unavailability and a prior opportunity for cross-
examination.”). Further, the Federal Rules of Evidence do
not permit the J. Garcia 302 to be admitted for its truth as a
public record, because it is a record setting out “a matter
observed by law-enforcement personnel,” which does not
qualify as a public record “in a criminal case.” Fed. R.




       - 142 -
Evid. 803(8)(A)(ii).     See 4 Saltzburg et al., supra,
§ 803.02[9][d], at 803-71 to -72 (“Under the predominant
view, the exclusionary language [of rule 803(8)(A)(ii) and
803(8)(A)(iii)] covers only those police-generated reports
that are prepared under adversarial circumstances -- in
anticipation of litigation -- and so are subject to
manipulation by authorities bent on convicting a particular
criminal defendant.”). But see id. § 803.02[9][d], at 803-
73 (“Courts have held, correctly we think, that the law
enforcement exclusion in the rule is inapplicable if the
public official who prepared the report actually testifies at
trial. The confrontation concerns that give rise to the
statutory exclusions are allayed where the declarant is
subject to cross-examination at trial.”). For the same
reason, the J. Garcia 302 is not admissible as a record of a
regularly conducted activity:

              In criminal cases, the argument has
       sometimes been made that a law
       enforcement report that is inadmissible due
       to the exclusionary language of Rule
       803(8)(A)(ii) and (iii) can nonetheless be
       admitted as a record of regularly conducted
       activity under Rule 803(6). However, if the
       exclusionary language is properly applied so
       as to exclude only those law enforcement
       reports that are subjective and made under
       adversarial circumstances -- which is the
       position taken by most courts, as discussed
       above -- then there is no conflict between
       the rules. This is because records that are
       prepared in anticipation of litigation are
       excluded under the trustworthiness criterion
       of Rule 803(6); and those are, in effect, the
       only records that are excluded under the
       prevailing view of Rule 803(8).

4 Saltzburg et al., supra, § 803.02[9][e]. None of the other
exceptions to the rule against hearsay apply, so the J.
Garcia 302 is admissible only if Roundy testifies.

Even if the United States renders the J. Garcia 302
admissible for its truth by calling Roundy as a witness, the
second hearsay level -- the J. Garcia statements that the
J. Garcia 302 contains -- is not admissible for its truth. No




       - 143 -
                                       exception to the general rule against hearsay applies, see
                                       Fed. R. Evid. 802; those statements are not excited
                                       utterance, for example, see Fed. R. Evid. 803(2).
                                       Additionally, J. Garcia’s statements in an FBI interview are
                                       testimonial, so the Confrontation Clause permits their
                                       introduction only if J. Garcia takes the stand or if J. Garcia
                                       is unavailable.34 See Crawford v. Washington, 541 U.S. at
                                       68.

                                       The third level of hearsay -- the Troup statements that the
                                       J. Garcia statements relate -- are admissible for their truth
                                       against Troup. See Fed. R. Evid. 802(d)(2)(A). They are
                                       not admissible against any other Defendant, however,
                                       under rule 802(d)(2)(A).
Statement 2: Leroy Lucero is a         C. Chavez’ statements are admissible against him for their
government witness.       Lucero       truth as admissions of a party opponent under rule
indicates Chavez and Joe Gallegos      801(d)(2)(A).      J. Gallegos’ statements are likewise
admitted involvement in the            admissible against him for their truth as admissions of a
murder of Garza to him as did          party opponent under rule 801(d)(2)(A) of the Federal
others. It is unknown whether          Rules of Evidence. The Court will give, on request, a
Chavez and Gallegos implicated B.      limiting instruction as to all other Defendants.
Garcia.
                                   When Lucero testified on March 16, 2018, he invoked his
Declarant: Christopher Chavez, Joe right to remain silent regarding the Castillo and Garza
Gallegos                           murders. See March 16 Tr. at 160:3-7 (Castle, Lucero).
                                   The Court sustained that invocation, because Lucero had
Source: Leroy Lucero               not been afforded any kind of immunity. See March 16 Tr.
                                   at 157:18-20 (Beck)(“I don’t believe at this point we have
Date: unknown                      provided him a Kastigar letter and adequately debriefed
                                   him to have the protection.”); id. at 158:24-25 (Court)(“I’m
                                   inclined to sustain the privilege.”). The Court is, thus,
                                   unable to make a pretrial determination regarding whether
                                   Lucero will testify at trial regarding statements that
                                   C. Chavez or J. Gallegos made, or whether those
                                   statements will be admissible for their truth under rule
                                   804(b)(3) as statements against C. Chavez’ or J. Gallegos’
                                   penal interests.
Statement 3: Fred Quintana is a        C. Chavez’ statements are admissible against him for their
government witness. Quintana           truth as admissions of a party opponent under rule
indicates both Troup and Chavez        801(d)(2)(A). Troup’s statements are likewise admissible
admitted to involvement in the         against him for their truth as admissions of a party

       34
         Showing that J. Garcia is unavailable satisfies the Confrontation Clause, because
J. Garcia testified at a pretrial hearing, so the Defendants have had “a prior opportunity for cross-
examination.” Crawford v. Washington, 541 U.S. at 68.



                                               - 144 -
2001 murders. It is unknown opponent under rule 801(d)(2)(A). The Court will give,
whether Chavez and Troup upon request, a limiting instruction as to the other
implicated B. Garcia.       Defendants.

Declarant:    Edward        Troup, The Quintana 1023 states: “2001 Murder of Frank Castillo
Christopher Chavez                  and Rolando Garcia at the Southern New Mexico
                                    Correctional Facility in Las Cruces were called by BILLY
Source: Fred Quintana               GARCIA (‘Wild Bill’). Several members participated in
                                    the double homicide and EDWARD TROUP and
Date: unknown                       CHRITOPHER CHAVEZ admitted to the murders during
                                    conversations with [Quintana].” Quintana 1023 at 2. The
                                    Quintana 1023 does not provide enough details about the
                                    statements that Troup and C. Chavez allegedly made to
                                    Quintana for the Court to make the fine-grained inquiry
                                    that Williamson v. United States requires. Consequently,
                                    the Court does not now conclude that those statements are
                                    admissible under rule 804(b)(3) (the “statement-against-
                                    interest” exception). The Court is willing to reconsider
                                    whether Troup or C. Chavez made statements that are
                                    admissible under rule 804(b)(3) when it has more
                                    information.
Statement 4: Ben Clark is a witness Troup’s statements are admissible against him for their
for the government.          Clark truth as admissions of a party opponent under rule
indicated Angel Deleon, Troup and 801(d)(2)(A).       J. Gallegos’ statements are likewise
Joe Gallegos confessed their admissible against him for their truth as admissions of a
involvement in the 2001 murders party opponent under rule 801(d)(2)(A). The Court will
to him and that one or both may give, upon request, a limiting instruction as to the other
have indicated that B. Garcia Defendants. DeLeon’s statements, however, are not
called the hit.                     admissible under rule 801(d)(2)(A), because DeLeon is not
                                    a Trial 2 Defendant.
Declarant: Angel DeLeon, Edward
Troup, Joe Gallegos                 Clark testified on March 15, 2018, and indicated that he
                                    had spoken with four individuals about the Castillo and
Source: Ben Clark                   Garza murders: “Eugene Martinez, Leonard Lujan, Edward
                                    Troup, and Joe Gallegos.” March 15 Tr. at 159:6-7
Date: 2004                          (Clark). Clark indicated that E. Martinez, Troup, and J.
                                    Gallegos did not say that B. Garcia ordered the Castillo and
                                    Garza murders. See March 15 Tr. at 159:9-12 (Cooper,
                                    Clark)(discussing E. Martinez’ statements); id. at 159:24-
                                    16:2 (Cooper, Clark)(discussing Troup’s statements); id. at
                                    160:9-12 (Cooper, Clark)(discussing J. Gallegos’
                                    statements). Clark indicated, however, that “Leonard
                                    Lujan did tell me Billy Garcia had something to do with
                                    it.” March 15 Tr. at 159:16-17 (Clark). See id. at 159:13-
                                    17 (Cooper, Clark). According to Clark, Lujan told him




                                            - 145 -
                                     “multiple times from ‘03 to ‘04 that Billy Garcia called
                                     those hits.” March 15 Tr. at 162:14-15 (Beck). See id. at
                                     162:14-16 (Clark).35 That B. Garcia ordered the Castillo
                                     and Garza murders does not, taken alone, tend to subject
                                     Lujan to criminal liability, so those statements are not
                                     admissible for their truth under rule 804(b)(3). See
                                     Williamson v. United States, 512 U.S. at 599.36

                                     Additionally, the United States has not established that
                                     Lujan is unavailable, which is a prerequisite for
                                     introducing any of Lujan’s statements under rule 804(b)(3).
                                     See Fed. R. Evid. 804(b)(3). See also United States’
                                     Sealed Supplemental Witness List for Trial II at 2, filed
                                     April 9, 2018 (Doc. 2089)(listing Lujan as a witness).
Statement 5: Samuel Gonzales is a    Troup’s statements are admissible against him for their
witness for the government. He       truth as admissions of a party opponent under rule
indicates Troup made statements      801(d)(2)(A). The Court will give, upon request, a limiting
about the 2001 murders. It is        instruction as to the other Defendants.
unknown      whether    Gonzales
indicates Troup implicated Billy According to the Samuel Gonzales 302:
Garcia.
                                               Edward     TROUP      spoke    to
Declarant: Edward Troup                GONZALES       about the 2001   murder of
                                       Rolando GARZA. TROUP did not provide
Source: Samuel Gonzales                details, but told GONZALES that he was
                                       there. GARZA was killed because he was a
Date: unknown                          known member of the rival prison gang Los
                                       Carnales. Francisco CASTILLO was killed
                                       in 2001 because he “messed up” with Billy
                                       GARCIA.

                                     Samuel Gonzales 302 at 5. Those statements do not
                                     incriminate Troup, so they are not admissible as
                                     declarations against Troup’s penal interests under rule
                                     804(b)(3). See Williamson v. United States, 512 U.S. at
                                     599.


       35
          Clark’s testimony regarding Lujan’s statements indicates that B. Garcia’s recent
assertion that “[w]itnesses Munoz, Clark, Lucero, Quintana, and Otero all testified that none of
Billy Garcia’s codefendants made any statements to them which implicated Billy Garcia” is
false. B. Garcia Brief ¶ 5, at 3.
       36
          The Court can imagine, however, Lujan statements indicating that B. Garcia ordered the
Castillo and Garza murders which would incriminate Lujan, e.g., “I obeyed B. Garcia’s order to
kill Castillo.”



                                            - 146 -
Statement 6: Robert Lovato is a     C. Chavez’ statements are admissible against him for their
government witness.        Lovato   truth as admissions of a party opponent under rule
indicates that Christopher Chavez   801(d)(2)(A). If the statement is admitted only under rule
admitted involvement in the 2001    801(d)(2)(A), the Court will give a limiting instruction as
murder of Garza.                    to the other Defendants.

Declarant: Christopher Chavez       The Lovato 302 indicates that “CHAVEZ talked about the
                                    murder of Rolando Garza and was paranoid that he might
Source: Robert Lovato               get caught for it. CHAVEZ was under the impression that
                                    law enforcement might be making some arrests in the case
Date: 2012                          and was worried.” Lovato 302 at 2. This statement is
                                    sufficiently inculpatory that a reasonable person in
                                    C. Chavez’ position would not have made it if it were false.
                                    See Fed. R. Evid. 804(b)(3) (the “statement-against-
                                    interest” exception); United States v. Smalls, 605 F.3d at
                                    783. The Lovato 302 indicates that that C. Chavez was
                                    very fearful when he talked to Lovato, see Lovato 302 at 2,
                                    which is a circumstance that corroborates the substance of
                                    C. Chavez’ statement, see Fed. R. Evid. 804(b)(3)(B)
                                    (requiring corroborating circumstances indicating a
                                    statement-against-penal-interest’s trustworthiness if offered
                                    in a criminal case). The Court will have to assess at trial
                                    whether there are enough corroborating circumstances
                                    indicating the trustworthiness of C. Chavez’ statement.
                                    Fed. R. Evid. 804(b)(3)(B).

Statement 7: Julian Romero is a     C. Chavez’ statements are admissible against him for their
government witness.        Romero   truth as admissions of a party opponent under rule
indicates that Christopher Chavez   801(d)(2)(A). If the statement is admitted only under rule
confessed to his role in the 2001   801(d)(2)(A), the Court will give a limiting instruction as
murders.                            to the other Defendants.

Declarant: Christopher Chavez       According to the Romero 302, “CHAVEZ admitted to
                                    Romero that he killed Garza.” Romero 302 at 7. This
Source: Julian Romero               statement is sufficiently inculpatory that a reasonable
                                    person in C. Chavez’ position would not make the
Date: unknown                       statement unless that person believed it to be true. See
                                    United States v. Smalls, 605 F.3d at 783 (“We may safely
                                    surmise that from time immemorial, only on the rarest
                                    occasion, if ever, has one of sound mind -- even one of
                                    sound mind who is not particularly honest -- falsely
                                    confessed a murder to an apparent acquaintance or
                                    friend.”). The Court will have to assess at trial whether
                                    there are enough corroborating circumstances indicating
                                    the trustworthiness of C. Chavez’ statement for it to be




                                           - 147 -
                                      admitted under rule 804(b)(3) (the “statement-against-
                                      interest” exception). See Fed. R. Evid. 804(b)(3)(B).
Statement 8: Timothy Martinez is a    C. Chavez’ statements are admissible against him for their
government witness. T. Martinez       truth as admissions of a party opponent under rule
claims that Christopher Chavez        801(d)(2)(A). The Court will, upon request, give a limiting
confessed to his involvement in the   instruction as to the other Defendants.
murders      and     during   such
confession      implicates   Allen The T. Martinez 302 indicates that C. Chavez told T.
Patterson in the murder.            Martinez that Garza “was getting up and was gonna escape
                                    and then Allen PATTERSON came in and tackled him
Declarant: Christopher Chavez       (GARZA). PATTERSON wasn’t even in on the hit. He
                                    just gave skina and helped.” T. Martinez 302 at 5. This
Source: Timothy Martinez            statement incriminates only Patterson and not C. Chavez,
                                    so it is not admissible under rule 804(b)(3).        See
Date: unknown                       Williamson v. United States, 512 U.S. at 599.

                                      Under rule 801(d)(2)(A), the jury can use C. Chavez’
                                      statement to T. Martinez against C. Chavez and not against
                                      any other Defendant. The portion of that statement
                                      describing Patterson’s actions has little probative value vis-
                                      à-vis C. Chavez, but the jury may improperly use that
                                      portion of the statement against Patterson even if the Court
                                      gives a limiting instruction. Consequently, serious rule
                                      403 issues would attend any attempt to introduce that
                                      portion of C. Chavez’ statement to T. Martinez. The Court
                                      will not admit the portion relevant to Patterson.
Statement 9: “The defense is          In a March 21, 2018, interview, Otero told the FBI that
objecting to an alleged statement     “Billy GARCIA gave the orders to kill GARZA.”
made by an unidentified declarant     3/21/2018 Conversation with Joseph Otero at 1 (drafted
to Joseph Otero in which he           March 22, 2018), filed March 31, 2018 (Doc. 2009-
allegedly indicates that Billy        1)(“Otero 302”). The Otero 302 does not indicate whether
Garcia ordered the hits.” B. Garcia   Otero has personal knowledge regarding whether B. Garcia
Supplement ¶ 2, at 1-2.               ordered the Garza murder, e.g., Otero could have
                                      overheard B. Garcia giving the order to kill Garza. If, on
                                      the other hand, Otero lacks personal knowledge and
                                      believes that B. Garcia ordered the Garza murder because
                                      of someone else’s out-of-court statement, Otero cannot
                                      testify that B. Garcia ordered the Garza murder. See Fed.
                                      R. Evid. 602 (“A witness may testify to a matter only if
                                      evidence is introduced sufficient to support a finding that
                                      the witness has personal knowledge of the matter.”). Otero
                                      could testify regarding the statements that he heard,
                                      because Otero would have personal knowledge that the
                                      statements were made, but the rule against hearsay
                                      potentially excludes those out-of-court statements. The




                                             - 148 -
                                     limited record before the Court, however, does not permit
                                     it to make a definite determination one way or the other

Statement 10: “Josh Mirka is a       In a March 22, 2018, interview with the FBI, Mirka
witness for the government. He       indicated that “CHAVEZ said that he was ‘Sindicato,’ that
has made statements about who        ‘Bill runs the car’ and all of the defendants planned to stick
was responsible for the 2001         together.” 3/22/2018 Interview of Josh Mirka at 1 (drafted
murders and recounts statements      March 23, 2018), filed March 31, 2018 (Doc. 2009-2). The
Christopher Chavez allegedly         United States indicates that it does not intend to offer the
made to him which implicate Billy    statements that C. Chavez made to Mirka under rule
Garcia.”   B. Garcia Supplement      804(b)(3). See Response Brief at 9. The United States
¶ 3, at 2.                           intends, instead, to offer those statements as statements of
                                     the declarant’s then-existing state of mind under rule
                                     803(3), because C. Chavez’ statement to Mirka “shows
                                     Defendant Chavez’s intent in making statements to Josh
                                     Mirka at all: he intends to stick together with the SNM and
                                     Defendant B. Garcia is the leader of those in the SNM
                                     currently.” Response Brief at 9-10.

                                     C. Chavez’ statement to Mirka is not, however, admissible
                                     for its truth under rule 803(3). That C. Chavez believes
                                     that B. Garcia is an SNM leader, i.e., that B. Garcia runs
                                     the car, cannot be offered under rule 803(3) to show that
                                     C. Chavez’ belief is true. See Fed. R. Evid 803(3) (stating
                                     that the then-existing state-of-mind exception to the rule
                                     against hearsay does not apply to “a statement of memory
                                     or belief to prove the fact remembered or believed”).
                                     C. Chavez’ told Mirka that all of the Defendants plan to
                                     stick together, but rule 803(3) applies only to a statement
                                     of the declarant’s then-existing plan. See Fed. R. Evid.
                                     803(3). Thus, to the extent that C. Chavez’ statement
                                     refers to the plans of Defendants other than C. Chavez, rule
                                     803(3) does not apply.

V.     THE COURT MAKES PARTICULARIZED JUDGMENTS REGARDING THE
       ADMISSIBILITY OF JAMES STATEMENTS FROM THE FIRST TRIAL
       UNDER THE FEDERAL RULES OF EVIDENCE.

       The United States filed a notice stating that it “may use the co-conspirator statements

referenced in the attachment during Trial #2 in this case” and attached a document including all

the co-conspirator statements provided at the first trial. Trial 1 James Notice at 1 (attaching

James MOO at 117-23, 287 F. Supp. 3d at 1264-70). The Court noted, and the United States




                                            - 149 -
verified, that Trial 1 involved different conspiracies than Trial 2. See March 15 Tr. at 310:16-18

(Court, Beck). Accordingly, because Trial 2 involves different Defendants, i.e., conspirators,

and different conspiracies, none of the Trial 1 James statements are admissible in Trial 2 as co-

conspirator statements.    See March 15 Tr. at 310:19-22 (Court).         See also Fed. R. Evid.

801(d)(2)(E).    As the Court stated at the Trial 2 James hearing, these statements are

“inadmissible in this trial[,]” as “[t]here is not a party in here that they can be used against,”

because none of the statements relate to the conspiracies and Defendants in Trial 2. March 15

Tr. at 311:5-6 (Court). See id. at 311:18-23 (Court). Even the statements which the Court ruled

were generally admissible in Trial 1 under 803(3) (the “then-existing state-of-mind” exception),

as opposed to being admissible only against certain Defendants under rules 801(d)(1)(A) or

801(d)(2)(E), see James MOO at 117-23, 287 F. Supp. 3d at 1264-70, are inadmissible in Trial 2,

because they are irrelevant to the Trial 2 conspiracies and Defendants, see Fed. R. Evid. 402

(“Irrelevant evidence is not admissible.”).     If the United States wants to admit statements

admissible at the first trial, it will need to justify in detail each and state which evidence rules

apply to the Defendants.

       IT IS ORDERED that the United States’ Sealed Opposed Motion In Limine Regarding

Statements Against Penal Interest Under Rule 804(b)(3), filed March 10, 2018 (Doc. 1912), is

granted in part and denied in part. The Court makes particularized judgments for each statement

and determines that certain statements are potentially admissible under rule 804(b)(3) of the

Federal Rules of Evidence as provided in the table above.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                              - 150 -
Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Richard Sindel
Sindel, Sindel & Noble, P.C.
Clayton, Missouri

--and--

Brock Benjamin
Benjamin Law Firm
El Paso, Texas

          Attorneys for Defendant Joe Lawrence Gallegos

Patrick J. Burke
Patrick J. Burke, P.C.
Denver, Colorado

--and--

Cori Ann Harbour-Valdez
The Harbour Law Firm, P.C.
El Paso, Texas

          Attorneys for Defendant Edward Troup




                                             - 151 -
Russel Dean Clark
Las Cruces, New Mexico

          Attorney for Defendant Leonard Lujan

James A. Castle
Castle & Castle, P.C.
Denver, Colorado

--and--

Robert R. Cooper
Albuquerque, New Mexico

          Attorneys for Defendant Billy Garcia

Douglas E. Couleur
Douglas E. Couleur, P.A.
Santa Fe, New Mexico

          Attorneys for Defendant Eugene Martinez

Phillip A. Linder
The Linder Firm
Dallas, Texas

--and--

Jeffrey C. Lahann
Las Cruces, New Mexico

          Attorneys for Defendant Allen Patterson

John L. Granberg
Granberg Law Office
El Paso, Texas

--and--

Orlando Mondragon
El Paso, Texas

          Attorneys for Defendant Christopher Chavez




                                                 - 152 -
Nathan D. Chambers
Nathan D. Chambers, LLC
Denver, Colorado

--and--

Noel Orquiz
Deming, New Mexico

          Attorneys for Defendant Javier Alonso

Scott Moran Davidson
Albuquerque, New Mexico

--and--

Billy R. Blackburn
Albuquerque, New Mexico

          Attorneys for Defendant Arturo Arnulfo Garcia

Stephen E. Hosford
Stephen E. Hosford, P.C.
Arrey, New Mexico

--and--

Jerry Daniel Herrera
Albuquerque, New Mexico

          Attorneys for Defendant Benjamin Clark

Leon Encinias
Lean Encinias Attorney at Law
Albuquerque, New Mexico

--and--

Pedro Pineda
Las Cruces, New Mexico

          Attorneys for Defendant Ruben Hernandez




                                              - 153 -
Gary Mitchell
Mitchell Law Office
Ruidoso, New Mexico

          Attorney for Defendant Jerry Armenta

Larry A. Hammond
Osborn Maledon, P.A.
Phoenix, Arizona

--and--

Margaret Strickland
McGraw & Strickland
Las Cruces, New Mexico

          Attorneys for Defendant Jerry Montoya

Steven M. Potolsky
Jacksonville Beach, Florida

--and--

Santiago D. Hernandez
Law Office of Santiago D. Hernandez
El Paso, Texas

          Attorneys for Defendant Mario Rodriguez

Steven Lorenzo Almanza
Las Cruces, New Mexico

--and--

Ray Velarde
El Paso, Texas

          Attorneys for Defendant Timothy Martinez




                                             - 154 -
Joe Spencer
El Paso, Texas

--and--

Mary Stillinger
El Paso, Texas

          Attorneys for Defendant Mauricio Varela

Richard Jewkes
El Paso, Texas

--and--

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

George A. Harrison
Las Cruces, New Mexico

--and--

Kimberly S. Brusuelas-Benavidez
Albuquerque, New Mexico

          Attorneys for Defendant Gerald Archuleta

B.J. Crow
Crow Law Firm
Roswell, New Mexico

          Attorneys for Defendant Conrad Villegas




                                             - 155 -
Theresa M. Duncan
Duncan, Earnest, LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Charles J. McElhinney
McElhinney Law Firm, LLC
Las Cruces, New Mexico

          Attorney for Defendant Robert Martinez

Marcia J. Milner
Las Cruces, New Mexico

          Attorney for Defendant Roy Paul Martinez

Christopher W. Adams
Charleston, South Carolina

--and--

Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

William R. Maynard
El Paso, Texas

--and--

Carey Corlew Bhalla
Law Office of Carey C. Bhalla, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Carlos Herrera




                                             - 156 -
Justine Fox-Young
Albuquerque, New Mexico

--and--

Ryan J. Villa
Albuquerque, New Mexico

          Attorneys for Defendant Rudy Perez

Donavon A. Roberts
Albuquerque, New Mexico

--and--

Lisa Torraco
Albuquerque, New Mexico

          Attorneys for Defendant Andrew Gallegos

Erlinda O. Johnson
Law Office of Erlinda Ocampo Johnson, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Santos Gonzalez

Keith R. Romero
Albuquerque, New Mexico

          Attorney for Defendant Paul Rivera

Angela Arellanes
Albuquerque, New Mexico

          Attorney for Defendant Shauna Gutierrez

Jerry A. Walz
Walz and Associates
Albuquerque, New Mexico

          Attorneys for Defendant Brandy Rodriguez




                                               - 157 -
